EXHIBIT 10.2
 
EXECUTION VERSION

 
 

 
AMENDMENT AND RESTATEMENT AGREEMENT
 
 
dated as of December 19, 2013
 
among
 
LAS VEGAS SANDS, LLC,
as Borrower
 
GUARANTORS PARTY HERETO,
 
 
LENDERS PARTY HERETO,
 
and
 
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
AMENDMENT AND RESTATEMENT AGREEMENT dated as of December 19, 2013 (this
“Amendment”), to the Amended and Restated Credit and Guaranty Agreement dated as
of August 18, 2010 (the “Existing Credit Agreement”), among LAS VEGAS SANDS,
LLC, a Nevada limited liability company (the “Borrower”), the Guarantors party
thereto, the Lenders party thereto and The Bank of Nova Scotia, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”).
 
A.           Pursuant to the Existing Credit Agreement, the Lenders (as defined
therein, the “Existing Lenders”) have extended credit to the Borrower in an
aggregate amount not to exceed $3,642,000,000, consisting of (i) $752,777,573.70
aggregate principal amount of Original Tranche B Term Loans (such capitalized
term and other capitalized terms used in this paragraph A have the meanings
given to them in the Existing Credit Agreement), (ii) $1,415,322,565.30
aggregate principal amount of Extended Tranche B Term Loans, (iii)
$154,431,108.60 aggregate principal amount of Original Delayed Draw I Term
Loans, (iv) $284,458,305.30 aggregate principal amount of Extended Delayed Draw
I Term Loans, (v) $77,091,047.50 aggregate principal amount of Original Delayed
Draw II Term Loans, (vi) $207,919,399.60 aggregate principal amount of Extended
Delayed Draw II Term Loans and (vii) $750,000,000 aggregate principal amount of
Revolving Commitments.
 
B.           The Borrower has requested that the Existing Credit Agreement be
amended and restated in the form of the Second Amended and Restated Credit and
Guaranty Agreement attached hereto as Exhibit A to, among other things, set
forth the terms and conditions of the Revolving Loans and Term B Loans and
permit Borrower to issue additional indebtedness that would be secured on a
parri passu or junior basis with the Secured Obligations.
 
C.           Upon the Restatement Date (as defined below), the terms of the
outstanding (i) Tranche B Term Loans (as defined in the Existing Credit
Agreement), (ii) Delayed Draw I Term Loans (as defined in the Existing Credit
Agreement) and (iii) Delayed Draw II Term Loans (as defined in the Existing
Credit Agreement) (each loan listed in clauses (i) through (iii), an “Existing
Term Loan” and collectively, the “Existing Term Loans”) of each Existing Lender
that approves this Amendment and offers to convert its Existing Term Loans into
Term B Loans (as defined in the Amended Credit Agreement) by executing and
delivering to the Administrative Agent (or its counsel), on or prior to 11:59
p.m., New York City time, on December 18, 2013 (the “Delivery Time”), a
signature page to this Amendment designating itself as a “Converting Term
Lender” (each Existing Lender with an outstanding Existing Term Loan that does
not so designate itself, being referred to herein as a “Declining Term Lender”)
will be modified as set forth herein.
 
D.           Upon the Restatement Date, the terms of the outstanding Revolving
Commitments of each Existing Lender that approves this Amendment and offers to
convert its Revolving Commitments and Revolving Loan (if any) (as such terms are
defined in the Existing Credit Agreement, the “Existing Revolving Commitments”
and the “Existing Revolving Loans,” respectively) into Revolving Commitments and
Revolving Loans (as such terms are defined in the Amended Credit Agreement (as
defined below)) by executing and delivering to the Administrative Agent (or its
counsel), on or prior to the Delivery Time, a signature page to this Amendment
designating itself as a “Converting Revolving Lender” (each Existing Lender with
a
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Revolving Commitment that does not so designate itself, being referred to herein
as a “Declining Revolving Lender”) will be modified as set forth herein.
 
E.           All capitalized terms used but not defined herein shall have the
meanings given them in the Amended Credit Agreement (as defined below).
 
Accordingly, the parties hereto hereby agree as follows:
 
SECTION 1.   Amendment and Restatement of the Existing Credit
Agreement.  Effective as of the Restatement Date, the Existing Credit Agreement
is hereby amended and restated in its entirety in the form of Exhibit A hereto
(the Existing Credit Agreement, as so amended and restated, being referred to as
the “Amended Credit Agreement”).
 
SECTION 2.   Term B Loan.  Subject to the terms and conditions set forth herein
and in the Amended Credit Agreement, as of the Restatement Date, each Converting
Term Lender agrees that its Existing Term Loans (to the extent allocated by the
Arrangers (as defined below) of the Amended Credit Agreement) will be modified
to become a Term B Loan of like outstanding aggregate principal amount.  The
Existing Term Loans of Converting Term Lenders not allocated to be modified to
become a Term B Loan and the Existing Term Loans of each Declining Term Lender
shall be repaid in full in cash in accordance with Section 2.13 of the Existing
Credit Agreement.
 
SECTION 3.   Revolving Commitments.  Subject to the terms and conditions set
forth herein and in the Amended Credit Agreement, as of the Restatement Date,
each Converting Revolving Lender agrees that its Existing Revolving Commitments
and outstanding Existing Revolving Loans (if any and to the extent allocated by
the Arrangers of the Amended Credit Agreement) will be modified to become
Revolving Commitments and Revolving Loans of like outstanding principal
amount.  The Existing Revolving Commitments and Existing Revolving Loans (if
any) of Converting Revolving Lenders not allocated to become a Revolving
Commitment or Revolving Loan and the Existing Revolving Commitments and Existing
Revolving Loans of each Declining Revolving Lender shall be repaid in full in
cash in accordance with Section 2.13 of the Existing Credit Agreement.  The
Interest Periods and Adjusted Eurodollar Rates in effect for the Revolving Loans
(if any) immediately prior to the Restatement Date shall remain in effect for
the Revolving Loans resulting from the effectiveness of this Amendment on the
Restatement Date, notwithstanding any contrary provision of Section 2.8 or 2.9
of the Existing Credit Agreement or the Amended Credit Agreement, with only (i)
the Applicable Margin for the Revolving Loans and Swing Line Loans and Letters
of Credit allocable to the Revolving Commitments and (ii) the Applicable
Revolving Commitment Fee Percentage applicable to the Revolving Commitments
changing as of, and with effect from and after, the Restatement Date.
 
SECTION 4.   New Lenders.  Subject to the terms and conditions set forth herein
and in the Amended Credit Agreement, as of the Restatement Date, each Lender
party hereto, that is not an Existing Lender (each such Lender, a “New Lender”
and collectively, the “New Lenders”), agrees to make to the Borrower Term B
Loans or Revolving Loans, as the case may be, pursuant to Sections 2.1 and 2.2
of the Amended Credit Agreement, respectively.
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
SECTION 5.   Commitment Termination and Prepayments.  (a)  The Borrower hereby
permanently reduces any unallocated portion of a Converting Revolving Lender’s
Existing Revolving Commitments and the Existing Revolving Commitments of each
Declining Revolving Lender (the “Commitment Reduction”), such reduction to be
effected immediately prior to the Restatement Date, but only if the Restatement
Date occurs.
 
(b)           On the Restatement Date, the Borrower shall prepay in full the
Existing Term Loans and Existing Revolving Loans (if any), together with all
accrued and unpaid fees and interest with respect to such Existing Term Loans
and Existing Revolving Loans of Converting Term Lenders or Converting Revolving
Lenders, respectively, that are not allocated to be modified to become Term B
Loans or Revolving Loans, respectively, and that are held by the Declining Term
Lenders and Declining Revolving Lenders, respectively, pursuant to Section 2.13
of the Existing Credit Agreement (the “Prepayment”).
 
(c)           Execution and delivery of this Amendment by the Borrower and the
Requisite Lenders on or prior to the Restatement Date shall be deemed to satisfy
the notice requirements of the Existing Credit Agreement and the Amended Credit
Agreement in connection with the Commitment Reduction and the Prepayment.
 
SECTION 6.   Fees.  The Borrower agrees to pay to the Administrative Agent, on
the Restatement Date, the fees set forth in the Amended and Restated Engagement
Letter dated as of December 17, 2013 (the “Engagement Letter”) between the
Borrower and the Arrangers (as defined therein) and in the Confidential
Administrative Agent Fee Letter dated as of December 18, 2013 between the
Borrower and the Administrative Agent.
 
SECTION 7.   Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each of
the other parties hereto, that: (a) the representations and warranties set forth
in Article IV of the Amended Credit Agreement and the other Credit Documents are
true, correct and complete in all material respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they were true, correct and complete in
all material respects as of such earlier date and (b) after giving effect to
this Amendment, no Default or Potential Event of Default has occurred and is
continuing.
 
SECTION 8.   Effectiveness.  This Amendment and the Amended Credit Agreement
shall become effective as of the first date (the “Restatement Date”) that each
of the following conditions have been satisfied:
 
(a)           The Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(i) the Borrower, (ii) the Guarantors, (iii) the New Lenders, (iv) the
Administrative Agent, (v) the Collateral Agent, (vi) the Swing Line Lender,
(vii) the Issuing Lender and (viii) each Converting Term Lender and Converting
Revolving Lender.
 
(b)           The Second Amended and Restated Security Agreement shall
substantially contemporaneously with the effectiveness of this Amendment be
entered into by the Collateral Agent and the Grantors party thereto.  The
Collateral Agent shall have received
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
evidence that a Uniform Commercial Code financing statement filing in the
jurisdiction of organization of each Credit Party has been provided for and
evidence of filings with the United States Patent and Trademark Office and
United States Copyright Office necessary or desirable to perfect the Liens
created by the Security Agreement.  The Collateral Agent shall have received
certified copies of UCC, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents that name any Credit Party as debtor and
that are filed in those state and county jurisdictions in which any Credit Party
is organized or maintains its principal place of business and such other
searches that the Collateral Agent reasonably deems necessary.
 
(c)           To the extent required by the Security Agreement and not
previously delivered, the Collateral Agent shall have received all certificates,
agreements or instruments representing or evidencing Pledged Debt (as defined in
the Security Agreement) accompanied by instruments of transfer undated and
endorsed in blank and all other certificates, agreements, or instruments
necessary to perfect the Collateral Agent’s security interest in all Chattel
Paper, all Instruments and all Pledged Debt of each Credit Party (as each such
term is defined in the Security Agreement and to the extent required by the
Security Agreement.
 
(d)           The Administrative Agent shall have received (i) copies of each
Organizational Document of each Credit Party, certified by the applicable Credit
Party (or certifying that there has been no change to such documents since they
were last delivered to the Administrative Agent); (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents being
executed on the Restatement Date to which it is a party; (iii) resolutions of
the Board of Directors or similar governing body of each Credit Party approving
and authorizing the execution, delivery and performance of this Amendment and
the other Credit Documents to which it is a party or by which it or its assets
may be bound as of the Restatement Date, certified as of the Restatement Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; and (iv) a good standing certificate from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Restatement Date.
 
(e)           The Lenders shall have received copies of the favorable written
opinions of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for Credit
Parties, substantially in the form of Exhibit P-1 to the Amended Credit
Agreement and (ii) Lionel Sawyer & Collins LLP, Nevada counsel for the Credit
Parties, substantially in the form of Exhibit P-2 to the Amended Credit
Agreement, in each case dated the Restatement Date (and each Credit Party hereby
instructs such counsel to deliver such opinions to the Agents and Lenders).
 
(f)           The Borrower shall have paid (i) to the Administrative Agent, the
fees payable on the Restatement Date referred to in Section 6, (ii) to the
Administrative Agent and to the Arrangers, all fees and other amounts due and
payable to them on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or payment of all
 
 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
out-of-pocket expenses required to be reimbursed or paid by the Borrower in
connection with this Amendment and (iii) (x) to each Revolving Lender under the
Amended Credit Agreement an amount equal to 0.40% of the aggregate principal
amount of such Revolving Lender’s Revolving Commitments and Revolving Loans
under the Amended Credit Agreement and (y) an amount equal to 0.50% of the
aggregate principal amount of such Term B Lender’s Term B Loan under the Amended
Credit Agreement, which may take the form of original issue discount on the Term
B Loans.
 
(g)           The Borrower shall have made the Prepayment and the Commitment
Reduction, and shall have paid all amounts required to be paid by it in
connection therewith.
 
(h)           On the Restatement Date, the Administrative Agent and the
Arrangers shall have received a Solvency Certificate from the Borrower,
substantially in the form of Exhibit R to the Amended Credit Agreement,
demonstrating that after giving effect to the consummation of the transactions
contemplated hereunder, the Borrower and its Subsidiaries, taken as a whole, are
and will be Solvent.
 
(i)           The Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Credit Party relating thereto, with respect to
any Mortgaged Property located in a special flood hazard area).
 
SECTION 9.   Post-Closing Obligations.  Within thirty (30) days of the
Restatement Date (or such longer period as the Administrative Agent may agree in
its sole discretion):
 
(a)           The Administrative Agent shall have received with respect to each
Deed of Trust encumbering Mortgaged Property, a Deed of Trust Amendment (as
defined in the Amended Credit Agreement).
 
(b)           The Administrative Agent shall have received with respect to each
Mortgage Amendment, a copy of the existing Mortgage Policies and an endorsement
with respect thereto (each, a “Mortgage Policy Endorsement,” collectively, the
“Mortgage Policy Endorsements”) relating to the Deed of Trust encumbering the
Mortgaged Property subject to such Deed of Trust assuring the Collateral Agent
that such Deed of Trust, as amended by such Deed of Trust Amendment is a valid
and enforceable first priority lien on such Mortgaged Property in favor of the
Administrative Agent for the benefit of the Secured Parties free and clear of
all defects, encumbrances and liens except as expressly permitted by Section 6.2
of the Amended Credit Agreement, and such Mortgage Policy Endorsement shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent.
 
(c)           The Administrative Agent shall have received with respect to each
Mortgage Amendment, opinions of local counsel to the Credit Parties, which
opinions (x) shall be addressed to the Administrative Agent and each of Secured
Parties and be dated the Restatement Date, (y) shall cover the enforceability of
the respective Deed of
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
Trust as amended by such Deed of Trust Amendment and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request and (z) shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 
(d)           The Administrative Agent shall have received evidence reasonably
acceptable to the Administrative Agent of payment by the Borrower of all
applicable title insurance premiums, search and examination charges, survey
costs and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Deed of Trust Amendments and issuance
of the Mortgage Policy Endorsement.
 
(e)           The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, and a copy of the flood insurance policy and a
declaration page relating to, the insurance policies required by the last
paragraph of Section 5.5 of the Amended Credit Agreement which (i) shall (a)
identify the addresses of each property located in a special flood hazard area,
(b) indicate the applicable flood zone designation, the flood insurance coverage
and the deductible relating thereto and (c) provide that the insurer will give
the Collateral Agent 45 days written notice of cancellation or non-renewal and
(ii) shall be otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
 
(f)           The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section 5.5
of the Amended Credit Agreement and any applicable provisions of the Collateral
Documents.
 
(g)           The Collateral Agent shall have received evidence of filing of
appropriate documents or instruments with the United States Patent and Trademark
Office to record the name change of Interface-Group Nevada, Inc. to Sands Expo
and Convention Center Inc. with respect to the applicable Intellectual Property
pledged pursuant to the Credit Documents.
 
(h)           The Borrower shall have used commercially reasonable efforts
(including using such efforts following the extension of the thirty-day
post-Restatement Date period if such extension is granted by the Administrative
Agent) to file a Uniform Commercial Code financing statement amendment, in form
and substance reasonably satisfactory to the Collateral Agent, in respect of the
Uniform Commercial Code financing statement by Axis Capital, Inc., as creditor,
and Venetian Casino Resort, LLC, as debtor (#2013011015-3).
 
(i)           The Collateral Agent shall have received the promissory note,
dated as of June 20, 2008, as amended on January 1, 2009, by and between
Venetian Casino Resort, LLC, as lender and Primewine LLC, as borrower,
accompanied by a duly executed instrument of transfer or assignment in blank.
 
SECTION 10.   Reaffirmation.  Each of the Borrower and the Guarantors, by its
signature below, hereby (a) confirms its respective guarantees, pledges and
grants of security interests, as applicable, under each of the Credit Documents
to which it is a party, and agrees that,
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
notwithstanding the effectiveness of this Amendment or the Amended Credit
Agreement, such guarantees, pledges and grants of security interests shall
continue to be in full force and effect and shall continue to accrue to the
benefit of the Lenders and the Secured Parties and (b) confirms that all of the
representations and warranties made by it contained in the Amended Credit
Agreement and each of the other Credit Documents are true, correct and complete
in all material respects on and as of the Restatement Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they were true, correct and complete in all material respects as of
such earlier date.
 
SECTION 11.   Effect of Restatement.  (a)   The Amended Credit Agreement shall,
except as otherwise expressly set forth therein, supersede the Existing Credit
Agreement from and after the Restatement Date with respect to the transactions
under the Amended Credit Agreement and with respect to the Loans and Letters of
Credit outstanding under the Existing Credit Agreement as of the Closing
Date.  All references in the other Credit Documents to the Existing Credit
Agreement shall be deemed to refer without further amendment to the Amended
Credit Agreement.
 
(b)           Except as expressly provided with respect to the Prepayment and
the Commitment Reduction, neither this Amendment nor the effectiveness of the
Amended Credit Agreement shall extinguish the Obligations for the payment of
money outstanding under the Existing Credit Agreement or discharge or release
the Lien or priority of any Credit Document or any other security therefor or
any guarantee thereof, and the liens and security interests in favor of the
Collateral Agent for the benefit of the Secured Parties securing payment of the
Obligations are in all respects continuing and in full force and effect with
respect to all Obligations.  Nothing herein contained shall be construed as a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Existing Credit Agreement or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently
herewith.  Nothing expressed or implied in this Amendment, the Amended Credit
Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of the Borrower under the Existing
Credit Agreement or the Borrower or any other Credit Party under any Credit
Document from any of its obligations and liabilities thereunder, and such
obligations are in all respects continuing with only the terms being modified as
provided in this Amendment and in the Amended Credit Agreement.  The Existing
Credit Agreement and each of the other Credit Documents shall remain in full
force and effect, until and except as modified hereby.  This Amendment shall
constitute a Credit Document for all purposes of the Existing Credit Agreement
and the Amended Credit Agreement.
 
SECTION 12.   Notices.  All notices hereunder shall be given in accordance with
the provisions of Section 10.1 of the Amended Credit Agreement.
 
SECTION 13.   Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
SECTION 14.   Jurisdiction.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF
THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AMENDMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 OF THE AMENDED CREDIT AGREEMENT; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
 
SECTION 15.   Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and the Arrangers to the extent set forth in the Engagement
Letter for their reasonable and documented out-of-pocket expenses incurred in
connection with this Amendment, including the reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent and the
Arrangers (in the case of the Arrangers, as provided for in the Engagement
Letter).
 
SECTION 16.   Counterparts.  This Amendment may be executed in counterparts and
by different parties hereto on different counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8
hereof.  Delivery of an executed signature page to this Amendment by facsimile
or other electronic method of transmission shall be effective as delivery of a
manually signed counterpart of this Amendment.
 
SECTION 17.   Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 

 
LAS VEGAS SANDS, LLC
               
 
By:
/s/ Michael A. Leven     Name: Michael A. Leven     Title: Secretary, President
&       Chief Operating Officer   



 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------

 
 
 

 
VENETIAN CASINO RESORT, LLC
By: Las Vegas Sands, LLC
       its Managing Member
               
 
By:
/s/ Michael A. Leven     Name: Michael A. Leven     Title: Secretary, President
&       Chief Operating Officer   

 
 

 
SANDS EXPO & CONVENTION CENTER, INC.
               
 
By:
/s/ Michael A. Leven     Name: Michael A. Leven     Title: Director          

 

 
VENETIAN MARKETING, INC.
               
 
By:
/s/ Michael A. Leven     Name: Michael A. Leven     Title: Director          

 

 
SANDS PENNSYLVANIA, INC.
               
 
By:
/s/ Michael A. Leven     Name: Michael A. Leven     Title: Secretary & President
         



 
 
 
 
 
[Signature Page to Amendment and Restatement Agreement]

--------------------------------------------------------------------------------

 


 

 
THE BANK OF NOVA SCOTIA,
as Administrative Agent, Collateral Agent, Swing
Line Lender, Issuing Bank and a Lender
               
 
By:
/s/ Diane Emanuel     Name:
Diane Emanuel
    Title: Managing Director          






 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment and Restatement Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 EXECUTION VERSION
EXHIBIT A
 
 
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
 
dated as of December 19, 2013
 
among
 
LAS VEGAS SANDS, LLC,
as Borrower
 
CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors,
 
VARIOUS LENDERS,
 
BARCLAYS BANK PLC,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
 
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
 
THE BANK OF NOVA SCOTIA,
as Administrative Agent, Collateral Agent, Joint Lead Arranger and Joint
Bookrunner
 
and
 
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,
 
BNP PARIBAS SECURITIES CORP,
 
and
 
GOLDMAN SACHS BANK USA,
as  Joint Lead Arrangers, Joint Bookrunners and Documentation Agents
 
and
 
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
MORGAN STANLEY SENIOR FUNDING, INC., THE ROYAL BANK OF SCOTLAND PLC
AND SUMITOMO MITSUI BANKING CORPORATION,
 
as Senior Managing Agents
 

--------------------------------------------------------------------------------

 
$3,500,000,000 Senior Secured Credit Facilities
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page


SECTION 1. DEFINITIONS AND INTERPRETATION
2
1.1. Definitions
2
1.2. Accounting Terms
47
1.3. Interpretation, etc
47
1.4. Pro Forma Calculations
48
   
SECTION 2. LOANS AND LETTERS OF CREDIT
48
2.1. Term Loans
48
2.2. Revolving Loans
49
2.3. Swing Line Loans
50
2.4. Issuance of Letters of Credit and Purchase of Participations Therein
52
2.5. Pro Rata Shares; Availability of Funds
56
2.6. Use of Proceeds
57
2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes
57
2.8. Interest on Loans
58
2.9. Conversion/Continuation
60
2.10. Default Interest
61
2.11. Fees
61
2.12. Scheduled Payments/Commitment Reductions
62
2.13. Voluntary Prepayments/Commitment Reductions
62
2.14. Mandatory Prepayments/Commitment Reductions
64
2.15. Application of Prepayments/Reductions
66
2.16. General Provisions Regarding Payments
67
2.17. Ratable Sharing
68
2.18. Making or Maintaining Eurodollar Rate Loans
69
2.19. Increased Costs; Capital Adequacy
71
2.20. Taxes; Withholding, etc.
73
2.21. Obligation to Mitigate
77
2.22. Defaulting Lenders
78
2.23. Removal or Replacement of a Lender
80
2.24. Incremental Commitments; Commitment Extensions; Refinancing Indebtedness
81
   
SECTION 3. CONDITIONS PRECEDENT
90
3.1. Conditions to Effectiveness
90
3.2. Conditions to the Making of Loans
90
3.3. Conditions to Letters of Credit
92
   
SECTION 4. REPRESENTATIONS AND WARRANTIES
92
4.1. Organization; Requisite Power and Authority; Qualification
92
4.2. Equity Interests and Ownership
92
4.3. Due Authorization
93
4.4. No Conflict
93
4.5. Governmental Consents
93

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
4.6. Binding Obligation
93
4.7. Historical Financial Statements
93
4.8. Projections
94
4.9. No Material Adverse Change
94
4.10. Adverse Proceedings, etc
94
4.11. Payment of Taxes
94
4.12. Properties
94
4.13. Environmental Matters
95
4.14. No Defaults
96
4.15. Material Contracts
96
4.16. Governmental Regulation
96
4.17. Margin Stock
96
4.18. Employee Matters
96
4.19. Employee Benefit Plans
97
4.20. Certain Fees
97
4.21. Solvency
97
4.22. Matters Relating to Collateral
97
4.23. Compliance with Statutes, etc
98
4.24. Disclosure
98
4.25. Patriot Act
98
   
SECTION 5. AFFIRMATIVE COVENANTS
99
5.1. Financial Statements and Other Reports
99
5.2. Existence
104
5.3. Payment of Taxes and Claims
105
5.4. Maintenance of Properties
105
5.5. Insurance
105
5.6. Books and Records; Inspections
106
5.7. Lenders Meetings
106
5.8. Compliance with Laws
106
5.9. Environmental
107
5.10. Compliance with Material Contracts
108
5.11. Subsidiaries
108
5.12. Additional Material Real Estate Assets
108
5.13. FF&E
108
5.14. [Intentionally Omitted]
108
5.15. Further Assurances
108
5.16. Maintenance of Ratings
109
5.17. PA Sale Proceeds
109
5.18. Real Estate Matters
109
   
SECTION 6. NEGATIVE COVENANTS
110
6.1. Indebtedness
110
6.2. Liens and Other Matters
114
6.3. Investments; Joint Ventures; Formation of Subsidiaries
118
6.4. Restrictions on Subsidiary Distributions
121
6.5. Restricted Payments
121

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
6.6. Financial Covenants
124
6.7. Fundamental Changes; Disposition of Assets
124
6.8. Sale and Leasebacks
128
6.9. Transactions with Shareholders and Affiliates
128
6.10. Disposal of Subsidiary Stock
130
6.11. Conduct of Business
130
6.12. Certain Restrictions on Changes to Certain Documents
130
6.13. Fiscal Year
131
6.14. No Joint Assessment
131
6.15. No Further Negative Pledge
131
6.16. PCT
132
6.17. Joint Venture Partners
132
   
SECTION 7. GUARANTY
132
7.1. Guaranty of the Obligations
132
7.2. Contribution by Guarantors
132
7.3. Payment by Guarantors
133
7.4. Liability of Guarantors Absolute
133
7.5. Waivers by Guarantors
135
7.6. Guarantors’ Rights of Subrogation, Contribution, etc
136
7.7. Subordination of Other Obligations
137
7.8. Continuing Guaranty
137
7.9. Authority of Guarantors or Borrower
137
7.10. Financial Condition of Borrower
137
7.11. Bankruptcy, etc
137
7.12. Discharge of Guaranty Upon Sale of Guarantor
138
7.13. Keepwell
138
   
SECTION 8. EVENTS OF DEFAULT
139
8.1. Events of Default
139
   
SECTION 9. AGENTS
143
9.1. Appointment of Agents
143
9.2. Powers and Duties
144
9.3. General Immunity
144
9.4. Agents Entitled to Act as Lender
145
9.5. Lenders’ Representations, Warranties and Acknowledgment
146
9.6. Right to Indemnity
146
9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender
146
9.8. Collateral Documents and Guaranty
147
9.9. Withholding Taxes
149
9.10. Intercreditor Agreements
149
   
SECTION 10. MISCELLANEOUS
149
10.1. Notices
149
10.2. Expenses
151
10.3. Indemnity
151

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
10.4. Set-Off
153
10.5. Amendments and Waivers
153
10.6. Successors and Assigns; Participations
156
10.7. Independence of Covenants
162
10.8. Survival of Representations, Warranties and Agreements
162
10.9. No Waiver; Remedies Cumulative
163
10.10. Marshalling; Payments Set Aside
163
10.11. Severability
163
10.12. Obligations Several; Independent Nature of Lenders’ Rights
163
10.13. Headings
163
10.14. APPLICABLE LAW
163
10.15. CONSENT TO JURISDICTION
164
10.16. WAIVER OF JURY TRIAL
164
10.17. Confidentiality
165
10.18. Usury Savings Clause
165
10.19. Counterparts
166
10.20. Effectiveness
166
10.21. Patriot Act
166
10.22. Electronic Execution of Assignments
166
10.23. Gaming Authorities
166
10.24. Harrah’s Shared Garage Lease
167
10.25. Certain Matters Affecting Lenders
167
10.26. Effect of Restatement
167
10.27. No Fiduciary Duties
168

 
 
 
 
 
iv

--------------------------------------------------------------------------------

 
 


APPENDICES:
A-1
Intentionally Omitted
 
A-2
Intentionally Omitted
 
A-3
Intentionally Omitted
 
A-4
Revolving Commitments
 
B
Notice Addresses
     
SCHEDULES:
4.2
Equity Interests and Ownership
 
4.5
Governmental Consents
 
4.12
Material Real Estate Assets and Leases
 
4.15
Material Contracts
 
4.22(b)
Permits
 
6.1
Certain Indebtedness
 
6.2
Certain Liens
 
6.3
Certain Investments
 
6.9
Certain Affiliate Transactions
 
6.9(q)
Rates of Exchange
     
EXHIBITS:
A-1
Assignment Agreement
 
A-2
Affiliate Lender Assignment and Assumption
 
B-1-B-4
Certificate Re Non-bank Status
 
C
Intentionally Omitted
 
D
Compliance Certificate
 
E
Conversion/Continuation Notice
 
F
Counterpart Agreement
 
G-1
Form Deed of Trust (Venetian Site)
 
G-2
Form Deed of Trust (Palazzo Site)
 
G-3
Form Deed of Trust (Central Park West Site)
 
G-4
Form Deed of Trust (SECC Site)
 
H-1
Intentionally Omitted
 
H-2
Revolving Loan Note
 
H-3
Swing Line Note
 
H-4
Term B Loan Note
 
H-5
Intentionally Omitted
 
H-6
Form of First Lien Intercreditor Agreement
 
I
Funding Notice
 
J
Intercompany Note
 
K
Issuance Notice
 
L
Intentionally Omitted
 
M
Security Agreement
 
N
Intentionally Omitted
 
O
Subordination, Non-Disturbance and Attornment
 
P-1
Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
P-2
Form of Opinion of Lionel Sawyer & Collins
 
P-3
Intentionally Omitted
 
Q
Perfection Certificate
 
R
Solvency Certificate

 
 
 
 
v

--------------------------------------------------------------------------------

 
 
 
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 19, 2013, is entered into by and among LAS VEGAS SANDS, LLC, a Nevada
limited liability company (“Borrower”), CERTAIN SUBSIDIARIES of Borrower, as
Guarantors, the Lenders party hereto from time to time, THE BANK OF NOVA SCOTIA
(“Scotiabank”), as administrative agent for the Lenders (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent (together with its permitted successor in such capacity, “Collateral
Agent”), Swing Line Lender and Issuing Bank, BARCLAYS BANK PLC (“Barclays”),
CITIGROUP GLOBAL MARKETS INC. (“Citi”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp. (“BNP Paribas”),
Goldman Sachs Bank USA (“Goldman Sachs” and Scotiabank  as joint lead arrangers
and joint bookrunners, in such capacities, “Arrangers”), Barclays and Citi, as
co-syndication agents (in such capacities, “Syndication Agents”), Merrill Lynch,
BNP Paribas and Goldman Sachs, as co-documentation agents (in such capacities,
“Documentation Agents”) and Credit Agricole Corporate & Investment Bank, Morgan
Stanley Senior Funding, Inc., The Royal Bank of Scotland plc and Sumitomo Mitsui
Banking Corporation, as senior managing agents (in such capacities, “Senior
Managing Agents”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
 
WHEREAS, Borrower, certain affiliates of Borrower as guarantors, the lenders
party thereto, Administrative Agent, Collateral Agent and certain other parties
thereto are party to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of August 18, 2010 (together with all Exhibits and Schedules
thereto and as amended through the date hereof, the “Existing Credit
Agreement”), under which the Lenders (as defined therein) agreed to extend
certain credit facilities to Borrower, in an aggregate amount not to exceed
$3,642,000,000, consisting of (i) $752,777,573.70 aggregate principal amount of
Original Tranche B Term Loans, (ii) $1,415,322,565.30 aggregate principal amount
of Extended Tranche B Term Loans, (iii) $154,431,108.60 aggregate principal
amount of Original Delayed Draw I Term Loans, (iv) $284,458,305.30 aggregate
principal amount of Extended Delayed Draw I Term Loans, (v) $77,091,047.50
aggregate principal amount of Original Delayed Draw II Term Loans, (vi)
$207,919,399.60 aggregate principal amount of Extended Delayed Draw II Term
Loans and (vii) $750,000,000 aggregate principal amount of Revolving
Commitments; and
 
WHEREAS, pursuant to the Amendment Agreement, Borrower, the Guarantors, the
Lenders, Administrative Agent and Collateral Agent have agreed to amend and
restate the Existing Credit Agreement in the form hereof to, among other things,
set forth the terms and conditions of the Revolving Loans and Term B Loans and
permit Borrower to issue additional indebtedness that would be secured on a pari
passu or junior basis with the Secured Obligations.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.   DEFINITIONS AND INTERPRETATION
 
1.1.   Definitions.  The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
 
“2007 Closing Date” means May 23, 2007.
 
“2007 Credit Agreement” means the Credit and Guaranty Agreement, dated as of May
23, 2007, by and among the Borrower, the lenders party thereto, Administrative
Agent, Collateral Agent and certain other parties thereto, as in effect on
August 17, 2010.
 
“Adelson” means Sheldon G. Adelson, an individual, and his estate.
 
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period (and in the case of an Interest Period shorter
than one month, treating such Interest Period as a one-month Interest Period)
for a Eurodollar Rate Loan, the greater of (x) the rate per annum obtained by
dividing (A) (i) the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), as published by Reuters (or, if not available, such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date or (ii) in the
event the rate referenced in the preceding clause (i) is not available, the
arithmetic average (rounded upward to the nearest 1/100 of one percent) of the
offered quotations, if any, to first class banks in the interbank Eurodollar
market for Dollar deposits of amounts in same day funds comparable to the
respective principal amounts of the Eurodollar Rate Loans of Administrative
Agent for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such Interest Period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date by (B) a
percentage equal to 100% minus the stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the United States Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D) and (y) (I) for a Term B Loan, 0.75% and (II)
for a Revolving Loan, 0.00%.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Administrative Agent Fee Letter” means the Confidential Administrative Agent
Fee Letter, dated as of December 18, 2013, by and between Borrower and
Administrative Agent.
 
“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of Material
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any Material Subsidiary, threatened against or
affecting Borrower or any Material Subsidiary or any property of Borrower or any
Material Subsidiary.
 
“Affected Lender” as defined in Section 2.18(b).
 
 
 
2

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Affected Loans” as defined in Section 2.18(b).
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering any Pension Plan).  With respect
to any Lender, a Person shall be deemed to be “controlled by” another Person if
such other Person possesses, directly or indirectly, power to vote 51% or more
of the securities (on a fully diluted basis) having ordinary voting power for
the election of directors, managing general partners or managers, as the case
may be.  With respect to all other Persons, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any such other Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.
 
“Affiliate Lender” as defined in Section 10.6(j).
 
“Agent” means, individually, each of Administrative Agent, Syndication Agents,
Collateral Agent, Documentation Agents, Senior Managing Agents and each
Arranger, and “Agents” means Administrative Agent, Syndication Agents,
Collateral Agent, Documentation Agents, Senior Managing Agents and Arrangers,
collectively.
 
“Agent Affiliates” as defined in Section 10.1(b).
 
“Aggregate Amounts Due” as defined in Section 2.17.
 
“Aggregate Payments” as defined in Section 7.2.
 
“Agreement” means this Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013, as it may be amended, supplemented or
otherwise modified from time to time.
 
“Aircraft Agreements” means each of the interchange and time sharing agreements
among certain Affiliates of Adelson, on the one hand, and LVSC and certain of
its Affiliates, on the other hand, providing for the shared use of aircraft
owned by such Affiliates of Adelson and Affiliates of LVSC, the allocation of
costs relating thereto and time sharing arrangements with respect thereto,
including any such agreements in effect on the Closing Date, and any such
agreements entered into thereafter on terms not materially worse, taken as a
whole, to the Credit Parties or the Lenders.
 
“Aircraft Financing Documents” means any credit agreement, promissory note,
letter of credit or instrument of indebtedness relating to the LVSC Aircraft
Financing.
 
“All-In Yield” means, as to any Loans, the yield thereon payable to all Lenders
providing such Loans in the primary syndication thereof, as reasonably
determined by the Administrative Agent, whether in the form of interest rate,
margin, original issue discount, up-front fees, rate floors or otherwise;
provided that original issue discount and up-front fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the life of such
Loans); and provided, further, that “All-In Yield” shall not include
arrangement, commitment, underwriting,
 
 
3

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
structuring or similar fees paid to arrangers for such Loans and customary
consent fees for an amendment paid generally to consenting lenders.
 
“Amendment Agreement” means the Amendment and Restatement Agreement dated
December 19, 2013 among Borrower, the Guarantors, Administrative Agent,
Collateral Agent and the Lenders party thereto.
 
“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(a) with respect to Initial Revolving Loans that are Eurodollar Rate Loans and
the commitment fee payable on unused Revolving Commitments in respect thereof, a
percentage, per annum, as set forth below:
 
Applicable Margin for Initial Revolving Loans
Applicable Revolving Commitment Fee Percentage
1.50%
0.35%



(b) with respect to Initial Revolving Loans that are Base Rate Loans, a rate per
annum equal to (i) the Applicable Margin for Eurodollar Rate Loans as set forth
in clause (a) above minus (ii) 1.00% per annum, (c) with respect to Term B Loans
that are Eurodollar Rate Loans, a rate per annum equal to 2.50%, (d) with
respect to Term B Loans that are Base Rate Loans, a rate per annum equal to
(i) the Applicable Margin for Eurodollar Rate Loans as set forth in clause (c)
minus (ii) 1.00% per annum, (e) with respect to Swing Line Loans, a rate per
annum equal to (i) the Applicable Margin for Eurodollar Rate Loans as set forth
in clause (a) above minus (ii) 1.00% per annum and (f) with respect to Other
Term Loans, Extended Term Loans, Refinancing Term Loans, Extended Revolving
Loans and Replacement Revolving Loans, the “Applicable Margin” as set forth in
the Incremental Assumption Agreement relating thereto.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 10.1(b).
 
“Arrangers” as defined in the preamble hereto.
 
“Asset Sale” means the sale or other transfer by a Credit Party to any Person of
(a) any of the stock of any of such Credit Party’s direct Subsidiaries,
(b) substantially all of the assets of any division or line of business of a
Credit Party, or (c) any other assets (whether tangible or intangible) of a
Credit Party (other than (i) inventory or goods sold in the ordinary course of
business, or (ii) any other assets to the extent that the aggregate fair market
value of such assets sold during any Fiscal Year is less than or equal to
$15,000,000).
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A-1, with such amendments or modifications
as may be approved by Administrative Agent.
 
 
 
4

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Assignment Effective Date” as defined in Section 10.6(b).
 
“Availability Period” means, with respect to any Class of Revolving Commitments,
the period from and including the Closing Date (or, if later, the effective date
for such Class of Revolving Commitments) to but excluding the earlier of the
Revolving Facility Maturity Date for such Class and, in the case of each of the
Revolving Loans, Swing Line Loans and Letters of Credit, the date of termination
of the Revolving Commitments of such Class.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Barclays” as defined in the preamble hereto.
 
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the Adjusted Eurodollar Rate for a
Eurodollar Rate Loan with a one-month Interest Period commencing on such date
plus 1.0%.  Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Beneficiary” means each Agent, Issuing Bank, Swing Line Lender, Lender and
Lender Counterparty.
 
“BNP Paribas” as defined in the preamble hereto.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 
“Borrower” as defined in the preamble hereto.
 
“Borrowing” means a group of Loans of a single Type of Loan under a single Loan
Facility, and made on a single date and, in the case of Eurodollar Rate Loans,
as to which a single Interest Period is in effect.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank
market.  If an action is required to be taken in this Agreement on or no later
than a day that is not a Business Day, such action shall be required to be taken
on or no later than the next succeeding Business Day.
 
 
 
5

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.  For purposes of this Agreement and each other Credit Document, the
amount of a Person’s obligation under a Capital Lease shall be the capitalized
amount thereof, determined in accordance with GAAP, and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a premium or a penalty.
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the implied faith and
credit of the United States; (ii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state, municipality or any public instrumentality thereof, in each case, having,
at the time of the acquisition thereof, a rating of AAA/AAA from S&P or
A1/VMIG-1 from Moody’s or AAA/AAA from Fitch; (iii) commercial paper having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s or at least F1 from Fitch; (iv) corporate notes that are
rated at least A by S&P or A by Moody’s or A by Fitch; (v) [reserved]; (vi) time
deposit accounts, money market deposits, certificates of deposit or bankers’
acceptances issued or accepted by any Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia or Canada that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary federal banking regulator) and (b) has
Tier 1 capital (as defined in such regulations) of not less than $100,000,000;
(vii) repurchase obligations with a term of not more than 180 days for
underlying securities of these types described in clauses (i), (ii) and (vi)
above; (viii) shares of any money market mutual fund that (a) has substantially
all of its assets invested continuously in the types of investments referred to
in clauses (i), (ii), (iii), (iv) and (v) above, (b) has net assets of not less
than $500,000,000 and (c) complies with the criteria set forth in rule 2a-7
under the Investment Company Act of 1940; (ix) tri-party and deliverable
repurchase agreements that are fully collateralized to at least 102% of market
value by U.S. Treasury and government agency securities; and (x) loans to,
deposits with or investments in Sands FinCo where, not later than ten Business
Days after the date that such loans, deposits and/or investments are made, the
Borrower delivers to the Administrative Agent details of such loans, deposits
and/or investments.
 
“Cash Management Services” means treasury and cash management services
(including controlled disbursements, zero balance arrangements, cash sweeps,
automated clearinghouse transactions, credit or debit card transactions, return
items, overdrafts, temporary advances, interest and fees and interstate
depository network services or similar transactions) provided to any Credit
Party.
 
“Casino Level Mall Lease” means collectively, (a) the Casino Level
Restaurant/Retail Master Lease between VCR and Grand Canal, dated as of May 14,
2004, with respect to the lease of certain restaurant and retail space on the
ground floor of the Venetian Facility to
 
 
 
6

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Grand Canal and (b) the Palazzo Casino Level Restaurant/Retail Master Lease by
and between VCR, as lessor, and Phase II Mall Subsidiary, as lessee, dated
February 29, 2008, with respect to the lease of certain restaurant and retail
space on the ground floor of the Palazzo Facility to Phase II Mall Subsidiary.
 
“Central Park West Site” means the approximately 18.7 acres of real property
owned by VCR located near the intersection of Sands Avenue and Koval Lane in Las
Vegas, NV.
 
“Central Plant” means the “Electric Substation” and the “HVAC Space”, as each
such term is defined in the Cooperation Agreement.
 
“Change of Control” means any sale, pledge or other transfer of Securities
whereby (a) LVSC ceases to own (either directly, or indirectly) 100% of the
Equity Interests of Borrower, (b) except as otherwise permitted by
Section 6.7(a) , (c), (d), (h) or (s), Borrower ceases to own directly or
indirectly 100% of the Equity Interests (other than preferred Equity Interests
held by third parties on the Closing Date, Equity Interests in Guarantors
acquired or formed after the Closing Date, and any Equity Interests required to
be held by a non-Affiliate in order to comply with applicable gaming laws and
regulations or other Governmental Acts or laws) of each of the Guarantors; (c)
any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders, shall have acquired beneficial ownership of more than the
greater of (x) 35% on a fully diluted basis of the voting Equity Interests of
LVSC and (y) the percentage owned, directly or indirectly, in the aggregate by
the Permitted Holders on a fully diluted basis of the voting Equity Interests of
LVSC or (d) a “Change of Control” (or similar term) as defined in (i)  any
instrument evidencing Indebtedness of LVSC in excess of $250,000,000, or
(ii) any other instrument evidencing Indebtedness of any Credit Party permitted
hereunder and issued after the Closing Date in excess of $250,000,000, shall
occur.
 
“Citi” as defined in the preamble hereto.
 
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders:  (a) Lenders having Term B Loans, (b) Lenders having Other Term Loans,
(c) Lenders having Extended Term Loans, (d) Lenders having Refinancing Term
Loans, (e) Lenders having Revolving Exposure (including Swing Line Loans) in
respect of Initial Revolving Loans, (f) Lenders having Revolving Exposure
(including Swing Line Loans) in respect of Extended Revolving Loans and (g)
Lenders having Revolving Exposure (including Swing Line Loans) in respect of
Replacement Revolving Loans, and (ii) with respect to Loans, each of the
following classes of Loans: (a) Term B Loans, (b) Other Term Loans, (c) Extended
Term Loans, (d) Refinancing Term Loans, (e) Initial Revolving Loans, (f)
Extended Revolving Loans and (g) Replacement Revolving Loans.  Other Term Loans,
Extended Term Loans, Refinancing Term Loans, Extended Revolving Loans and
Replacement Revolving Loans that have different terms and conditions (together
with the Commitments in respect thereof) from the Term B Loans or the Initial
Revolving Loans, respectively, or from other Other Term Loans, Extended Term
Loans, Refinancing Term Loans, Extended Revolving Loans and Replacement
Revolving Loans, as applicable, shall be construed to be in separate and
distinct Classes.
 
 
 
7

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Closing Date” means December 19, 2013.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(excluding Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Secured Obligations.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Deeds of Trust, the Deeds of Trust Amendments, the
Subordination, Non-Disturbance and Attornment Agreements, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Secured
Obligations.
 
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the financing payment mechanism in
connection with the purchase of any materials, goods or services by a Credit
Party.
 
“Commitment” means any Revolving Commitment or Term Loan Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.
 
“Conforming L/C” means an unconditional, direct pay letter of credit which
(a) is obtained by LVSC or Adelson or one of his Affiliates or Related Parties
(but not the Credit Parties), (b) either (i) has an expiration date of not less
than 24 months or (ii) has an expiration date of not less than 12 months with an
automatic extension of one 12-month period unless the issuer of such letter of
credit gives Administrative Agent not less than 60 days prior written notice
that it will not renew the letter of credit for such successive term, (c) either
(i) is irrevocable or (ii) provides that the issuer will deliver not less than
60 days prior written notice to Administrative Agent of its intention to revoke
such letter of credit, (d) is issued by a financial institution acceptable
to  Administrative Agent in its reasonable judgment and (e) is otherwise in form
and substance acceptable to Administrative Agent in its reasonable judgment;
provided that any such letter of credit shall only qualify as a Conforming L/C
if it states that it may be drawn upon by Administrative Agent and applied in
accordance with the terms of this Agreement upon the occurrence of any
Conforming L/C Draw Event; provided, further, that no Credit Party shall have
any obligations (contingent or otherwise) in respect of any such letter of
credit or any reimbursement agreement applicable thereto.
 
“Conforming L/C Draw Event” means, during the time that the Conforming L/C
remains in full force and effect, the occurrence of any of the following (a) an
Event of Default (which is continuing and has not been waived) set forth in
Sections 8.1(a), (b), (f), (g), (m) or resulting from a breach of any of the
covenants set forth in Section 6.6 (other than any such breach cured by the
posting of such Conforming L/C pursuant to the last sentence of the defini-
 
 
 
8

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
tion of Consolidated Adjusted EBITDA); (b) if such Conforming L/C has a maturity
of less than 24 months, either (x) Administrative Agent’s receipt of notice from
the issuer of the Conforming L/C that such issuer will not renew the Conforming
L/C or (y) the date that is five days prior to the expiration of the Conforming
L/C if the Administrative Agent has not received evidence of the renewal
thereof; provided that the Administrative Agent may not draw down on the
Conforming L/C under such circumstances if, and only if, Adelson or his
Affiliates or Related Parties substitute cash equity in Borrower in an amount
equal to the face amount of the Conforming L/C in lieu of the Conforming L/C on
or before the date that is five days prior to the expiration thereof (such
equity to be substituted for the withdrawn Conforming L/C in the calculation of
Consolidated Adjusted EBITDA); or (c) Administrative Agent’s receipt of notice
from the issuer of the Conforming L/C that such issuer intends to revoke,
terminate or cancel the Conforming L/C; provided that Administrative Agent may
not draw down on the Conforming L/C under such circumstances if, and only if,
Adelson or his Affiliates or Related Parties substitute cash equity in Borrower
in an amount equal to the face amount of the Conforming L/C in lieu of the
Conforming L/C on or before the date that is five days prior to the revocation,
termination or cancellation thereof (such equity to be substituted for the
withdrawn Conforming L/C in the calculation of Consolidated Adjusted EBITDA).
 
“Consolidated Adjusted EBITDA” means, for any period, the sum of the amounts
(without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) provision for taxes based on income to
the extent deducted in calculating Consolidated Net Income, (d) total
depreciation expense, (e) total amortization expense, (f) total pre-opening and
development expenses, (g) total amortization of deferred gain and deferred rent
incurred as a result of the sale of the retail mall spaces within the Resort
Complex, (h) expenses and charges related to the transactions contemplated by
this Agreement and the other Credit Documents, (i) expenses and charges paid to
any Lender, any Agent or any indemnity pursuant to Section 10.3 or any
comparable provision of any other Credit Document and (j) other non-cash items
reducing Consolidated Net Income (excluding any such non-cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a non-extraordinary cash item prepaid in the ordinary
course of business in a prior period), less other non-cash items increasing
Consolidated Net Income (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period), all of the foregoing as determined on a consolidated basis for
the Credit Parties in conformity with GAAP.  Any cash equity contributions or
Shareholder Subordinated Indebtedness made by LVSC, Adelson or any of his
Affiliates or Related Parties (other than one of the Credit Parties) to Borrower
(to the extent such proceeds remain with a Credit Party) and/or the face amount
of any Conforming L/C delivered to Administrative Agent for the benefit of the
Lenders during any quarter and during a period of 20 days following such quarter
may at the written election of Borrower be included in Consolidated Adjusted
EBITDA for such quarter for purposes of Section 6.6, provided that Borrower may
not include such cash equity contributions or the face amount of the Conforming
L/C, or any combination thereof, in Consolidated Adjusted EBITDA (a) if any
Conforming L/C Draw Event or any Event of Default or Potential Event of Default
(other than the Event of Default or Potential Event of Default being cured
thereby) has occurred and is continuing at the time such cash contribution is
made or such Conforming L/C is provided to Administrative Agent, (b) if such
cash equity contributions and/or Conforming L/Cs are utilized under Section 6.3
or (c) in any event, for more than two consecutive Fiscal Quarters or for more
than two Fiscal Quarters in any period of four consecutive Fiscal Quarters.
 
 
 
9

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest), net of interest income, of the Credit Parties on a
consolidated basis with respect to all outstanding Indebtedness of the Credit
Parties (other than non-cash interest on Permitted Subordinated Indebtedness),
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedging Agreements, plus all Restricted Payments made by Borrower to LVSC
in accordance with Section 6.5(h) of this Agreement, but excluding, however,
amortization of debt issuance costs and deferred financing fees including any
amounts referred to in Section 2.11 payable to Agents or Lenders, and any fees
and expenses payable to Agents or Lenders in connection with this Agreement on
or prior to the Closing Date.
 
“Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending on such date and each of the three
immediately preceding Fiscal Quarters, or if such date is not a Quarterly Date,
the four full Fiscal Quarters most recently ended for which financial statements
have been (or were required to be) delivered.  In any period of four consecutive
Fiscal Quarters in which a Permitted Acquisition or Significant Asset Sale
occurs, the Consolidated Leverage Ratio shall be determined on a pro forma basis
in accordance with Section 1.4.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Credit Parties on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP and before any reduction in
respect of preferred stock dividends; provided that there shall be excluded,
without duplication, (a) the income (or loss) of any Person (other than a Credit
Party or a Restaurant Joint Venture), except to the extent of the amount of
dividends or other distributions actually paid to the Credit Parties by such
Person during such period, (b) any amounts accrued that are paid or payable to
managers of Restaurant Joint Ventures as management fees, or to equity owners
(other than Credit Parties) in Restaurant Joint Ventures in accordance with
their percentage of Equity Interests therein, (c) the income (or loss) of any
Person accrued prior to the date it is merged into or consolidated with Borrower
or any other Credit Party or that Person’s assets are acquired by Borrower or
any other Credit Party, (d) any after-tax gains or losses attributable to
(i) Asset Sales consummated pursuant to Section 6.7(a) , (d), (q) or (r),
(ii) returned surplus assets of any Pension Plan or (iii) the disposition of any
Securities or the extinguishment of any Indebtedness of any Person or any of its
restricted subsidiaries, (e) dividends or distributions from any Excluded
Subsidiary to Borrower or any other Credit Party which are used to fund their
share of any applicable tax payments to be made under the Tax Sharing Agreement,
(f) the effect of non-cash accounting adjustments resulting from a change in the
tax status of a flow-through tax entity to a “C-corporation” or other entity
taxed similarly, (g) any net extraordinary gains or net extraordinary losses,
(h) any refinancing (or, in the case of the Amendment Agreement, transaction)
costs, amortization or charges (including premiums, costs, amortization and
charges associated with the Amendment Agreement and the transactions
contemplated thereby or any permitted refinancing of the New Senior Notes, any
LVSC Debt that is guaranteed by the Credit Parties or any of the Obligations)
and (i) any compensation charge or expenses realized or resulting from stock
option plans, employee benefit plans or post-employment benefit plans, or grants
or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights.
 
 
 
10

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Consolidated Senior Leverage Ratio” means, at any time of determination, the
ratio of (a) Consolidated Total Senior Debt outstanding on such date to
(b) Consolidated Adjusted EBITDA computed for the period consisting of the most
recently ended Fiscal Quarter for which financial statements have been (or were
required to be) delivered and each of the three immediately preceding Fiscal
Quarters.  In any period of four consecutive Fiscal Quarters in which a
Permitted Acquisition or Significant Asset Sale occurs, the Consolidated Senior
Leverage Ratio shall be determined on a pro forma basis in accordance with
Section 1.4.
 
“Consolidated Senior Secured Leverage Ratio” means, at any time of
determination, the ratio of (a) Consolidated Total Senior Debt outstanding on
such date that is then secured by Liens on the Collateral to (b) Consolidated
Adjusted EBITDA computed for the period consisting of the most recently ended
Fiscal Quarter for which financial statements have been (or were required to be)
delivered and each of the three immediately preceding Fiscal Quarters.  In any
period of four consecutive Fiscal Quarters in which a Permitted Acquisition or
Significant Asset Sale occurs, the Consolidated Senior Secured Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.4.
 
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Credit Parties without giving effect to any amortization of the
amount of intangible assets since September 30, 2013, determined on a
consolidated basis in accordance with GAAP, as set forth on the consolidated
balance sheet of the Credit Parties (exclusive of assets in respect of
investments in Excluded Subsidaries) as of the last day of the fiscal quarter
most recently ended for which financial statements have been (or were required
to be) delivered pursuant to Section 5.1(a) or 5.1(b), as applicable, calculated
on a pro forma basis after giving effect to any acquisition or disposition of a
person or assets that may have occurred on or after the last day of such fiscal
quarter.
 
“Consolidated Total Debt” means, as at any date of determination:  (i) the
aggregate stated balance sheet amount of all Indebtedness of the Credit Parties
(other than any Shareholder Subordinated Indebtedness), determined on a
consolidated basis in accordance with GAAP; plus (ii) all LVSC Debt that is
guaranteed by the Credit Parties; minus (iii) the aggregate stated balance sheet
amount of unrestricted Cash and Cash Equivalents (including, in any event,
deposits received from Palazzo Condo Tower Sales) of the Credit Parties
determined on a consolidated basis in accordance with GAAP as of such date.
 
“Consolidated Total Senior Debt” means as at any date of determination,
Consolidated Total Debt, less the sum of (x) Permitted Subordinated Indebtedness
and (y) the aggregate amount of any LVSC Debt that is guaranteed by the Credit
Parties, the aggregate amount of the New Senior Notes (to the extent the
proceeds thereof are used to refinance any such LVSC Debt), and Indebtedness
under the LVSC Aircraft Financing guaranteed by the Credit Parties.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
 
 
11

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Contributing Guarantors” as defined in Section 7.2.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit E.
 
“Cooperation Agreement” means that certain Fourth Amended and Restated
Reciprocal Easement, Use and Operating Agreement, dated as of February 29, 2008,
as amended as of October 7, 2008, entered into by and among VCR, PCT, Grand
Canal, Phase II Mall Subsidiary and Sands Expo.
 
“Core Assets” means the Venetian Facility (other than the convention,
exhibition, entertainment, ballroom, restaurant, retail and meeting space
therein) and the Palazzo Project (other than the Palazzo Condo Tower, the
Palazzo Mall, any other restaurant and retail space therein and any convention,
exhibition, entertainment, ballroom or meeting space therein).
 
“Corporate Ratings” means LVSC’s corporate family rating by Moody’s, LVSC’s
corporate or issuer credit rating by S&P or LVSC’s Issuer Default Rating by
Fitch, as applicable.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.11.
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Document” means this Agreement, the Amendment Agreement, the Notes, any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of an Issuing Bank relating to the Letters of
Credit, the Collateral Documents, any First Lien Intercreditor Agreement, any
Permitted Junior Intercreditor Agreement, any Incremental Assumption Agreement,
any intercreditor or similar agreements entered into in connection with a FF&E
Facility and each other agreement that expressly states by its terms that it is
a Credit Document.
 
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
 
“Credit Party” means Borrower and each Restricted Subsidiary.
 
“Debt Fund Affiliate Lender” shall mean an Affiliate Lender that is (x)
primarily engaged in, or advises funds or other investment vehicles that are
primarily engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and (y) with respect to which none of LVSC, the Credit Parties
or their respective subsidiaries, directly or indirectly, possesses the power to
direct or cause the direction of the investment policies of such entity;
provided that to the extent Related Parties and their respective subsidiaries,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of any such entity, (i) such directed entities
 
 
 
12

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
that, taken together in the aggregate, hold more than 5% of the Term Loans
outstanding as of the date of determination shall not be Debt Fund Affiliate
Lenders and shall be subject to the provisions herein affecting Affiliate
Lenders and (ii) such directed entities shall be subject to the restrictions
provided in Section 10.6(k)(i) and (ii).
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
 
“Deeds of Trust” means (a) the Deed of Trust, Leasehold Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as
of the 2007 Closing Date, granted by VCR and Borrower to the Title Company, for
the benefit of Collateral Agent, as agent for the Secured Parties, substantially
in the form of Exhibit G-1, (b) the Deed of Trust, Leasehold Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as
of the 2007 Closing Date, granted by VCR to the Title Company, for the benefit
of Collateral Agent, as agent for the Secured Parties, substantially in the form
of Exhibit G-2, (c) the Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing, dated as of the 2007 Closing Date, granted by
Borrower to the Title Company, for the benefit of the Collateral Agent, as agent
for the Secured Parties, substantially in the form of Exhibit G-3 annexed
hereto, (d) the Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing, dated as of the 2007 Closing
Date, granted by Sands Expo to the Title Company, for the benefit of Collateral
Agent, as agent for the Secured Parties, substantially in the form of
Exhibit G-4, and (e) any additional mortgages required to be granted in favor of
the Lenders pursuant to Section 5.12.
 
“Deeds of Trust Amendments” means amendments to each Deed of Trust or an amended
and restated Deed of Trust encumbering Mortgaged Property, duly executed and
acknowledged by the applicable Credit Party, and in form for recording in the
recording office where each Deed of Trust was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent.
 
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Swing Line Lender, Administrative Agent or the
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applica-
 
 
 
13

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
ble default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swing Line Lender and each
Lender.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or another Credit Party in connection with an Asset Sale that is so
designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate of the Borrower, setting forth such valuation.
 
“Documentation Agents” as defined in the preamble hereto.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (ii) any commercial bank, insurance company,
investment or mutual fund or other entity, including any Debt Fund Affiliate
Lender, that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and (iii) solely for purposes of assignments of Term Loans
pursuant to and in accordance with the terms and conditions of Section 10.6(j),
any Affiliate Lender; in each case, which Person shall not have been denied an
approval or a license,
 
 
 
14

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
or found unsuitable under the Nevada Gaming Laws or Pennsylvania Gaming Laws
applicable to Lenders and which, with respect to clauses (i) and (ii), extends
credit or buys loans; provided that with respect to clauses (i) and (ii), so
long as no Event of Default shall have occurred and be continuing, no (x) Person
that owns or operates a casino located in Singapore, Macau, the United Kingdom,
the States of Nevada, New Jersey, Massachusetts or Pennsylvania, or any other
jurisdiction in which Borrower or any of its Subsidiaries has obtained or
applied for a Gaming License (or is an Affiliate of such a Person) shall be an
Eligible Assignee; provided that a passive investment constituting less than 10%
of the common stock of any such casino shall not constitute ownership thereof
for the purposes of this definition, (y) Person that owns or operates a
convention, trade show, conference center or exhibition facility in Singapore,
Macau, the United Kingdom, Las Vegas, Nevada or Clark County, Nevada or the
States of New Jersey, Massachusetts or Pennsylvania, or any other jurisdiction
in which Borrower or any of its Subsidiaries owns, operates or is developing a
convention, trade show, conference center or exhibition facility (or an
Affiliate of such a Person) shall be an Eligible Assignee; provided that a
passive investment constituting less than 10% of the common stock of any such
convention or trade show facility shall not constitute ownership for the purpose
of this definition, or (z) union pension fund shall be an Eligible Assignee;
provided that any intermingled fund or managed account which has as part of its
assets under management the assets of a union pension fund shall not be
disqualified from being an Eligible Assignee hereunder so long as the manager of
such fund is not controlled by a union; provided further that (A) Affiliate
Lenders that are either LVSC, Credit Parties or their respective Subsidiaries
(to the extent they are Eligible Assignees pursuant to clause (iii) above) shall
be permitted to acquire not more than 25% of the sum of (x) the aggregate
principal amount of the Term B Loans on the Closing Date plus (y) the aggregate
principal amount of any Incremental Term Loans incurred since the Closing Date
and (B) Affiliate Lenders that are Related Parties (exclusive of (I) LVSC,
Credit Parties and their respective Subsidiaries and (II) Debt Fund Affiliate
Lenders) who are Eligible Assignees pursuant to clause (iii) above shall be
permitted to acquire not more than 25% of the aggregate principal amount of the
Term Loans outstanding as of the date of determination.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates.
 
“Engagement Letter” means the Engagement Letter, dated as of December 3, 2013,
by and among Barclays Bank PLC, Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BNP Paribas Securities Corp., Goldman Sachs
Bank USA, The Bank of Nova Scotia and the Borrower.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
natural resources or the environment.
 
 
 
 
15

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all Legal Requirements relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (c) the protection of human, plant or animal health or
welfare, in any manner applicable to Borrower or any of its Subsidiaries or any
of their Facilities, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 etseq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Nevada Hazardous
Materials law (NRS Chapter 459), the Nevada Solid Waste/Disposal of Garbage or
Sewage law (NRS 444.440 to 444.650, inclusive), the Nevada Water
Controls/Pollution law (NRS Chapter 445A), the Nevada Air Pollution law (NRS
Chapter 445B), the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive), the Nevada Control of Asbestos law (NRS 618.750 to
618.850), the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.4385, inclusive), the Nevada Artificial Water Body Development Permit law
(NRS 502.390), the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585), Endangered Flora Permit law (NRS 527.270), the Atomic
Energy Act of 1954 (42 U.S.C. Section 2011 et seq.), the Safe Drinking Water Act
(42 U.S.C. Sections 300f et seq.), the Surface Mining Control and Reclamation
Act of 1974 (30 U.S.C. Sections 1201 et seq.), and the Uranium Mill Tailings
Radiation Control Act of 1978 (42 U.S.C. Section 7901 et seq.), each as amended
or supplemented, any analogous present or future state or local statutes or
laws, and any regulations promulgated pursuant to any of the foregoing.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.  Any former ERISA Affiliate of Borrower or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower
or such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
 
 
 
16

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make any required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a) (2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be likely to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (f) the
imposition of liability on Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the withdrawal of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan that would reasonably be likely to result
in liability to Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates therefor, or the receipt by Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; (h) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; (i) the imposition of a Lien pursuant to Section 430(k) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan; (j) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430(i)(4) of the Internal Revenue Code or
Section 303(i)(4) of ERISA; or (k) receipt of notice by Borrower, any of its
Subsidiaries or any of their ERISA Affiliates of a determination that a
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (as defined in Section 432 of the Internal Revenue Code or Section 305 of
ERISA).
 
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means each of the conditions or events set forth in
Section 8.1.
 
“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following:  (a) any loss, destruction
or damage of such property or asset; (b) any actual condemnation, seizure or
taking by exercise of the power of eminent do-
 
 
 
17

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
main or otherwise of such property or asset, or confiscation of such property or
asset or the requisition of the use of such property or asset; or (c) any
settlement in lieu of clause (b) above.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute
 
“Excluded Proceeds” means the remaining amount of any PA Subsidiary Net Asset
Sale Proceeds after application of such proceeds pursuant to the provisions of
Section 2.15(c).
 
“Excluded Subsidiary” means (i) any foreign Subsidiaries of Borrower or Sands
Expo, (ii) VML US Finance LLC and its Subsidiaries, (iii) Sands China Ltd. and
its Subsidiaries, (iv) Paiza Air, LLC, (v) LV Noodle Concept, LLC, (vi) LV Cut
Associates LLC, (vii) Primewine, LLC, (viii) MBS Holdings Pte. Ltd. and its
Subsidiaries, (ix) all of the PA Subsidiaries, (x) each Restaurant Joint
Venture, (xi) LVS (Nevada) International Holdings, Inc. and its Subsidiaries,
(xii) PCT, (xiii) any subsidiary designated as an Excluded Subsidiary pursuant
to the following two paragraphs and (xiv) any Subsidiary of (a) a foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Internal Revenue Code, (b) Sands Expo or (c) an Excluded
Subsidiary described in clauses (ii) through (xiii) above.
 
Borrower may designate any newly acquired or newly formed Subsidiary of Borrower
or Sands Expo to be an Excluded Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any capital stock or Indebtedness of, or owns or holds (or
will own or will hold) any Lien on, any property of, Borrower or any Restricted
Subsidiary; provided that (i) such acquisition or formation complies with
Section 6.3 and (ii) each of (a) the Subsidiary to be so designated and (b) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which any lender
has recourse to any of the assets of any Credit Party.
 
Borrower may designate any existing Restricted Subsidiary to be an Excluded
Subsidiary unless such Restricted Subsidiary or any of its Subsidiaries owns any
capital stock or Indebtedness of, or owns or holds (or will own or will hold)
any Lien on, any property of, Borrower or any Restricted Subsidiary; provided
that each Subsidiary to be so designated does not (upon and after such
designation) create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
any lender has recourse to any of the assets of any Credit Party.
 
Borrower may designate any Excluded Subsidiary to be a Restricted Subsidiary;
provided that, immediately after giving effect to such designation (a) such
Excluded Subsidiary shall become a Credit Party and shall comply with the
provisions of Section 5.11; (b) no Event of Default or Potential Event of
Default shall have occurred and be continuing; and (c) Borrower is in compliance
with the covenants set forth in Section 6.6 immediately following such
designation, on a pro forma basis taking into account such designation.
 
Any such designation pursuant to the preceding three paragraphs by Borrower
shall be notified by Borrower to Administrative Agent by promptly delivering to
Administrative Agent a copy of any applicable resolution of the board of
directors (or similar governing body)
 
 
 
18

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
of Borrower giving effect to such designation and an officers’ certificate
certifying that such designation complied with the foregoing provisions.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
 
“Excluded Taxes” as defined in Section 2.20(a).
 
“Existing Credit Agreement” as defined in the recitals hereto.
 
“Existing Letters of Credit” means each letter of credit previously issued for
the account of Borrower under the Existing Credit Agreement that is outstanding
on the Closing Date.
 
“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.24(e).
 
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.24(e).
 
“Extended Term Loan” shall have the meaning assigned to such term in Section
2.24(e).
 
“Extending Lender” shall have the meaning assigned to such term in Section
2.24(e).
 
“Extension” shall have the meaning assigned to such term in Section 2.24(e).
 
“Extension Agreement” shall have the meaning assigned to such term in Section
2.24(e).
 
“Facility” means any and all real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Credit Parties.
 
“Fair Share” as defined in Section 7.2.
 
“Fair Share Contribution Amount” as defined in Section 7.2.
 
 
 
19

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code as of
the Closing Date (or any amended or successor version described above).
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (i) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to Administrative Agent, in
its  capacity as a Lender, on such day on such transactions as determined by
Administrative Agent.
 
“FF&E Facility” means any credit or loan facility, vendor financing, mortgage
financing, purchase money obligation, capital lease or similar arrangement
incurred pursuant to Section 6.1(d) or, at the option of Borrower,
Section 6.1(j), with respect to real or personal property.
 
“FF&E Facility Agreements” means the credit, vendor financing, mortgage
financing or capital lease agreement associated with or entered into with
respect to any FF&E Facility or any similar agreement, together with all
applicable guarantees, collateral documents and other loan-type documents and
any associated intercreditor or standstill agreements.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower (in such capacity and not individually) that
such financial statements fairly present, in all material respects, the
financial condition of the Credit Parties as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and/or normal period-end adjustments.
 
“Financial Plan” as defined in Section 5.1(j).
 
“First Lien Intercreditor Agreement” means a First Lien Intercreditor Agreement
between Collateral Agent and a trustee or collateral agent representing holders
of Pari Passu Indebtedness, substantially in the form of Exhibit H-6, with such
changes thereto as may be reasonably agreed to by the Collateral Agent.
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Lien permitted under
Section 6.2.
 
 
 
20

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Borrower ending on December 31 of each
calendar year.
 
“Fitch” means Fitch, Inc., or any successor thereto, and if such Person shall
for any reason no longer perform the function of a securities rating agency,
Fitch shall be deemed to refer to any other rating agency designated by Borrower
with the written consent of the Administrative Agent (such consent not to be
unreasonably withheld).
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
 
“Former Lender” is defined in Section 10.25(a).
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Letter of Credit Usage with respect to Letters of Credit issued by
the Issuing Bank other than such Letter of Credit Usage as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Swing Line Exposure
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.
 
“Funding Guarantor” as defined in Section 7.2.
 
“Funding Notice” means a notice substantially in the form of Exhibit I.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
“Gaming License” means every license, franchise or other authorization to own,
lease, operate or otherwise conduct gaming activities of the Credit Parties,
including all such licenses granted under the Nevada Gaming Laws, and other
applicable federal, state, foreign or local laws.
 
“Goldman Sachs” as defined in the preamble hereto.
 
“Gondola Lease” means the Lease between VCR and Grand Canal, dated as of May 17,
2004, with respect to the lease of the gondola amusement ride concession and
related retail space.
 
 
 
21

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
regulatory body, central bank or instrumentality or political subdivision
thereof or any entity, officer or examiner exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government.
 
“Grand Canal” means Grand Canal Shops II, LLC.
 
“Grantor” as defined in the Security Agreement.
 
“Guaranteed Obligations” as defined in Section 7.1.
 
“Guarantor” means (i) each Wholly Owned Domestic Subsidiary of Borrower, other
than any Excluded Subsidiary or Immaterial Subsidiary; provided that upon the
designation of an Excluded Subsidiary as a Restricted Subsidiary, such
Subsidiary shall be included in the definition of “Guarantor” and (ii) Sands
Pennsylvania, Inc.
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Harrah’s Shared Garage Lease” means that certain Agreement of Lease dated
January 24, 2005 between Harrah’s Las Vegas, Inc. as landlord and LCR, as
tenant.
 
“Harrah’s Shared Roadway Agreement” means the Agreement, dated as of January 16,
1998, between VCR, Sands Expo and Harrah’s Casino Resort.
 
“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or which may or could pose a
hazard to the health of the owners, occupants or any Persons in the vicinity of
any Facility or to the indoor or outdoor environment.
 
 
 
22

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.
 
“Hedging Agreement” means any (a) currency exchange or interest rate swap
agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange,
interest rates or commodities pricing.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Historical Financial Statements” means as of the Closing Date, (i) the annual
report on Form 10-K for each of the Fiscal Years ended December 31, 2012, and
December 31, 2011, of LVSC filed with the Securities and Exchange Commission,
and (ii) the quarterly report on Form 10-Q for the Fiscal Quarter ended
September 30, 2013, of LVSC filed with the Securities and Exchange Commission,
and, in the case of clauses (i) and (ii), certified by the chief financial
officer of LVSC that they fairly present, in all material respects, the
financial condition of LVSC and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and/or normal period-end adjustments.
 
“HVAC Component” means, collectively (a) the Central Plant and (b) the “Other
Facilities”, as defined in each HVAC Services Agreement.
 
“HVAC Ground Lease” means the Ground Lease made effective as of November 14,
1997, between VCR and the HVAC Provider.
 
“HVAC Provider” means Trigen-Las Vegas Energy Company, LLC, a Delaware limited
liability company formerly known as Atlantic Pacific, Las Vegas LLC, or its
permitted successors under the HVAC Services Agreements.
 
“HVAC Services Agreements” means collectively (a) the Energy Services Agreement,
dated as of November 14, 1997, as amended on July 1, 1999, between VCR and the
HVAC Provider, as modified by that certain settlement agreement dated as of
April 25, 2005 and as further amended by an amendment dated as of July 1, 2006,
a letter agreement dated June 11, 2008 and an amendment dated as of February 10,
2009, (b) the Energy Services Agreement, dated as of November 14, 1997, as
amended on July 1, 1999, between Sands Expo and the HVAC Provider and as further
amended by an amendment dated as of February 10, 2009, (c) the HVAC Ground
Lease, (d) (Interface Group-Nevada, Inc.) Easement Agreement, made November 14,
 
 
 
23

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
1997, by and between Sands Expo and the HVAC Provider, and (e) all other
agreements between the HVAC Provider (or its predecessor in interest) and the
Credit Parties.
 
“Immaterial Subsidiary” means any Restricted Subsidiary that, taken together
with all other Immaterial Subsidiaries in respect of the following clauses (i)
and (ii), (i) holds no more than 5% of the tangible assets of the Credit
Parties, (ii) generated no more than 5% of the aggregate revenues of the Credit
Parties, measured for the four most recently-ended Fiscal Quarters prior to the
date of such designation, (iii) holds no Gaming License, and (iv) holds no
assets (including other licenses) material to the operations of the Resort
Complex.
 
“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.
 
“Increased-Cost Lender” as defined in Section 2.23.
 
“Incremental Amount” means, at any time, the sum of:
 
(i)           the excess (if any) of (a) $1,000,000,000 over (b) the aggregate
amount of all Incremental Term Loan Commitments and Incremental Revolving
Commitments, in each case established after the Closing Date and prior to such
time pursuant to Section 2.24 utilizing this clause (i) (other than Incremental
Term Loan Commitments and Incremental Revolving Commitments in respect of
Refinancing Term Loans, Extended Term Loans, Extended Revolving Commitments or
Replacement Revolving Commitments, respectively); plus
 
(ii)           any additional amounts so long as immediately after giving effect
to the establishment of the commitments in respect thereof (and assuming such
commitments are fully drawn) and the use of proceeds of the loans thereunder,
the Consolidated Senior Secured Leverage Ratio (assuming, for purposes of such
calculation, that any unsecured Indebtedness incurred pursuant to Section 2.24
or 6.1(r) is secured) on a pro forma basis is not greater than 4.00:1.00;
provided that, for purposes of this clause (ii) net cash proceeds of Incremental
Term Loans and Incremental Revolving Loans incurred at such time shall not be
netted against the applicable amount of Consolidated Total Senior Debt or
Consolidated Total Debt, as applicable, for purposes of such calculation of the
Consolidated Senior Secured Leverage Ratio.
 
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.
 
“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower.
 
 
 
24

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.
 
“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Initial Revolving Loans.
 
“Incremental Term Facility” means any Class of Incremental Term Loan Commitments
and the Incremental Term Loans made thereunder.
 
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
 
“Incremental Term Loans” means (i) Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.1(b) consisting of additional Term B Loans and
(ii) to the extent permitted by Section 2.24 and provided for in the relevant
Incremental Assumption Agreement, Other Term Loans  or (iii) any of the
foregoing.
 
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.
 
“Indebtedness” as applied to any Person, means (a) all indebtedness for borrowed
money, (b) that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money, (d) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and trade payables and
accruals incurred in the ordinary course of business), (e) all indebtedness
secured by any Lien on any property or asset owned or held and under contracts
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person, (f)
the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the indebtedness of another;
(g) any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the indebtedness of another will be paid or
discharged, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (h) any liability of such Person for
indebtedness of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (ii) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (i) or (ii) of this clause (h), the primary purpose
or intent thereof is as described in clause (g) above; and (i) solely for
purposes of Section 8.1(b), all obligations of such Person in respect of any
Hedging Agreement.  Obligations under the HVAC Services Agreements shall be
treated as service contracts or operating leases and not as
Indebtedness.  Additionally, Indebtedness shall not include (i) any amount of
the liability in respect of an operating lease that at the time such lease is
entered into would not be required to be capitalized and reflected as a
liability on the balance sheet in accord-
 
 
 
25

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ance with GAAP as in effect on the date hereof, (ii) any surety bonds for claims
underlying mechanics liens and any reimbursement obligations with respect
thereto so long as such reimbursement obligations are not then due, or are
promptly paid when due or (iii) any indebtedness that has been either satisfied
or discharged or defeased through covenant defeasance or legal defeasance.  For
purposes of determining the “aggregate principal amount” of Indebtedness under
any Hedging Agreement under Section 8.1(b), such amount shall be equal
to:  (a) in the case of a Hedging Agreement documented pursuant to a Master
Agreement published by the International Swap and Derivatives Associations,
Inc., the amount, if any, that would be or is payable thereunder by the
applicable Credit Party to its counterparty, as if (i) such Hedging Agreement
were being terminated early on such date of determination due to a “Termination
Event”, “Event of Default” or similar event thereunder, and (ii) the Credit
Party party thereto were the sole “Affected Party” thereunder and (b) in all
other cases, the mark-to-market value of such Hedging Agreement, which will be
the unrealized loss on such Hedging Agreement to the Credit Party to such
Hedging Agreement reasonably determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by the applicable Credit Party exceeds (ii) the present value of the future
cash flows to be received by such Credit Party pursuant to such Hedging
Agreement.
 
“Indemnified Taxes” means all Taxes imposed on or with respect to or measured by
any payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document other than (a) Excluded Taxes and (b) Other
Taxes.
 
“Indemnitee” as defined in Section 10.3(a).
 
“Initial Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Revolving Loans hereunder.
 
“Initial Revolving Loan” means a Revolving Loan made (i) pursuant to the
Revolving Commitments in effect on the Closing Date (as the same may be amended
from time to time in accordance with this Agreement) or (ii) pursuant to any
Incremental Revolving Commitment on the same terms as the Revolving Loans
referred to in clause (i) of this definition.
 
“Installment” means each amortization payment required pursuant to Section
2.12(a).
 
“Intellectual Property” as defined in the Security Agreement.
 
“Intellectual Property Security Agreements” mean all agreements evidencing the
security interest granted in respect of Intellectual Property, by the Credit
Parties in favor of the Collateral Agent, to be registered with the United
States Patent and Trademark Office or the United States Copyright Office
pursuant to the terms of the Security Agreement.
 
“Intercompany Note” means a global promissory note substantially in the form of
Exhibit J evidencing Indebtedness owed among the Credit Parties.
 
“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, each Quarterly Payment Date, and (b) with respect to any Loan that is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, however, that in the
 
 
 
26

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each Quarterly Payment Date.
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (and twelve-months, if agreed to by
applicable Lenders), as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Class
of Loans shall extend beyond such Class’s applicable Term Facility Maturity Date
or Revolving Facility Maturity Date; and (d) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the expiration of the
Availability Period.  Notwithstanding the foregoing, for any Eurodollar Rate
Loan made on a day that is not the last Business Day of a calendar month, the
Borrower may select an Interest Period that shall commence on the date on which
such Loan is made and expire on the last Business Day of such calendar month and
thereafter revert to the Interest Period selected in compliance with the
foregoing.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
prior to the Closing Date and from time to time thereafter, and any successor
statute.
 
“Investment” means, relative to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any Equity Interests of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment less all returns of principal or equity thereon or
repayments thereof.  For purposes of the definition of “Excluded Subsidiary” and
Section 6.3, (a) “Investments” shall include the portion (proportionate to
Borrower’s Equity Interest in such Subsidiary) of the fair market value (as
determined in good faith by Borrower) of the net assets of a Subsidiary of
Borrower at the time that such Subsidiary is designated an Excluded Subsidi-
 
 
 
27

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ary; provided that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, Borrower shall be deemed to continue to have an “Investment” in an
Excluded Subsidiary in an amount (if positive) equal to (i) Borrower’s
“Investment” in such Subsidiary at the time of such redesignation, less (ii) the
portion (proportionate to Borrower’s Equity Interest in such Subsidiary) of the
fair market value (as determined in good faith by Borrower) of the net assets of
such Subsidiary at the time of such redesignation, and (b) any property
transferred to or from an Excluded Subsidiary shall be valued at its fair market
value at the time of such transfer, in each case as determined in good faith by
Borrower.
 
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit K.
 
“Issuing Bank” means Scotiabank, as Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity, and such additional issuing
banks that have agreed to act as an issuing bank and are approved by the
Administrative Agent and Borrower.
 
“JDA” means the Joint Development Agreement, dated as of February 25, 2004 (as
amended on January 12, 2007), between VCR (as successor to LCR) and Cap
II-Buccaneer, LLC.
 
“Joint Venture” means a Supplier Joint Venture or any other joint venture,
partnership or other similar arrangement, whether in corporate, partnership,
limited liability company or other legal form; provided that in no event shall
any Subsidiary of any Person be considered to be a Joint Venture of such Person.
 
“LCR” means Lido Casino Resort, LLC, a Nevada limited liability company that was
merged with and into VCR on March 19, 2007.
 
“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.
 
“Legal Requirements” means all applicable and binding laws, statutes, orders,
decrees, injunctions, licenses, permits, approvals, agreements and regulations
of any Governmental Authority having jurisdiction over the matter in question.
 
“Lender” means each financial institution listed on Appendix A-4 or any lender
of Term B Loans hereunder (other than any such Person that has ceased to be a
party hereto pursuant to an Assignment Agreement or an Affiliate Lender
Assignment and Assumption), and any other Person that becomes a party hereto
pursuant to an Assignment Agreement or an Affiliate Lender Assignment and
Assumption or an Incremental Assumption Agreement, Extension Agreement or
Refinancing Amendment.
 
“Lender Counterparty” as defined in the definition of Rate Protection Agreement.
 
 
 
28

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by the Issuing Banks for the
account of the Credit Parties pursuant to Section 2.4.
 
“Letter of Credit Sublimit” means the lesser of (i) $150,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
 
“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Banks and not yet reimbursed by Borrower (including any such reimbursement out
of the proceeds of Revolving Loans pursuant to Section 2.4(d)).
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
 
“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan.
 
“Loan Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are two Facilities (i.e., the Term B Facility and the
Revolving Commitments established on the Closing Date and the extensions of
credit thereunder) and thereafter, the term “Facility” may include any other
Class of Commitments and the extensions of credit thereunder.
 
“LVSC” means Las Vegas Sands Corp., a Nevada corporation and its successors.
 
“LVSC Aircraft Financing” means up to $200,000,000 in aggregate principal amount
Indebtedness of LVSC at any one time outstanding for the purpose of financing
the purchase and/or ownership of aircraft and related parts and equipment;
provided that (a) either (i) such LVSC Aircraft Financing is outstanding as of
the Closing Date, or (ii) the covenants, defaults (and events of default),
redemption, amortization and other prepayment events, remedies, acceleration
rights, subordination provisions and other material terms applicable to such
LVSC Aircraft Financing shall not be materially more restrictive to the
guarantors thereof than such provisions contained in the agreements governing
LVSC Aircraft Financing outstanding on the Closing Date, taken as a whole, as
reasonably determined by LVSC; and (b) such Indebtedness or any related
guarantees shall not be secured by any assets or property of the Credit Parties.
 
“LVSC Corporate Services Agreement” means the Services Agreement, dated as of
February 17, 2005, between LVSC and the Borrower.
 
“LVSC Debt” means any Indebtedness of LVSC.
 
 
 
29

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“LVSC Debt Documents” means any indenture, credit agreement or promissory note
evidencing or governing any LVSC Debt and the guarantees thereof and any
collateral documents relating thereto.
 
“Macau” means the Macau Special Administrative Region of the People’s Republic
of China.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Credit Parties, taken as a whole (but excluding a material adverse effect upon
the business, operations, properties, assets or condition (financial or
otherwise) of the Excluded Subsidiaries that only has an effect on the Credit
Parties and their business and condition by decreasing the value of their direct
and indirect Equity Interests in the Excluded Subsidiaries), or (b) the material
impairment of the ability of the Credit Parties to observe or perform, or of the
Administrative Agent or Lenders to enforce, the Obligations.
 
“Material Contract” means the Cooperation Agreement, the PA Investment Note, the
Walgreens’ Documents, the Harrah’s Shared Garage Lease, the Casino Level Mall
Lease, and any contract or other arrangement entered into after the Closing Date
to which Borrower or any of the other Credit Parties is a party (other than the
Credit Documents) for which breach, nonperformance, or cancellation by an
applicable Credit Party, or failure of an applicable Credit Party to renew,
could reasonably be expected to have a Material Adverse Effect.
 
“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value (as determined in good faith by Borrower) in excess
of $75,000,000 as of the date of the acquisition thereof and (b) all Leasehold
Properties other than those with respect to which the aggregate payments under
the term of the lease (excluding option and renewal terms) are less than
$7,500,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have reasonably determined is material to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Credit Party.
 
“Material Subsidiary” means any Restricted Subsidiary of Borrower that is either
(a) a Credit Party or (b) not an Immaterial Subsidiary.
 
“Merrill Lynch” as defined in the preamble hereto.
 
“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto, and
if such Person shall for any reason no longer perform the function of a
securities rating agency, Moody’s shall be deemed to refer to any other rating
agency designated by Borrower with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld).
 
“Mortgage Policy” means an ALTA mortgagee title insurance policy or
unconditional commitment therefor issued by the Title Company to Collateral
Agent with respect to each Mortgaged Property in such form and including such
endorsements and subject to such
 
 
 
30

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
co-insurance and/or reinsurance arrangements as are reasonably satisfactory to
the Collateral Agent.
 
“Mortgaged Property” means each Material Real Estate Asset listed on Schedule
4.12, and any Real Estate Asset in which a security interest is required to be
granted hereunder after the Closing Date.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or 4001(a) (3) of ERISA.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Credit Parties in the form substantially similar to Management’s
Discussion & Analysis included in LVSC’s Form 10-Q or 10-K, as applicable, for
the applicable Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then current Fiscal Year to the end of such period to which
such financial statements relate.
 
“Net Asset Sale Proceeds” means the aggregate cash proceeds received by any
Credit Party in respect of any Asset Sale that are not PA Subsidiary Net Asset
Sale Proceeds, net of (a) the direct costs relating to such Asset Sale
(including legal, accounting and investment banking fees and expenses, sales and
marketing expenses, employee severance and termination costs, any trade payables
or similar liabilities related to the assets sold and required to be paid by the
seller as a result thereof and sales, finders’ or broker’s commission), and any
relocation expenses incurred as a result thereof and any taxes paid or payable
as result thereof (including any such taxes paid or payable by an owner of any
Credit Party), (b) amounts required to be applied to the repayment of
Indebtedness secured by a Lien (or amounts permitted by the terms of such
Indebtedness to be otherwise reinvested in other assets of such Credit Party to
the extent so reinvested) which is prior to the Lien under the Collateral
Documents on the asset or assets that are the subject of such Asset Sale,
(c) all distributions and other payments required to be made to minority
interest holders in a Subsidiary or Joint Venture as a result of such Asset Sale
and (d) any reserve for adjustment in respect of the sale price of such asset or
assets or any liabilities associated with the asset disposed of in such Asset
Sale and the deduction of appropriate amounts provided by the seller as a
reserve in accordance with GAAP against any liabilities associated with the
assets disposed of in the Asset Sale and retained by a Credit Party.
 
“Net Debt Proceeds” as defined in Section 2.14(c).
 
“Net Loss Proceeds” means the aggregate cash proceeds received by any Credit
Party in respect of any Event of Loss with respect to Collateral, including
insurance proceeds from condemnation awards or damages awarded by any judgment,
net of (a) the direct costs in recovery of such Net Loss Proceeds (including
legal, accounting, appraisal and insurance adjuster fees and expenses) and any
taxes paid or payable as a result thereof (including any such taxes paid or
payable by an owner of any Credit Party), (b) amounts required to be applied to
the repayment of any Indebtedness secured by a Lien (or amounts permitted by the
terms of such Indebtedness to be otherwise reinvested in other assets of such
Credit Party to the extent so reinvested) which is prior to the Liens of Lenders
under the Collateral Documents on the asset or assets that are the subject of
the Event of Loss, and (c) all distributions and other payments re-
 
 
 
31

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
quired to be made to any minority interest holders in a Subsidiary or Joint
Venture as a result of such Event of Loss.  Notwithstanding the foregoing, all
proceeds of so-called “liquidated damages”, “subguard” and “business
interruption” insurance policies shall not be Net Loss Proceeds.
 
“Nevada Gaming Authorities” means, collectively, the Nevada Gaming Commission,
the Nevada State Gaming Control Board, and the Clark County Liquor and Gaming
Licensing Board.
 
“Nevada Gaming Laws” means the Nevada Gaming Control Act, as codified in Chapter
463 of the Nevada Revised Statutes, as amended from time to time, and the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time.
 
“New Senior Notes” means senior secured or unsecured notes of Borrower issued
after the Closing Date, and the Indebtedness represented thereby; provided that
(a) the terms thereof do not provide for any scheduled amortization, repayment
of principal, mandatory redemption or sinking fund obligations prior to the date
that is six months after the latest Term Facility Maturity Date (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default), (b) the
stated maturity date is no earlier than the date that is six months after the
latest Term Facility Maturity Date, (c) such Indebtedness is not guaranteed by
any Person other than a Guarantor, (d) Borrower prepays Term Loans with the Net
Debt Proceeds therefrom in compliance with Section 2.14(c) or repays,
refinances, redeems, repurchases or defeases any LVSC Debt that is guaranteed by
the Credit Parties with the Net Debt Proceeds thereof, (e) the covenants and
events of default and other terms thereof (other than interest rate and
redemption premiums) are not, taken as a whole, more restrictive to the Credit
Parties than those in this Agreement, as determined by the Borrower and
evidenced by an Officer’s Certificate delivered to the Administrative Agent,
(f) except as contemplated by Section 6.2(bb), the obligations in respect
thereof shall not be secured by any Lien on any asset of Borrower, any
Subsidiary or any other Affiliate of Borrower, other than any asset constituting
Collateral, and (g) all security therefor (if any) shall be granted pursuant to
the Collateral Documents and, if such notes are to be secured, the secured
parties thereunder, or a trustee or collateral agent on their behalf, shall have
become a party to the First Lien Intercreditor Agreement.
 
“Non-Consenting Lender” as defined in Section 2.23.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD promulgated under the Securities Exchange Act of 1934, as amended.
 
“Non-Recourse Financing” means Indebtedness incurred in connection with the
construction, installation, purchase or lease of personal or real property or
equipment (a) as to which the lender upon default may seek recourse or payment
against a Credit Party only through the return or foreclosure or sale of the
property or equipment so constructed, installed, purchased or leased and to any
proceeds of such property and Indebtedness and the related collateral ac-
 
 
 
32

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
count in which such proceeds are held and (b) may not otherwise assert a valid
claim for payment on such Indebtedness against a Credit Party or any other
property of a Credit Party, except, in each of the foregoing clauses (a) and
(b), in the case of customary or “market standard” non-recourse exceptions,
including fraud and environmental indemnities.
 
“Non-U.S. Lender” means a Lender that is not a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.
 
“Note” means a Term B Loan Note, a Revolving Loan Note or a Swing Line Note or
another promissory note evidencing a Loan.
 
“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.
 
“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents and/or the Lenders under the Credit Documents,
whether for principal, interest, premium, if any, reimbursement of amounts drawn
under Letters of Credit, fees, expenses, indemnification or otherwise including
interest and fees accruing on the Loans during the pendency of any proceeding of
the type described in Section 8.1(f) and (g), whether or not allowed in such
proceeding.
 
“Obligee Guarantor” as defined in Section 7.7.
 
“Office Space Lease” means the Lease between VCR and Grand Canal, dated as of
May 17, 2004, with respect to the lease of certain office space to VCR.
 
“Officer’s Certificate” means, as applied to any corporation or other entity, a
certificate executed on behalf of such corporation or other entity by its
chairman of the board (if an officer), president or any vice president or by its
principal financial officer, chief accounting officer, vice president – finance
or treasurer (in each case, in their capacity as such officer) or, if such
entity does not have any such officer, any such officer of its managing member
or managing partner, as applicable.
 
“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.
 
“Operative Documents” means the Credit Documents, any LVSC Debt Documents as to
which any Credit Party is a party, documents related to LVSC Aircraft Financing
guaranteed by the Credit Parties as to which the Credit Parties are a party, the
FF&E Facility Agreements, the Resort Complex Operative Documents and the Project
Documents.
 
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its certificate or articles of organization, as amended, and its operating
agreement, as amended.  In the event
 
 
 
33

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
 
“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, filing or similar Taxes arising from any payment made hereunder or
under any other Credit Document or from the execution, registration, delivery,
performance or enforcement of, consummation or administration of, from the
receipt or perfection of security interest under, or otherwise with respect to,
the Credit Documents (but excluding any Excluded Taxes).
 
“Other Term Loans” shall have the meaning assigned to such term in Section
2.24(a).
 
“PA Gaming” means Sands Bethworks Gaming LLC, a Pennsylvania limited liability
company.
 
“PA Gaming Project” means the Property, as such term is defined in the operating
agreement of PA Gaming.
 
“PA Investment Note” means that certain Note, dated as of May 21, 2009, made by
PA Retail and PA Gaming in favor of VCR in the principal amount of $550,000,000,
and that certain Note, dated as of January 1, 2011, made by PA Retail and PA
Gaming in favor of VCR in the principal amount of $150,000,000, collectively,
which Notes have been (i) assigned to Sands Pennsylvania, Inc. and (ii)
collaterally assigned to Collateral Agent.
 
“PA Project” means the PA Retail Project and/or the PA Gaming Project, as the
case may be.
 
“PA Retail” means Sands Bethworks Retail LLC, a Pennsylvania limited liability
company.
 
“PA Retail Project” means “Property”, as such term is defined in the operating
agreement of PA Retail.
 
“PA Subsidiary” means PA Gaming and/or PA Retail and any of their respective
Subsidiaries.
 
“PA Subsidiary Net Asset Sale Proceeds” shall mean any (x) net cash proceeds
distributed to the Credit Parties pursuant to Section 2.15(c) or (y) net cash
proceeds from the sale of equity interests in any PA Subsidiary pursuant to
Section 6.7(q).
 
“PCT” means Palazzo Condo Tower, LLC.
 
“Palazzo Condo Tower” means the space within the Palazzo Condo Tower Parcel and
all improvements and personal property located therein.
 
 
 
34

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Palazzo Condo Tower Parcel” means the airspace parcel purchased pursuant to the
Walgreens’ Sale and Purchase Agreement.
 
“Palazzo Condo Tower Sales” means sales of fee interests in any individual
condominium units developed in the Palazzo Condo Tower.
 
“Palazzo Facility” means the approximately 3,000 room hotel, casino, retail and
meeting complex (commonly known as The Palazzo Resort Hotel Casino) integrated
with the Venetian Facility and located on the Palazzo Site (including the
Palazzo Condo Tower and the Palazzo Mall, but excluding the SECC).
 
“Palazzo Mall” means the commercial retail mall facility built in connection
with the Palazzo Project and located within certain airspace within the Palazzo
Project, which as of the date hereof is owned by Phase II Mall Subsidiary.
 
“Palazzo Site” means the real property consisting of approximately 14 acres
adjoining the Venetian Site and owned by VCR.
 
“Pari Passu Indebtedness” as defined in Section 2.14(a).
 
“Patriot Act” as defined in Section 4.25.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pennsylvania Gaming Authorities” means the Pennsylvania Gaming Control Board,
Department of Revenue, State Police and Office of Attorney General.
 
“Pennsylvania Gaming Laws” means the Pennsylvania Race Horse Development And
Gaming Act, 4 Pa. C.S.A. Section 1101 et seq., the regulations promulgated by
the Pennsylvania Gaming Control Board, 58 Pa Code Section 401.1 et seq., and the
regulations promulgated by the Pennsylvania Department of Revenue, 61 Pa Code
1001.1 et seq.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.
 
“Permits” means all authorizations, consents, decrees, permits, waivers,
privileges, approvals from and filings with all Governmental Authorities
necessary for the operation of the Palazzo Project in accordance in all material
respects with the Project Documents and the Resort Complex Operative Documents
and any other material building, construction, land use, environmental or other
material permit, license, franchise, approval, consent and authorization
(including planning board approvals from applicable Governmental Authorities and
approvals required under the Nevada Gaming Laws) required for or in connection
with the construction, ownership, use, occupation and operation of the Palazzo
Project, the Resort Complex and the transactions provided for in this Agreement
and the Resort Complex Operative Documents.
 
 
 
35

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Permitted Acquisition” means the acquisition by Borrower or a Credit Party of
all the Equity Interests of, or all or substantially all the assets of, or a
line of business of, or an operating business or business unit of, another
Person in a transaction permitted by this Agreement for aggregate consideration
in excess of the greater of (x) 2.70% of Consolidated Total Assets and (y)
$100,000,000.
 
“Permitted Holders” means Adelson, his Affiliates and the Related Parties.
 
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Term B Loans
(including, for the avoidance of doubt, junior Liens pursuant to Section
2.24(b)(ii)) and Revolving Loans, one or more intercreditor agreements the terms
of which are consistent with market terms governing security arrangements for
the sharing of liens on a junior basis at the time such intercreditor agreement
is proposed to be established, as determined by the Administrative Agent in the
reasonable exercise of its judgment.
 
 “Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Credit Parties (a) for which no installment of principal matures earlier than 12
months after the latest Term Facility Maturity Date and (b) for which the
payment of principal and interest is subordinated in right of payment to the
Obligations (and with respect to such Indebtedness incurred after the date
hereof, Secured Obligations) pursuant to documentation containing redemption and
other prepayment events, maturities, amortization schedules, covenants, events
of default, remedies, acceleration rights, subordination provisions and other
material terms reasonably satisfactory to Administrative Agent.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Phase II Mall Subsidiary” means The Shoppes at the Palazzo, LLC, a Delaware
limited liability company, formerly known as Phase II Mall Subsidiary, LLC.
 
“Platform” as defined in Section 5.1(p).
 
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
 
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any
customer.  Agent or any other Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
 
“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other of-
 
 
 
36

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
fice or office of a third party or sub-agent, as appropriate, as such Person may
from time to time designate in writing to Borrower, Administrative Agent and
each Lender.
 
“Proceedings” as defined in Section 5.1(h).
 
“Procurement Services Agreement” means the Corporate Services Agreement
effective as of March 1, 2005 among Borrower, Venetian Macau Limited and World
Sourcing Services Limited and any other similar agreement between or among any
Credit Parties and any Affiliates for the sourcing and/or purchase of goods on
terms that are substantially equivalent to the terms that could be obtained from
an unaffiliated third party.
 
“Projections” as defined in Section 4.8.
 
“Project Documents” means the JDA, the Walgreens’ Documents and any document or
agreement related to the design, development, construction or pre-opening of the
Palazzo Facility and entered into on, prior to or after the Closing Date, in
accordance with Section 6.12.
 
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.24(e).
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term B Loans of any Lender, the percentage obtained by
dividing (a) the Term B Loans of that Lender by (b) the aggregate Term B Loans
of all Lenders; (ii) with respect to all payments, computations and other
matters relating to any Class of Other Term Loans of any Lender, the percentage
obtained by dividing (a) the Other Term Loans of such Class of that Lender by
(b) the aggregate Other Term Loans of such Class of all Lenders; and (iii) with
respect to all payments, computations and other matters relating to any Class of
Revolving Commitment or Revolving Loans of any Lender or any Letters of Credit
issued or participations purchased therein by any Lender or any participations
in any Swing Line Loans purchased by any Lender, the percentage obtained by
dividing (a) the Revolving Exposure of that Lender with respect to such Class of
Revolving Commitments or Revolving Loans by (b) the aggregate Revolving Exposure
of all Lenders with respect to such Class of Revolving Commitments or Revolving
Loans.  For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (a) an amount equal to the sum of the
Term Loans and the Revolving Exposure of that Lender, by (b) an amount equal to
the sum of the aggregate Term Loans and the aggregate Revolving Exposure of all
Lenders.
 
“Quarterly Date” means March 31, June 30, September 30 and December 31.
 
“Quarterly Payment Date” means each April 1, July 1, October 1, and January 1.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Credit  Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of  the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as
 
 
 
37

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
an “eligible contract participant” at such time by entering into a keepwell
under Section  1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Rate Protection Agreement” means, collectively, any Hedging Agreement entered
into by the Credit Parties under which the counterparty of such Hedging
Agreement is (or at the time such Hedging Agreement was entered into, was) an
Agent, a Lender or an Affiliate of an Agent or a Lender (each, a “Lender
Counterparty”); provided that such Hedging Agreement relates to (a) interest
rate risk with respect to Indebtedness secured by a First Priority Lien, (b) any
currency exchange risk or (c) commodities pricing risk.  Notwithstanding the
foregoing, for all purposes of the Credit Documents, any Guaranty of, or grant
of any Lien to secure, any obligations in respect of a Rate Protection Agreement
by a Guarantor shall not include any Excluded Swap Obligations.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
 
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.24(j).
 
“Refinancing Fees” means with respect to any extension, refinancing, defeasance,
renewal, replacement, substitution, refunding, repurchase, repayment or
redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, original issue discount, expenses, premiums, make-whole
payments, and accrued and unpaid interest refinanced or paid or incurred in
connection therewith.
 
“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.24(j).
 
“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
 
“Refinancing Amendment” as defined in Section 2.24(j).
 
“Register” as defined in Section 2.7(b).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
 
“Reimbursement Date” as defined in Section 2.4(d).
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Related Parties” means:  (a) Family Members (defined below); (b) directors of
LVSC or Borrower and employees of LVSC or Borrower who are senior managers or
officers of
 
 
 
38

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
LVSC, Borrower, Sands Expo or any of their Affiliates; (c) any Person who
receives an interest in LVSC or Borrower from any individual referenced in
clauses (a)-(b) in a gratuitous transfer, whether by gift, bequest or otherwise,
to the extent of such interest; (d) the estate of any individual referenced in
clauses (a)-(c); (e) a trust for the benefit of one or more of the individuals
referenced in clauses (a)-(c); and/or (f) an entity owned or controlled,
directly or indirectly, by one or more of the individuals, estates or trusts
referenced in clauses (a)-(e).  For the purpose of this paragraph, a “Family
Member” shall include:  (a) Sheldon G. Adelson; (b) Dr. Miriam Adelson; (c) any
sibling of either of the foregoing; (d) any issue of any one or more of the
individuals referenced in the preceding clauses (a)-(c); and (e) the spouse or
issue of the spouse of one or more of the individuals referenced in the
preceding clauses (a)-(d).
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Replacement Lender” as defined in Section 2.23.
 
“Replacement Revolving Commitments” shall have the meaning assigned to such term
in Section 2.24(l).
 
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.24(l).
 
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.24(l).
 
“Requisite Lenders” means one or more Lenders having or holding Term
Loans  and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loans of all Lenders and (ii) the aggregate Revolving
Exposure of all Lenders; provided that the Loans and Revolving Exposure of any
Defaulting Lender shall be disregarded in determining Requisite Lenders at any
time.
 
“Resort Complex” means the Venetian Facility, the SECC and the Palazzo Facility.
 
“Resort Complex Operative Documents” means the Cooperation Agreement, the
Harrah’s Shared Roadway Agreement, the Harrah’s Shared Garage Lease, the HVAC
Services Agreements, the Office Space Lease, the Gondola Lease, the Theater
Lease, the Casino Level Mall Lease, Walgreens’ Sale and Purchase Agreement, the
LVSC Corporate Services Agreement, the Site Easements, and the Walgreens’
Documents.
 
“Restaurant Joint Venture” means TK Las Vegas LLC, Two Roads Las Vegas, LLC,
Carlo’s Bakery Las Vegas LLC and any other Joint Venture formed or entered into
by a Credit Party for the purpose of development, construction and operation of
one or more restaurants within the Resort Complex.
 
 
 
39

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of Borrower
now or hereafter outstanding, except a dividend or distribution payable solely
in shares of that class of Equity Interests to the holders of that class (or the
accretion of such dividends or distribution), (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Equity Interests of Borrower now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of Borrower now or hereafter
outstanding, and (d) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to Permitted Subordinated Indebtedness.
 
“Restricted Subsidiary” means Sands Expo (whether or not a Subsidiary of
Borrower), and any Subsidiary of Borrower or Sands Expo other than an Excluded
Subsidiary.
 
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans pursuant to Section
2.2(a), expressed as an amount representing the maximum aggregate permitted
amount of such Revolving Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.12, 2.13,
2.14 and 2.15, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 10.6, and (c) increased (or
replaced) as provided under Section 2.24.  The initial amount of each Lender’s
Revolving Commitment is set forth on Appendix A-4, or in the Assignment
Agreement or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Revolving Commitment (or Incremental Revolving
Commitment), as applicable.  The aggregate amount of the Lenders’ Revolving
Commitments on the date hereof is $1,250,000,000.  On the date hereof, there is
only one Class of Revolving Commitments.  After the date hereof, additional
Classes of Revolving Commitments may be added or created pursuant to Extension
Agreements and Refinancing Amendments.
 
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and (e)
the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
 
“Revolving Facility” means the Revolving Commitments of any Class and the
extensions of credit made hereunder by the Revolving Lenders of such Class.
 
“Revolving Facility Maturity Date” means, as the context may require, (a) with
respect to the Revolving Facility in effect on the Closing Date, December 19,
2018 and (b) with
 
 
 
40

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
respect to any other Classes of Revolving Facility Commitments, the maturity
dates specified therefor in the applicable Extension Agreement or Refinancing
Amendment.
 
“Revolving Facility Percentage” means, with respect to any Revolving Lender of
any Class, the percentage of the total Revolving Commitments of such Class
represented by such Lender’s Revolving Commitment of such Class.  If the
Revolving Commitments of such Class have terminated or expired, the Revolving
Facility Percentages of such Class shall be determined based upon the Revolving
Commitments of such Class most recently in effect, giving effect to any
assignments pursuant to Section 10.6.
 
“Revolving Lender” means a Lender (including an Incremental Revolving Lender)
with a Revolving Commitment or with outstanding Revolving Loans.
 
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to Section
2.2(a).  Unless the context otherwise requires, the term “Revolving Loans” shall
include Extended Revolving Loans and Replacement Revolving Loans.
 
“Revolving Loan Note” means a promissory note in the form of Exhibit H-2, as it
may be amended, supplemented or otherwise modified from time to time.
 
“Revolving Yield Differential” as defined in Section 2.24(b)(vi).
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or any successor thereto, and if such Person shall for any reason
no longer perform the function of a securities rating agency, S&P shall be
deemed to refer to any other rating agency designated by Borrower with the
written consent of Administrative Agent (such consent not to be unreasonably
withheld).
 
“Sands Expo” means Sands Expo & Convention Center, Inc., a Nevada corporation.
 
“Sands FinCo” means the Subsidiary of LVSC which the Borrower has designated to
the Administrative Agent as “Sands FinCo”, which, as of the Closing Date, is
Sands IP Asset Management B.V.
 
“Scotiabank” as defined in the preamble hereto.
 
“SECC” means the exposition, convention and meeting facilities commonly known as
the Sands Expo and Convention Center.
 
“SECC Phase II Project” means any exposition, convention and meeting facilities
developed and constructed on the Central Park West Site or any other development
or use of the Central Park West Site for Borrower’s benefit.
 
“Secured Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Credit Parties in connection with Cash
Management Services that are (a) owed on the Closing Date to a person that is
the Administrative Agent or a Lender or an Affiliate of the Administrative Agent
or a Lender as of the Closing Date or (b)
 
 
 
41

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
owed to a person that is the Administrative Agent or a Lender or an Affiliate of
the Administrative Agent or a Lender at the time such obligations are incurred.
 
“Secured Obligations” means (i) the Obligations, (ii) the payment and
performance of all obligations of each Credit Party under each Rate Protection
Agreement  and (iii) the Secured Cash Management Services Obligations.
 
“Secured Parties” has the meaning assigned to the term “Credit Secured Parties”
in the Security Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Security Agreement” means the Second Amended and Restated Security Agreement to
be executed by Borrower and each Grantor substantially in the form of Exhibit M,
as it may be amended, supplemented or otherwise modified from time to time.
 
“Senior Managing Agents” as defined in the preamble.
 
“Settlement Confirmation” as defined in Section 10.6(c).
 
“Settlement Service” as defined in Section 10.6(d).
 
“Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by Adelson, his Affiliates and/or his Related Parties that has
a maturity date after the latest Term Facility Maturity Date, that does not pay
any cash interest, that does not bind the obligor(s) thereon by the provisions
of any covenants other than customary affirmative covenants, and that does not
contain any cross-default provisions to any other Indebtedness of such
obligor(s).
 
“Significant Asset Sale” means any Asset Sale described in clause (a) or (b) of
the definition of the term “Asset Sale” for aggregate consideration in excess of
the greater of (x) 2.70% of Consolidated Total Assets and (y) $100,000,000.
 
“Site Easement” means any easement appurtenant, easement in gross, license
agreement and other right running for the benefit of Borrower, the Venetian
Facility, the Palazzo Project, the HVAC Component or appurtenant to the Palazzo
Site and/or the Venetian Site which benefits or burdens the Resort Complex,
including those certain easements and licenses described in the Mortgage
Policies.
 
 
 
42

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
“Solvent” means, with respect to the Credit Parties on a consolidated basis,
that as of the date of determination, both (i) (a) the sum of the Credit
Parties’ debt (including contingent liabilities) does not exceed the present
fair saleable value of the Credit Parties’ present assets; (b) the Credit
Parties’ capital is not unreasonably small in relation to their business as
contemplated on the Closing Date or with respect to any transaction contemplated
or undertaken after the Closing Date; and (c) the Credit Parties have not
incurred and do not intend to incur, or believe (nor should they reasonably
believe) that they will incur, debts beyond their ability to pay such debts as
they become due (whether at maturity or otherwise); and (ii) the Credit Parties
are “solvent” within the meaning given that term and similar terms under the
Bankruptcy Code and applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 
“Specified FF&E” means any furniture, fixtures, equipment and other personal
property that is financed or refinanced in full with the proceeds from an FF&E
Facility (other than temporary funding with the proceeds of Loans hereunder or
Cash on hand, and in the case of Loans, only once such Loans have been
reimbursed with proceeds of loans under the relevant FF&E Facility, and other
than costs related to transportation, installation and sales taxes), including
each and every item or unit of equipment acquired with the proceeds thereof,
each and every item or unit of equipment acquired by substitution or replacement
thereof; all parts, components and other items pertaining to such property; all
documents (including all warehouse receipts, dock receipts, bills of lading and
the like); all licenses (other than Gaming Licenses), warranties, guarantees,
service contracts and related rights and interests covering all or any portion
of such property; and to the extent not otherwise included, all proceeds
(including insurance proceeds) of any of the foregoing and all accessions to,
substitutions and replacements for, and the rents, profits and products of, each
of the foregoing (including collateral accounts) and such other collateral
reasonably determined by the Administrative Agent in its reasonable discretion.
 
“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) Indebtedness of Borrower or
a Restricted Subsidiary in respect of industrial revenue or development bonds or
financings, (b) workers’ compensation liabilities of Borrower or a Restricted
Subsidiary, (c) the obligations of third party insurers of Borrower or a
Restricted Subsidiary arising by virtue of the laws of any jurisdiction
requiring the third party insurers, (d) obligations with respect to Capital
Leases or Operating Leases of Borrower or with respect to the Harrah’s Shared
Roadway Agreement, (e) performance, payment, deposit or surety obligations of
Borrower or a Restricted Subsidiary, in any case, if required by Legal
Requirements (including if required by any Governmental Authority or otherwise
necessary in order to obtain any Permit related to the Palazzo Project) or in
accordance with custom and practice in the industry, (f) Legal Requirements in
connection with the development of the Palazzo Project and (g) general corporate
purposes of the Credit Parties; provided that Standby Letters of Credit may not
be issued for the purpose of supporting any Indebtedness constituting
“antecedent debt” (as that term is used in Section 547 of Bankruptcy Code).
 
 
 
43

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
“Subordination, Non-Disturbance and Attornment Agreement” means any
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit O, or such other form as is reasonably agreed by the
Administrative Agent, delivered pursuant hereto.
 
“Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, partnership
interests or membership interests are owned or controlled directly or indirectly
by such Person or one of more other Subsidiaries of that Person or a combination
thereof.
 
“Substitute Lender” is defined in Section 10.25(a).
 
“Supplier Joint Venture” means any Person that supplies or provides materials or
services to a Credit Party or any contractor in the Resort Complex and in which
a Credit Party has Investments.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swing Line Exposure” means at any time the aggregate principal amount of all
outstanding Swing Line Loans at such time.  The Swing Line Exposure of any
Revolving Lender at any time means its applicable Revolving Facility Percentage
of the aggregate Swing Line Exposure at such time.
 
“Swing Line Lender” means Scotiabank, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
 
“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.
 
“Swing Line Note” means a promissory note in the form of Exhibit H-3, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Swing Line Sublimit” means the lesser of (i) $100,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
 
“Syndication Agents” as defined in the preamble hereto.
 
“Tax” or “Taxes” means any and all present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature or other similar charges
imposed, levied, col-
 
 
 
44

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
lected, withheld or assessed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
 
“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of January 1,
2010, by and among LVSC, Borrower, and certain other subsidiaries of Borrower
solely as in effect on the Closing Date, and as thereafter amended (i) with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld) or (ii) to make any change so long as the amount of money to be
distributed by any Credit Party thereunder to LVSC or any other party thereto
that is not a Credit Party is not increased as a result of such amendment.
 
“Term B Facility” means the Term B Loan Commitments and the Term B Loans made
hereunder.
 
“Term B Facility Maturity Date” means December 19, 2020.
 
“Term B Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term B Loans hereunder.  The aggregate amount of the Term B
Loan Commitments as of the Closing Date is $2,250,000,000.
 
“Term B Loans” mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.1(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.1(b).
 
“Term Facility” means the Term B Facility and/or any or all of the Incremental
Term Facilities.
 
“Term Facility Maturity Date” means, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.
 
“Term Loan” means a Term B Loan and/or an Incremental Term Loan.
 
“Term Loan Commitment” means the commitment of a Lender to make Term Loans,
including Term B Loans and/or Other Term Loans.
 
“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.24(b)(v).
 
“Terminated Lender” as defined in Section 2.23.
 
“Theater Lease” means the Lease between VCR and Grand Canal, dated as of May 17,
2004, with respect to the lease of certain showroom space to VCR.
 
“Title Company” means First American Title Insurance Company or an Affiliate
thereof and/or one or more other title insurance companies reasonably
satisfactory to the Administrative Agent.
 
 
 
45

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans, and (iii) the Letter of
Credit Usage.
 
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Credit Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Credit
Document and any UCC financing statement relating to such perfection or effect
of perfection or non-perfection.
 
“United States” or “U.S.” means the United States, its fifty states and the
District of Columbia.
 
“VCR” means Venetian Casino Resort, LLC, a Nevada limited liability company.
 
“Venetian Facility” means The Venetian Resort Hotel Casino, a Venetian-themed
resort hotel, casino, retail, meeting and entertainment complex located at 3355
Las Vegas Boulevard South, Clark County, Nevada (excluding the SECC and the SECC
Phase II Project).
 
“Venetian Site” means the land on which the Venetian Facility is constructed.
 
“Walgreens’ Access Easement” means the Amended and Restated Parking and Access
Agreement, dated as of January 12, 2007, by and among VCR, LCR, and
CAP II-Buccaneer, LLC.
 
“Walgreens’ CC&R’s” means the Amended and Restated Declaration of Covenants,
Conditions and Restrictions and Reservations of Easements, dated as of January
12, 2007, by CAP II-Buccaneer, LLC.
 
“Walgreens’ Documents” means the JDA, the Walgreens’ CC&R’s and the Walgreens’
Access Easement.
 
“Walgreens’ Lease” means that certain Commercial Lease dated as of March 1, 2004
between the Phase II Mall Subsidiary (as assignee of LCR) and Cap II—Buccaneer,
LLC, a New Mexico limited liability company, as amended as of September 30,
2004, as of January 12, 2007 and as of February 28, 2008.
 
 
 
46

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
“Walgreens’ Sale and Purchase Agreement” means the Agreement of Sale and
Purchase, dated as of May 2, 2006, by and between CAP II-Buccaneer, LLC, and
LVSC.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
“Wholly Owned Domestic Subsidiary” means a Wholly Owned Subsidiary that is also
a Domestic Subsidiary.
 
“Wholly Owned Subsidiary” of any person means a subsidiary of such person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.  Unless the
context otherwise requires, “Wholly Owned Subsidiary” means a Subsidiary of the
Borrower that is a Wholly Owned Subsidiary of the Borrower.
 
“Withdrawal Period” as defined in Section 10.25(b).
 
1.2.   Accounting Terms.  Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.  Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(d), if applicable).  Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements, to the extent such
principles and policies have not changed, or such principles and policies remain
in effect at the time of calculation in accordance with the next
sentence.  Calculations in connection with the definitions, covenants and other
provisions of this Agreement shall utilize accounting principles and policies in
conformity with those used to prepare the financial statements referred to in
Section 4.7.  For the purposes of this Agreement, “consolidated” with respect to
any Person shall mean, unless expressly stated to be otherwise, such Person
consolidated with the other Credit Parties and shall not include any Excluded
Subsidiary; provided that the parties acknowledge such definition of
“consolidated” is not in accordance with GAAP to the extent Excluded
Subsidiaries are not consolidated with such Person.  Notwithstanding any changes
in GAAP after the Closing Date, any lease of the Borrower or the Subsidiaries
that would be characterized as an Operating Lease under GAAP in effect on the
Closing Date (whether such lease is entered into before or after the Closing
Date) shall not constitute Indebtedness or a Capital Lease under this Agreement
or any other Credit Document as a result of such changes in GAAP.
 
1.3.   Interpretation, etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  Refer-
 
 
 
47

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ences herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof
unless otherwise specifically provided.  The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or
matter.  References to any agreement or document shall include such agreement or
document as amended, restated, supplemented, or otherwise modified from time to
time, except where specifically noted to be solely as of a specific date, and
except as amended in violation of this Agreement.  The terms lease and license
shall include sub-lease and sub-license, as applicable.  Any reference to a
Person party to any document shall include a successor in interest to such
Person and such Person’s assigns, unless the succession of such Person or the
assignment to such Person is not permitted hereunder.
 
1.4.   Pro Forma Calculations.  With respect to any period of four consecutive
Fiscal Quarters during which Borrower or any Credit Party consummate a Permitted
Acquisition or Significant Asset Sale, the Consolidated Leverage Ratio, the
Consolidated Senior Leverage Ratio and the Consolidated Senior Secured Leverage
Ratio shall be calculated with respect to such period on a pro forma basis after
giving effect to such Permitted Acquisition or Significant Asset Sale
(including, without duplication, (a) all pro forma adjustments permitted or
required by Article 11 of Regulation S-X under the Securities Act of 1933, as
amended, and (b) pro forma adjustments for cost savings (net of continuing
associated expenses) to the extent such cost savings are factually supportable,
are expected to have a continuing impact and have been realized or are
reasonably expected to be realized within 12 months following such Permitted
Acquisition or Significant Asset Sale; provided that all such adjustments shall
be set forth in a reasonably detailed Officer’s Certificate of Borrower and, in
the case of clause (b), shall be in form and substance reasonably satisfactory
to Administrative Agent), using, for purposes of making such calculations, the
historical financial statements of Borrower and the Credit Parties which shall
be reformulated as if such Permitted Acquisition or Significant Asset Sale, and
any other Permitted Acquisitions and Significant Asset Sales that have been
consummated during the period, had been consummated on the first day of such
period.
 
SECTION 2.   LOANS AND LETTERS OF CREDIT
 
2.1.   Term Loans.
 
(a)           Term B Loans.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Term B Loans in Dollars to the Borrower on
the Closing Date in an aggregate principal amount not to exceed its Term B Loan
Commitment.  Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to Term B Loans shall be paid in full no later than the Term B
Facility Maturity Date.
 
(b)           Incremental Term Loan Commitments.  Subject to the terms and
conditions set forth herein, each Lender having an Incremental Term Loan
Commitment agrees, subject to the terms and conditions set forth in the
applicable Incremental Assumption Agreement,
 
 
 
48

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
to make Incremental Term Loans in Dollars to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment.  Subject to
Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to
Incremental Term Loans shall be paid in full no later than the applicable Term
Facility Maturity Date.
 
(c)           Reborrowing.  Amounts of Term B Loans borrowed under Section
2.1(a) or Section 2.1(b) that are repaid or prepaid may not be reborrowed.
 
2.2.   Revolving Loans.
 
(a)           Revolving Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment under the applicable Class or (ii)
the Revolving Exposure of such Class exceeding the total Revolving Facility
Commitments of such Class.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  All Revolving Loans and all other amounts owed hereunder with
respect to the applicable Revolving Loans and the applicable Revolving
Commitments shall be paid in full no later than the applicable Revolving
Facility Maturity Date.
 
(b)           Borrowing Mechanics for Revolving Loans.
 
(i)           Except pursuant to Sections 2.3(b)(iv) and 2.4(d), Revolving Loans
that are Base Rate Loans shall be made in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount, and
Revolving Loans that are Eurodollar Rate Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount.
 
(ii)           Whenever Borrower desires that Lenders make Revolving Loans,
Borrower shall deliver to Administrative Agent a fully executed and delivered
Funding Notice no later than 2:00 p.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date (or such shorter time as is
agreed to by the Administrative Agent hereunder) in the case of a Eurodollar
Rate Loan, and at least one Business Day in advance of the proposed Credit Date
(or such shorter time as is agreed to by the Administrative Agent hereunder) in
the case of a Revolving Loan that is a Base Rate Loan.  Except as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Borrower shall be bound to make a borrowing in accordance therewith.
 
(iii)           Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) and, in any
event, no later than 4:00 p.m. (New York
 
 
 
49

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
City time) on the same day as Administrative Agent’s receipt of such Funding
Notice from Borrower.
 
(iv)           Each Lender shall make the amount of its Revolving Loan available
to Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent.  Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.
 
2.3.   Swing Line Loans.
 
(a)           Swing Line Loans Commitments.  Prior to the expiration of the
Availability Period, subject to the terms and conditions hereof, Swing Line
Lender hereby agrees to make Swing Line Loans to Borrower in the aggregate
amount up to but not exceeding the Swing Line Sublimit; provided that after
giving effect to the making of any Swing Line Loan, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect.  Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed prior to the expiration of the Availability Period.  Swing Line
Lender’s Revolving Commitment shall expire upon the expiration of the
Availability Period and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans and the Revolving Commitments
shall be paid in full no later than such date.
 
(b)           Borrowing Mechanics for Swing Line Loans.
 
(i)           Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.
 
(ii)           Whenever Borrower desires that Swing Line Lender make a Swing
Line Loan, Borrower shall deliver to Administrative Agent a Funding Notice no
later than 2:00 p.m. (New York City time) on the proposed Credit Date.
 
(iii)           Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.
 
 
 
50

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(iv)           With respect to any Swing Line Loans which have not been
voluntarily prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may
at any time in its sole and absolute discretion, deliver to Administrative Agent
(with a copy to Borrower), no later than 11:00 a.m. (New York City time) at
least one Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by Borrower) requesting that each
Lender holding a Revolving Commitment make Revolving Loans that are Base Rate
Loans to Borrower on such Credit Date in an amount equal to the amount of such
Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which Swing Line Lender requests Lenders to prepay.  Anything
contained in this Agreement to the contrary notwithstanding, (1) the proceeds of
such Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender.  Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loans deemed to be made
by Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans.  If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Borrower from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.
 
(v)           If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender. In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender.  In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender
 
 
 
51

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
shall be entitled to recover such amount on demand from such Lender together
with interest thereon for three Business Days at the rate customarily used by
Swing Line Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.
 
(vi)           Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swing Line Loans pursuant to the second preceding paragraph and
each Lender’s obligation to purchase a participation in any unpaid Swing Line
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Potential Event of
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Potential Event of Default or
Event of Default or (B) at a time when any Fronting Exposure exists unless Swing
Line Lender has entered into arrangements satisfactory to it and Borrower to
eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Ling Loan, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.
 
2.4.   Issuance of Letters of Credit and Purchase of Participations Therein.
 
(a)           Letters of Credit.  Prior to the expiration of the Availability
Period, subject to the terms and conditions hereof, Issuing Bank agrees to issue
Letters of Credit for the account of Borrower for the purposes specified in the
definitions of Commercial Letters of Credit and Standby Letters of Credit in the
aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars; (ii) the
stated amount of each Letter of Credit shall not be less than $250,000 or such
lesser amount as is acceptable to Issuing Bank; (iii) after giving effect to
such issuance, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect; (iv) after giving effect to
such issuance, in no event shall the Letter of Credit Usage exceed the Letter of
Credit Sublimit then in effect; (v) in no event shall any Standby Letter of
Credit have an expiration date later than the earlier of (1) the expiration of
the Availability Period and (2) the date which is one year from the date of
issuance of such standby Letter of Credit; and (vi) in no event shall any
Commercial Letter of Credit (x) have an expiration date later than the earlier
of (1) the Revolving Loan Commitment Termination Date and (2) the date which is
180 days from the date
 
 
52

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
of issuance of such Commercial Letter of Credit or (y) be issued if such
Commercial Letter of Credit is otherwise unacceptable to Issuing Bank in its
reasonable discretion.  Subject to the foregoing, Issuing Bank may agree that a
Standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless Issuing Bank elects not
to extend for any reason or for no reason for any such additional period;
provided, in the event any Fronting Exposure exists, Issuing Bank shall not be
required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Borrower to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage.  On the Closing Date, each Existing Letter of Credit
will be deemed a Letter of Credit hereunder.
 
(b)           Notice of Issuance.  Whenever Borrower desires the issuance of a
Letter of Credit, Borrower shall deliver to Administrative Agent an Issuance
Notice no later than 2:00 p.m. (New York City time) at least three Business Days
(in the case of Standby Letters of Credit) or five Business Days (in the case of
Commercial Letters of Credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance.  The Issuance Notice shall specify (i) the proposed date of
issuance (which shall be a Business Day), (ii) whether the Letter of Credit is
to be a Standby Letter of Credit or a Commercial Letter of Credit, (iii) the
face amount of the Letter of Credit, (iv) the expiration date of the Letter of
Credit, (v) the name and address of the beneficiary, and (vi) either the
verbatim text of the proposed Letter of Credit or the proposed terms and
conditions thereof, including a precise description of any documents to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of the Letter of Credit, would require the Issuing Bank to make
payment under the Letter of Credit; provided that the Issuing Bank, in its
reasonable discretion, may require changes in the text of the proposed Letter of
Credit or any such documents; and provided, further, that no Letter of Credit
shall require payment against a conforming draft to be made thereunder on the
same business day (under the laws of the jurisdiction in which the office of the
Issuing Bank to which such draft is required to be presented is located) that
such draft is presented if such presentation is made after 10:00 a.m. (in the
time zone of such office of the Issuing Bank) on such business day.  Upon
satisfaction or waiver of the conditions set forth in Section 3.2, Issuing Bank
shall issue the requested Letter of Credit only in accordance with Issuing
Bank’s standard operating procedures.  Upon the issuance of any Letter of Credit
or amendment or modification to a Letter of Credit, Issuing Bank shall promptly
notify each Lender with a Revolving Commitment of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.4(e).  Borrower
shall notify the applicable Issuing Bank (and the Administrative Agent, if
Administrative Agent is not such Issuing Bank) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Borrower is
required to certify in the applicable Issuance Notice is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit, Borrower shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Borrower is required to certify in the applicable Issuance Notice.
 
(c)           Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the
 
 
 
53

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
beneficiary thereof, Issuing Bank shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.  As between Borrower and Issuing Bank,
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit.  In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder.  Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to
Borrower.  Notwithstanding anything to the contrary contained in this
Section 2.4(c), Borrower shall retain any and all rights it may have against
Issuing Bank for any liability arising solely out of the gross negligence or
willful misconduct of Issuing Bank.
 
(d)           Reimbursement by Borrower of Amounts Drawn or Paid Under Letters
of Credit.  In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Borrower and Administrative Agent,
and Borrower shall reimburse Issuing Bank on or before the second Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, unless Borrower shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issu-
 
 
 
54

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ing Bank, on demand, in an amount in same day funds equal to the excess of the
amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received.  Nothing in this Section 2.4(d) shall be
deemed to relieve any Lender with a Revolving Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and Borrower
shall retain any and all rights it may have against any such Lender resulting
from the failure of such Lender to make such Revolving Loans under this
Section 2.4(d).
 
(e)           Lenders’ Purchase of Participations in Letters of
Credit.  Immediately upon the issuance of each Letter of Credit, each Lender
having a Revolving Commitment shall be deemed to have purchased, and hereby
agrees to irrevocably purchase, from Issuing Bank a participation in such Letter
of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Pro Rata Share (with respect to the Revolving Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder.  In the event that Borrower shall fail for any reason to reimburse
Issuing Bank as provided in Section 2.4(d), Issuing Bank shall promptly notify
each Lender with a Revolving Commitment of the unreimbursed amount of such
honored drawing and of such Lender’s respective participation therein based on
such Lender’s Pro Rata Share of the Revolving Commitments.  Each Lender with a
Revolving Commitment shall make available to Issuing Bank an amount equal to its
respective participation, in Dollars and in same day funds, at the office of
Issuing Bank specified in such notice, not later than 12:00 p.m. (New York City
time) on the first business day (under the laws of the jurisdiction in which
such office of Issuing Bank is located) after the date notified by Issuing
Bank.  In the event that any Lender with a Revolving Commitment fails to make
available to Issuing Bank on such business day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.4(e),
Issuing Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by Issuing Bank for the correction of errors among banks and thereafter at
the Base Rate.  Nothing in this Section 2.4(e) shall be deemed to prejudice the
right of any Lender with a Revolving Commitment to recover from Issuing Bank any
amounts made available by such Lender to Issuing Bank pursuant to this
Section in the event that it is determined that the payment with respect to a
Letter of Credit in respect of which payment was made by such Lender constituted
gross negligence or willful misconduct on the part of Issuing Bank.  In the
event Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.4(e) for all or any portion of any drawing honored by Issuing Bank
under a Letter of Credit, such Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.4(e) with respect
to such honored drawing such Lender’s Pro Rata Share of all payments
subsequently received by Issuing Bank from Borrower in reimbursement of such
honored drawing when such payments are received.  Any such distribution shall be
made to a Lender at its primary address set forth below its name on Appendix B
or at such other address as such Lender may request.
 
(f)           Obligations Absolute.  The obligation of Borrower to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances:  (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be act-
 
 
 
55

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ing), Issuing Bank, Lender or any other Person or, in the case of a Lender,
against Borrower, whether in connection herewith, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between Borrower or one of its Subsidiaries and the beneficiary for which any
Letter of Credit was procured); (iii) any draft or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iv) payment by Issuing Bank under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit; (v) any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower or any of its Subsidiaries; (vi) any breach hereof or any other
Credit Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (viii) the fact
that an Event of Default or a Potential Event of Default shall have occurred and
be continuing; provided, in each case, that payment by Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of Issuing Bank under the circumstances in question.
 
(g)           Indemnification.  Without duplication of any obligation of
Borrower under Section 10.2 or 10.3, in addition to amounts payable as provided
herein, Borrower hereby agrees to protect, indemnify, pay and save harmless
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable and documented fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of Issuing
Bank or (2) the wrongful dishonor by Issuing Bank of a proper demand for payment
made under any Letter of Credit issued by it, or (ii) the failure of Issuing
Bank to honor a drawing under any such Letter of Credit as a result of any
Governmental Act.
 
2.5.   Pro Rata Shares; Availability of Funds.
 
(a)           Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.
 
(b)           Availability of Funds.  Unless Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Credit Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to Borrower a corresponding amount on such
Credit Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administra-
 
 
 
56

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
tive Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans.  Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.
 
2.6.   Use of Proceeds.  The proceeds of the Term Loans, Revolving Loans, Swing
Line Loans and Letters of Credit shall be applied by Borrower to repay amounts
outstanding under the Existing Credit Agreement, for working capital and general
corporate purposes of Borrower and its Affiliates, including Investments
(including Investments in Excluded Subsidiaries and Affiliates to fund costs of
development projects undertaken by such Excluded Subsidiaries and Affiliates)
permitted hereunder, Restricted Payments permitted hereunder for corporate
overhead expenses or permitted to be made in lieu of certain Investments, and to
finance fees and expenses incurred in connection with this Agreement and the
other Credit Documents.  No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.
 
2.7.   Evidence of Debt; Register; Lenders’ Books and Records; Notes.
 
(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
 
(b)           Register.  Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of each Lender from time to time (the “Register”).  The Register shall
be available for inspection by Borrower or any Lender (with respect to any entry
relating to such Lender’s Loans) at any reasonable time and from time to time
upon reasonable prior notice.  Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans (and any cancellations of Term
Loans pursuant to and in accordance with the terms and conditions of
Section 10.6(j)), and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided that failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
Loan.  Borrower hereby designates Scotiabank to serve as Bor-
 
 
 
57

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
rower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.7, and Borrower hereby agrees that, to the extent Scotiabank
serves in such capacity, Scotiabank and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”
 
(c)           Notes.  If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after Borrower’s receipt of such notice) a Note or Notes
to evidence such Lender’s Term B Loan, Other Term Loan, Revolving Loan or Swing
Line Loan, as the case may be.
 
2.8.   Interest on Loans.
 
(a)           Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
 
(i)            in the case of Revolving Loans:
 
 
(1)
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 
 
(2)
if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin;

 
(ii)            in the case of Swing Line Loans, at the Base Rate plus the
Applicable Margin; and
 
(iii)           in the case of Term B Loans and Other Term Loans:
 
 
(1)
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 
 
(2)
if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin per annum.

 
(b)           The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.  If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
 
(c)           In connection with Eurodollar Rate Loans there shall be no more
than fifteen Interest Periods outstanding at any time.  In the event Borrower
fails to specify between a
 
 
 
58

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
Base Rate Loan or a Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a Eurodollar Rate
Loan) will be automatically converted into a Base Rate Loan on the last day of
the then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan).  In the event Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, Borrower shall be deemed to have selected an Interest Period of one
month.  As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower and each Lender.
 
(d)           Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
 
(e)           Except as otherwise set forth herein, interest on each Loan
(i) with respect to Loans, shall accrue on a daily basis and shall be payable in
arrears on each Interest Payment Date with respect to interest accrued on and to
each such Interest Payment Date; (ii) shall accrue on a daily basis and shall be
payable in arrears upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iv) shall
accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.
 
(f)           Borrower agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans made
ratably by the Lenders with Revolving Commitments, and (ii) thereafter, a rate
which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans made ratably
by the Revolving Lenders.
 
 
 
59

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(g)           Interest payable pursuant to Section 2.8(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.  Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit.  In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s share of any interest received by Issuing Bank in respect
of that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.
 
2.9.   Conversion/Continuation.
 
(a)           Subject to Section 2.18, Borrower shall have the option:
 
(i)           to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Borrower shall pay all
amounts due under Section 2.18 in connection with any such conversion; or
 
(ii)           upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
 
(b)           Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 2:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan).  A Conversion/Continuation Notice
shall specify (i) the proposed conversion/continuation date (which shall be a
Business Day), (ii) the amount and type of the Loan to be converted/continued,
(iii) the nature of the proposed conversion/continuation, (iv) in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan, the requested
Interest Period, and (v) in the case of a conversion to, or a continuation of, a
Eurodollar Rate Loan, if the Requisite Lenders request in writing, that no
Potential Event of Default or Event of Default has occurred and is
continuing.  Except as otherwise provided herein, a Conversion/Continuation
Notice for conversion to, or continuation of, any Eurodollar Rate Loans (or
telephonic notice in lieu thereof) shall be irrevocable on and after the related
Interest Rate Determination Date, and Borrower shall be bound to effect a
conversion or continuation in
 
 
 
60

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
accordance therewith.  Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other Person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this Section 2.9(b), and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.
 
2.10.   Default Interest.  The principal amount of all overdue principal and, to
the extent permitted by applicable law, any interest payments thereon or any
past due fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Initial Revolving Loans); provided, in
the case of Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such
Eurodollar Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for the applicable Base
Rate Loan.  Payment or acceptance of the increased rates of interest provided
for in this Section 2.10 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent or any Lender.
 
2.11.   Fees.
 
(a)           Borrower agrees to pay to Lenders (in the case of any Defaulting
Lender, subject to the provisions of Section 2.22(a)(iii)) having Revolving
Exposure:
 
(i)           commitment fees equal to (A) the average of the daily difference
between (1) the Revolving Commitments and (2) the aggregate principal amount of
(x) all outstanding Revolving Loans plus (y) the Letter of Credit Usage, times
(B) the Applicable Revolving Commitment Fee Percentage; and
 
(ii)           letter of credit fees equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (B) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
 
All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof (using the
Applicable Revolving Commitment Fee Percentage and Applicable Margin appropriate
to the Class of Revolving Commitment of each Revolving Lender).
 
(b)           Borrower agrees to pay directly to Issuing Bank, for its own
account, the following fees:
 
 
 
61

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(i)           a fronting fee equal to 0.125%, per annum, times the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
 
(ii)           such customary documentary and processing charges for any
issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.
 
(c)           [Intentionally Omitted]
 
(d)           All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on April 1, July 1, October 1 and
January 1 of each year during the Availability Period, commencing on the first
such date to occur after the Closing Date.
 
(e)           Borrower agrees to pay to Administrative Agent an annual
administrative fee in the amount and at the times set forth in the
Administrative Agent Fee Letter.
 
(f)           In addition to any of the foregoing fees, Borrower agrees to pay
to Agents such other fees in the amounts and at the times separately agreed
upon.
 
2.12.   Scheduled Payments/Commitment Reductions.
 
(a)           Term B Loans shall be amortized by 0.25% per Fiscal Quarter
commencing with the Fiscal Quarter ended March 31, 2014 through the Term B
Facility Maturity Date (with each amortization payment due on a Quarterly Date),
with the remaining balance due on the Term B Facility Maturity Date.
 
In the event any Other Term Loans are made, such Other Term Loans shall be
repaid on each installment date as set forth in the applicable Incremental
Assumption Agreement.
 
(b)           Impact of Prepayments.  Notwithstanding the foregoing, (x) such
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Term B Loans and the Other Term Loans, as the case may be, as
provided in Sections 2.15(a) and (b), as applicable; and (y) the Term B Loans
and the Other Term Loans, together with all other amounts owed hereunder with
respect thereto, shall, in any event, be paid in full no later than the
applicable Term Facility Maturity Date.
 
(c)           Impact of Cancellations.  Notwithstanding the foregoing, with
respect to any Term Loans which are cancelled pursuant to and in accordance with
Section 10.6(j), the amount of the remaining balance due on the applicable Term
Facility Maturity Date shall be reduced by the aggregate stated principal amount
of such cancelled Term B Loans or Other Term Loans, respectively; provided that
in no event shall the remaining balance due on the applicable Term Facility
Maturity Date exceed the aggregate stated principal amount of the Term B Loans
or the applicable Other Term Loans, respectively, then outstanding.
 
2.13.   Voluntary Prepayments/Commitment Reductions.
 
 
 
62

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(a)           Voluntary Prepayments.
 
(i)           Any time and from time to time:
 
 
(1)
with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount;

 
 
(2)
with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount; and

 
 
(3)
with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

 
(ii)           All such prepayments shall be made without premium or penalty
(except as set forth in clause (c) below):
 
 
(1)
upon not less than one Business Day’s prior written or telephonic notice in the
case of Base Rate Loans;

 
 
(2)
upon not less than three Business Days’ prior written or telephonic notice in
the case of Eurodollar Rate Loans; and

 
 
(3)
upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

 
in each case, given to Administrative Agent or Swing Line Lender, as the case
may be, by 2:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be.  Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein,
unless such notice is in connection with a refinancing of the Loans or other
transaction in which case such notice may be conditioned on consummation of such
refinancing or other transaction.  Any such voluntary prepayment shall be
applied as specified in Section 2.15(a).
 
(b)           Voluntary Commitment Reductions.
 
(i)           Borrower may, upon not less than three Business Days’ prior
written or telephonic notice confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile
 
 
 
63

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
or telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction; provided, any such partial reduction of
such Commitments shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
 
(ii)           Borrower’s notice to Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in Borrower’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof (unless such notice is in connection with a
refinancing of the Loans or other transaction in which case such notice may be
conditioned on consummation of such refinancing or other
transaction).  Notwithstanding the foregoing, Borrower may elect to reduce or
terminate any Class of Revolving Commitments (and prepay Revolving Exposure
associated therewith) without reducing or terminating Revolving Commitments of
any other Class.
 
(c)           In the event that, on or prior to the six month anniversary of the
Closing Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.13(a) with the proceeds of any new or replacement tranche
of term loans that have an All-In Yield that is less than the All-In Yield of
such Term B Loans or (y) effect any amendment to this Agreement which reduces
the All-In Yield of the Term B Loans (or any mandatory assignment under Section
2.23 by a Non-Consenting Lender shall have been made in connection therewith),
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (A) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Term Loans so prepaid
and (B) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Term Loans for which the All-In Yield has
been reduced pursuant to such amendment.  Such amounts shall be due and payable
on the date of such prepayment or the effective date of such amendment, as the
case may be.
 
2.14.   Mandatory Prepayments/Commitment Reductions.
 
(a)           Asset Sales.  No later than the fifth Business Day following the
date of receipt by the Credit Parties of any Net Asset Sale Proceeds (other than
Net Asset Sale Proceeds in respect of Asset Sales permitted by Section 6.7
(excluding clauses (d) and (r) thereof), Borrower shall prepay the Loans and/or
the Revolving Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, so long as no Potential Event of Default or Event of Default shall
have occurred and be continuing, Borrower shall have the option, directly or
through one or more of the other Credit Parties, to invest (or commit to invest,
pursuant to a binding contractual agreement that contemplates the consummation
of such investment within 15 months of such receipt) such Net Asset Sale
Proceeds within 365 days of receipt thereof in assets of the general type used
or useful in the business of the Credit Parties.  Notwithstanding the foregoing,
the Credit Parties may use a portion of such Net Asset Sale Proceeds to prepay
or repurchase New Senior Notes and other Indebtedness of the Credit Parties that
ranks pari passu in right of security with the Loans (“Pari Passu In-
 
 
 
64

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
debtedness”) to the extent the indenture or other agreement therefor requires
the Credit Parties to prepay or make an offer to purchase such Pari Passu
Indebtedness with the proceeds of such Asset Sale, in each case in an amount not
to exceed the product of (x) the amount of such Net Asset Sale Proceeds
multiplied by (y) a fraction, the numerator of which is the aggregate
outstanding principal amount of the Pari Passu Indebtedness with respect to
which such a requirement to prepay or make an offer to purchase exists and the
denominator of which is the sum of the outstanding principal amount of such Pari
Passu Indebtedness and the outstanding principal amount of Loans on the date of
such prepayment.
 
(b)           Insurance/Condemnation Proceeds. Subject to the Cooperation
Agreement, no later than the fifth Business Day following the date of receipt by
the Credit Parties, or Administrative Agent as loss payee, of any Net Loss
Proceeds, Borrower shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.15(b) in an aggregate amount
equal to such Net Loss Proceeds; provided, so long as no Event of Default shall
have occurred and be continuing, Borrower shall have the option, directly or
through one or more of its Subsidiaries that are Guarantors to invest (or commit
to invest) such Net Loss Proceeds within 365 days of receipt thereof in assets
of the general type used or useful in the business of the Credit Parties, which
investment may include the repair, restoration or replacement of the applicable
assets thereof.  Notwithstanding the foregoing, the Credit Parties may use a
portion of such Net Loss Proceeds to prepay or repurchase Pari Passu
Indebtedness to the extent the indenture or other agreement therefor requires
the Credit Parties to prepay or make an offer to purchase such Pari Passu
Indebtedness with such Net Loss Proceeds, in each case in an amount not to
exceed the product of (x) the amount of such Net Loss Proceeds multiplied by (y)
a fraction, the numerator of which is the outstanding principal amount of the
Pari Passu Indebtedness with respect to which such a requirement to prepay or
make an offer to purchase exists and the denominator of which is the sum of the
outstanding principal amount of such Pari Passu Indebtedness and the outstanding
principal amount of Loans on the date of such prepayment.
 
(c)           Issuance of Debt.  On the fifth Business Day following receipt by
the Credit Parties of any Cash proceeds from the incurrence of any Indebtedness
of any Credit Parties (other than with respect to any Indebtedness permitted to
be incurred pursuant to Section 6.1 (other than Section 6.1(s)) (or, with
respect to clause (ii) below, as promptly as practicable thereafter), Borrower
shall use an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable and documented costs
and expenses associated therewith, including reasonable legal fees and expenses
(such amount being the “Net Debt Proceeds”) (i) to prepay the Loans and/or
permanently reduce the Revolving Commitments as set forth in Section 2.15(b),
and/or (ii) repay, redeem, purchase or defease any LVSC Debt that is guaranteed
by the Credit Parties.
 
(d)           Revolving Loans and Swing Loans.  Borrower shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
 
(e)           Prepayment Certificate.  Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections
2.14(a) through 2.14(c),
 
 
 
65

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Borrower shall deliver to Administrative Agent an Officer’s Certificate
demonstrating the calculation of the amount (the “Net Proceeds Amount”) of the
applicable Net Asset Sale Proceeds, Net Loss Proceeds or Net Debt Proceeds, as
the case may be, that gave rise to such prepayment.  In the event that Borrower
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, Borrower shall promptly make an additional
prepayment of the Loans and/or the Revolving Commitments shall be permanently
reduced in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent an Officer’s Certificate demonstrating
the derivation of the additional Net Proceeds Amount resulting in such excess.
 
(f)           Drawings on Conforming L/Cs.  In the event that any Conforming L/C
Draw Event shall have occurred, Administrative Agent may draw down on each
outstanding Conforming L/C in its entirety.  For the avoidance of doubt, a
Conforming L/C Draw Event shall be in addition to any Event of Default described
in Section 8 that may have occurred and be continuing, and (i) Administrative
Agent shall not be required to exercise any rights or remedy under Section 8 in
order to draw on the Conforming L/Cs and (ii) any drawing on a Conforming L/C
shall not be deemed to be a waiver of any Event of Default.  Notwithstanding the
foregoing, at the request of Borrower, Administrative Agent shall release any
Conforming L/C or a portion thereof in its possession to Borrower, provided that
each of the following conditions shall have been satisfied:  (i) no Conforming
L/C Draw Event shall have occurred and be continuing, (ii) Borrower shall at
such time be in compliance with Section 6.6 and shall have been in compliance
therewith for the preceding four consecutive quarters (without giving effect to
any such Conforming L/C or a portion thereof or any substitute cash equity
contribution by Adelson or his Affiliates), (iii) no Event of Default or
Potential Event of Default shall have occurred and be continuing and (iv) since
the last day of the preceding calendar year, no event or change shall have
occurred that caused, in any case or in the aggregate, a Material Adverse
Effect.
 
2.15.   Application of Prepayments/Reductions.
 
(a)           Application of Voluntary Prepayments by Type of Loans.
 
Any prepayment of any Loan pursuant to Section 2.13(a) shall be applied as
specified by Borrower in the applicable notice of prepayment; provided, any
prepayment of Term Loans shall be allocated to the Term Loans on a pro rata
basis or, at the option of Borrower, allocated to the Term B Loans on a pro rata
basis (in each case in accordance with the respective outstanding principal
amounts thereof), and applied on a pro rata basis to reduce the scheduled
remaining Installments of principal of the Term B Loans or the Other Term Loans,
as the case may be.
 
(b)           Application of Mandatory Prepayments by Type of Loans.  Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(c) shall be
applied as follows:
 
first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to the remaining scheduled Installments of principal of the Term
Loans; provided, that Borrower may elect to apply prepayments required by
Section 2.14(c) first, to prepay Term B Loans on a pro rata basis before
prepaying Other Term Loans;
 
 
 
66

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
second, to prepay the Swing Line Loans to the full extent thereof;
 
third, to prepay the Revolving Loans to the full extent thereof;
 
fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and
 
fifth, to cash collateralize Letters of Credit.
 
(c)           The Borrower shall be required to apply all PA Subsidiary Net
Asset Sale Proceeds received, directly or indirectly, by any Credit Party first
to repay in full all amounts outstanding under the PA Investment Note owed by
the PA Subsidiaries and second, up to an aggregate amount of $500,000,000, to
prepay (with the proceeds received from the repayment of the PA Investment Note
or otherwise) and permanently reduce the Revolving Commitments, in each case,
within five Business Days of the receipt thereof.
 
(d)           Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans.  Considering each Class of Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case, in a manner which minimizes the amount of any payments required to be made
by Borrower pursuant to Section 2.18(c).
 
2.16.   General Provisions Regarding Payments.
 
(a)           All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
 
(b)           All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid, and all
such payments (and, in any event, any payments in respect of any Loan on a date
when interest is due and payable with respect to such Loan) shall be applied to
the payment of interest then due and payable before application to principal.
 
(c)           Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.
 
(d)           Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender
 
 
 
67

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar Rate
Loans, Administrative Agent shall give effect thereto in apportioning payments
received thereafter.
 
(e)           Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
 
(f)           Borrower hereby authorizes Administrative Agent to charge
Borrower’s accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose); provided that with respect to fees and expenses, the
Administrative Agent has delivered to Borrower an invoice setting forth the
amounts due in reasonable detail, and Borrower has not paid such amounts within
three Business Days.
 
(g)           Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment.  Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day.  Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Potential
Event of Default or Event of Default in accordance with the terms of
Section 8.1(a).  Interest shall continue to accrue on any principal as to which
a non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to
Section 2.10 from the date such amount was due and payable until the date such
amount is paid in full.
 
(h)           If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Secured Obligations, shall be applied in accordance with the
application arrangements described in Section 7.2 of the Security Agreement.
 
2.17.   Ratable Sharing.  Lenders hereby agree among themselves that, unless
otherwise provided in the Collateral Documents or Section 2.18, 2.19 or 2.20
hereof with respect to amounts realized from the Collateral, if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Ag-
 
 
 
68

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
gregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest;
provided, further, that the provisions of this Section 2.17 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in any payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit to any assignee or participant in
any drawing under a Letter of Credit.  Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
 
2.18.   Making or Maintaining Eurodollar Rate Loans.
 
(a)           Determining Applicable Interest Rate.  As soon as practicable
after 10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.  In the event that Administrative Agent shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Borrower and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be a request for the making of, conversion to, or continuation of
the applicable Loans as Base Rate Loans.
 
(b)           Illegality or Impracticability of Eurodollar Rate Loans.  In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
 
 
 
69

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender).  Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, Borrower shall have the option, subject to the provisions of
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving notice (by telefacsimile or by telephone
confirmed in writing) to Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission Administrative Agent shall promptly transmit to each
other Lender).  Except as provided in the immediately preceding sentence,
nothing in this Section 2.18(b) shall affect the obligation of any Lender other
than an Affected Lender to make or maintain Loans as, or to convert Loans to,
Eurodollar Rate Loans in accordance with the terms hereof.
 
(c)           Compensation for Breakage or Non-Commencement of Interest
Periods.  Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts and
shall be conclusive and binding absent manifest error), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits or margin) which such Lender may sustain:  (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by
Borrower.  Notwithstanding the foregoing, Borrower shall not be required to
compensate a Lender for any amount under this paragraph if the event (or change
in law or regulation or other action) giving rise to
 
 
 
70

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
such loss, expense or liability occurred more than 180 days prior to the date
such Lender submits the statement referred to in the preceding sentence.
 
(d)           Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
 
(e)           Assumptions Concerning Funding of Eurodollar Rate
Loans.  Calculation of all amounts payable to a Lender under this Section 2.18
and under Section 2.19 shall be made as though such Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to clause (i) of the
definition of Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, however, each Lender may fund each of its Eurodollar Rate
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this Section 2.18 and
under Section 2.19.
 
2.19.   Increased Costs; Capital Adequacy.
 
(a)           Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case, that becomes effective after the Closing
Date, or compliance by such Lender with any guideline, request or directive
issued or made after the Closing Date by any central bank or other Governmental
Authority or quasi-governmental authority (whether or not having the force of
law):  (i) subjects such Lender (or its applicable lending office) or the
Administrative Agent to any additional Tax (other than (A) Indemnified Taxes and
Other Taxes that are indemnified under Section 2.20 and (B) Excluded Taxes) with
respect to this Agreement or any of the other Credit Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of Adjusted Eurodollar Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office)
 
 
 
71

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
with respect thereto; then, in any such case, Borrower shall promptly pay to
such Lender or the Administrative Agent, upon receipt of the statement referred
to in the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender or the Administrative Lender, as applicable for any such
increased cost or reduction in amounts received or receivable hereunder.  Such
Lender shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.  Notwithstanding the foregoing, Borrower shall not be required
to compensate a Lender for any amount under this paragraph if the event (or
change in law or regulation or other action) giving rise to such loss, expense,
liability, additional Tax or increased cost occurred more than 180 days prior to
the date such Lender submits the statement referred to in the preceding
sentence.  Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall in each case be deemed to
be a change in law, regardless of the date enacted, adopted or issued.
 
(b)           Capital Adequacy Adjustment.  In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section  2.19(b)) shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy or liquidity, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) of any such Governmental Authority, central bank
or comparable agency, has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy or liquidity), then from time to
time, within five Business Days after receipt by Borrower from such Lender of
the statement referred to in the next sentence, Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation for such reduction. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.  Notwithstanding the
foregoing, Borrower shall not be required to compensate a Lender for any amount
under this paragraph if the event (or change in law or regulation or other
action) giving rise to such loss, expense or liability occurred more than 180
days prior to the date such Lender submits the statement referred to in the
preceding sentence.  Notwithstanding anything herein to the contrary, (x)
 
 
 
72

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall in each case be deemed to
be a change in law, regardless of the date enacted, adopted or issued.
 
2.20.   Taxes; Withholding, etc.
 
(a)           Payments to Be Free and Clear.  All sums payable by or on behalf
of any Credit Party hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax other than (i) net income taxes,
franchise taxes (imposed in lieu of net income taxes) and U.S. federal backup
withholding taxes, in each case imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent’s
or such Lender’s having executed, delivered or performed its obligations or
received a payment under, secured or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, this Agreement or any
other Credit Document, or sold or assigned an interest in any Loan or Credit
Document), (ii) any branch profits taxes or any similar tax imposed by any other
jurisdiction described in clause (i) above, (iii) any taxes that are
attributable to the applicable Lender’s failure to comply with the requirements
of Section 2.20(c), (iv) in the case of any Non-US Lender, any U.S. federal
withholding taxes resulting from any law in effect (including FATCA) on the date
such Non-US Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment (other
than pursuant to an assignment request by the Borrower under Section 2.23), to
receive additional amounts from Borrower with respect to such non excluded Taxes
pursuant to this Section 2.20 (such excluded taxes hereinafter referred to as
“Excluded Taxes”), or (v) any taxes that are imposed as a result of any event
occurring after the Lender becomes a Lender other than a change in any
applicable law, treaty or governmental rule, regulation or order or any change
in the interpretation, administration or application thereof.
 
(b)           Withholding of Taxes.  If any Credit Party, the Administrative
Agent or any other Person is required by law to make any deduction or
withholding on account of any such Tax other than an Excluded Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents (such Person, the “Withholding Agent”), then: (i)
the applicable Withholding Agent shall make such deduction or withholding; (ii)
the applicable Withholding Agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with the
applicable law; and (iii) the sum payable by the applicable Credit Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or any Lender,
as the case may be, receives on the due date a net sum equal to what it would
have received had no such deduction, withholding or payment been required or
made.
 
 
 
 
73

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
2.20, such Credit Party shall deliver to Administrative Agent a copy of the
receipt or other evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.
 
(d)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority  in accordance with the applicable
law any Other Taxes.
 
(e)           Indemnification by the Borrower.  The Borrower shall indemnify and
hold harmless the Administrative Agent and each Lender within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes imposed on the Administrative Agent or such Lender, as the case may
be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or the Administrative Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
 
(f)           [Reserved].
 
(g)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Each Lender shall,
whenever a lapse of time or change in circumstances renders such documentation
(including any specific documents required below in clause (g)(ii)) obsolete,
expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so.  Notwithstanding anything to the
contrary in the preceding three sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.20(d)(ii)(1), (d)(ii)(2) and (d)(ii)(4) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial
 
 
 
74

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
position of such Lender.  Notwithstanding any other provision of this clause
(g), a Lender shall not be required to deliver any form that such Lender  is not
legally eligible to deliver.
 
(ii)           Without limiting the generality of the foregoing,
 
 
(1)
each Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent) executed originals of
U.S. Internal Revenue Service (“IRS”) Form W-9, certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 
 
(2)
each Non-U.S. Lender shall deliver to the Borrower or the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 
 
A.
executed originals of IRS Form W-8BEN claiming the benefits of an income tax
treaty to which the United States is a party;

 
 
B.
executed originals of IRS Form W-8ECI;

 
 
C.
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit B-1, Exhibit B-2, Exhibit B-3
or Exhibit B-4, as appropriate, to the effect that such Non-U.S. Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 
 
D.
to the extent a Non-U.S. Lender is a partnership or is not the beneficial owner,
executed originals of

 
 
 
75

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
 
 
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit B-2 or Exhibit B-4,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit B-4 on behalf of
each such direct and indirect partner;

 
 
(3)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Holder becomes a Lender under this Agreement (and from time to time
thereafter upon reasonable request of the Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 
 
(4)
If a payment made to any Lender under this Agreement or any other Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment.  Solely for pur-

 
 
 
76

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
 
 
poses of this Section 2.20(g)(ii)(4), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 
(h)           Treatment of Certain Refunds.  If a Lender or the Administrative
Agent receives a refund that it determines in its sole discretion is in respect
of any Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to Section 2.20(b), it shall
within 30 days from the date of such receipt pay over the amount of such refund
to  Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by  Borrower under this Section 2.20 with respect to Taxes giving
rise to such refund) net of all reasonable out-of-pocket expenses (including
Taxes) of such Lender or the Administrative Agent and without interest (other
than interest paid by the relevant taxation authority with respect to such
refund); provided that Borrower, upon request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any penalty,
interest or other charges imposed by the relevant taxing authority) to the
Administrative Agent or any Lender in the event the Administrative Agent or such
Lender is required to repay such refund.  This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or other information relating to its Taxes which it deems confidential)
to Borrower or any other Person.
 
(i)           Survival.  Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
this Agreement and the repayment, satisfaction or discharge of all obligations
under any Credit Document.
 
(j)           Issuing Banks and Swing Line Lenders.  For the avoidance of doubt,
the term “Lender,” for purposes of this Section 2.20, shall include the Issuing
Bank and any Swing Line Lender.
 
2.21.   Obligation to Mitigate.  Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a direct result of
 
 
 
77

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
utilizing such other office as described above.  A certificate as to the amount
of any such expenses payable by Borrower pursuant to this Section 2.21 (setting
forth in reasonable detail the basis for requesting such amount) submitted by
such Lender to Borrower (with a copy to Administrative Agent) shall be
conclusive absent manifest error.  Each Lender and Issuing Bank agrees that it
will not request compensation under Sections 2.18, 2.19 or 2.20 unless such
Lender or Issuing Bank requests compensation from borrowers under other lending
arrangements with such Lender or Issuing Bank who are similarly situated.
 
2.22.   Defaulting Lenders.
 
(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Requisite Lenders”.
 
(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent hereunder for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
following an Event of Default or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 10.4 shall be applied at such
time or times as may be determined by the Administrative Agent as
follows:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swing Line Lender hereunder, third, if so determined by the Administrative Agent
or requested by the Issuing Bank, to be held as cash collateral for future
funding obligations of that Defaulting Lender to the Issuing Bank hereunder,
fourth, as the Borrower may request (so long as no Potential Event of Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, seventh, so long as no Potential Event of Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to
 
 
 
78

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
post cash collateral pursuant to this Section 2.22 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)           Certain Fees.
 
 
(1)
No Defaulting Lender shall be entitled to receive any commitment fee pursuant to
Section 2.11(a)(i) for any period during which that Lender is a Defaulting
Lender.

 
 
(2)
Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.11(a)(ii) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its pro rata share of the
stated amount of Letters of Credit for which it has provided cash collateral.

 
 
(3)
With respect to any such commitment fee or letter of credit fee not required to
be paid to any Defaulting Lender pursuant to clause (1) or (2) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Bank and the Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Bank’s or the Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 
(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letters of Credit and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, within three (3) Business Days following the
written request of the (i) Administrative Agent or (ii) the Swing Line Lender or
the Issuing Bank, as applicable (with a copy to the
 
 
 
79

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
Administrative Agent), (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, cash collateralize the
Issuing Bank’s Fronting Exposure.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swing Line Lender and the Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Loans of the other Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held pro rata by the Lenders in accordance
with their Revolving Commitments (without giving effect to Section 2.22(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
(c)           New Swing Line Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
 
2.23.   Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that:  (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section  2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) such
Lender shall remain a Defaulting Lender, and (iii) such Defaulting Lender shall
fail to cure the default as a result of which it has become a Defaulting Lender
within five Business Days after Borrower’s request that it cure such default; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of the Requisite Lenders or a majority of the
applicable class of Lenders or affected Lenders, as the case may be, shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable
 
 
 
80

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
thereunder in connection with any such assignment from an Increased-Cost Lender
or a Non-Consenting Lender and the Defaulting Lender shall pay the fees, if any,
payable thereunder in connection with any such assignment from such Defaulting
Lender; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to the Terminated Lender an amount equal to the sum of (a) an amount
equal to the principal of, and all accrued interest on, all outstanding Loans of
the Terminated Lender, (b) an amount equal to all unreimbursed drawings that
have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (c) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or
otherwise as if it were a prepayment and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender and such assignment (together with any other
assignments pursuant to this Section 2.23 or otherwise) will result in the
applicable amendment, modification, termination, waiver or consent being
approved; provided, Borrower may not make such election with respect to any
Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled or cash collateralized on terms
reasonably satisfactory to the applicable Issuing Bank.  Upon the prepayment of
all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitments, if any, such Terminated Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.
 
2.24.   Incremental Commitments; Commitment Extensions; Refinancing
Indebtedness.
 
(a)           The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Commitments (in the form of an increase in the aggregate principal
amount of Initial Revolving Commitments), as applicable, in an amount not to
exceed the Incremental Amount at the time such Incremental Commitments are
established from one or more Incremental Term Lenders and/or Incremental
Revolving Lenders (which may include any existing Lender) willing to provide
such Incremental Term Loans and/or Incremental Revolving Commitments, as the
case may be, in their own discretion; provided, that each Incremental Revolving
Lender providing a commitment to make revolving loans shall be subject to the
approval of the Administrative Agent and, to the extent the same would be
required for an assignment under Section 10.6, the Issuing Bank and the Swing
Line Lender (which approvals shall not be unreasonably withheld) unless such
Incremental Revolving Lender is a Revolving Lender or an Affiliate of a
Revolving Lender; provided further that commitments to make additional Revolving
Loans are on the same terms as any Class of Revolving Loans.  Such notice shall
set forth (i) the amount of the Incremental Term Loan Commitments and/or
Incremental Revolving Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $100,000,000, or equal to the
remaining Incremental Amount or, in each case, such lesser amount approved by
the Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Commitments are requested to become
effective and (iii) in the case of Incremental Term Loan Commitments, whether
such Incremental Term Loan Commitments are
 
 
 
81

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
to be (x) commitments to make term loans with terms identical to Term B Loans or
(y) commitments to make term loans with pricing, maturity, amortization,
participation in mandatory prepayments and/or other terms different from the
Term B Loans (“Other Term Loans”).
 
(b)           The Borrower and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Commitment of such Incremental Revolving Lender.  Each Incremental Assumption
Agreement shall specify the terms of the applicable Incremental Term Loans
and/or Incremental Revolving Commitments; provided that:
 
(i)           any commitments to make additional Term B Loans and/or additional
Initial Revolving Loans shall have the same terms as the Term B Loans or Initial
Revolving Loans, respectively,
 
(ii)           the Other Term Loans shall rank pari passu or, at the option of
the Borrower, junior in right of security with the Term B Loans or shall be
unsecured (provided that (X) if such Other Term Loans rank junior in right of
security with  the Term B Loans, such Other Term Loans shall be subject to a
Permitted Junior Intercreditor Agreement and, for the avoidance of doubt, shall
not be subject to clause (v) below and (Y) if such Other Term Loans are
unsecured, such Other Term Loans shall be subject to a subordination agreement
the terms of which are consistent with market terms governing subordination
arrangements for loans that are unsecured at the time such subordination
agreement is proposed to be established, as determined by the Administrative
Agent in the reasonable exercise of its judgment, and, for the avoidance of
doubt, shall not be subject to clause (v) below),
 
(iii)           the final maturity date of any Other Term Loans shall be no
earlier than the Term B Facility Maturity Date and, except as to pricing,
amortization, final maturity date, participation in mandatory prepayments and
ranking as to security, shall have (x) substantially the same terms as the Term
B Loans or (y) such other terms (including as to guarantees and collateral) as
shall be reasonably satisfactory to the Administrative Agent,
 
(iv)           the Weighted Average Life to Maturity of any Other Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term B Loans,
 
(v)           with respect to any Other Term Loan that ranks pari passu in right
of security with the Term B Loans, the All-In Yield shall be the same as that
applicable to the Term B Loans on the Closing Date, except that the All-In Yield
in respect of any such Other Term Loan may exceed the All-In Yield in respect of
such Term B Loans on the Closing Date by no more than 0.50%, or if it does so
exceed such All-In Yield (such difference, the “Term Yield Differential”) then
the Applicable Margin (or the “LIBOR floor” as provided in the following
proviso) applicable to such Term B Loans shall be increased such that after
giving effect to such increase, the Term Yield Differential shall
 
 
 
82

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
not exceed 0.50%; provided that, to the extent any portion of the Term Yield
Differential is attributable to a higher “LIBOR floor” being applicable to such
Other Term Loans, such floor shall only be included in the calculation of the
Term Yield Differential to the extent such floor is greater than the Adjusted
Eurodollar Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding;
 
(vi)           with respect to Incremental Revolving Loans, the All-In Yield of
such Incremental Revolving Loans shall be the same as that applicable to the
Initial Revolving Loans on the Closing Date, except that the All-In Yield in
respect of any such Incremental Revolving Loans may exceed the All-In Yield in
respect of such Initial Revolving Loans on the Closing Date by no more than
0.50%, or if it does so exceed such All-In Yield (such difference, the
“Revolving Yield Differential”) then the Applicable Margin applicable to such
Initial Revolving Loans shall be increased such that after giving effect to such
increase, the Revolving Yield Differential shall not exceed 0.50%;
 
(vii)           the Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any mandatory prepayment hereunder; and
 
(viii)           there shall be no obligor in respect of any Incremental Term
Loan Commitments or Incremental Revolving Commitments that is not a Credit
Party.
 
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Commitments evidenced thereby as
provided for in Section 10.5(e).  Any amendment to this Agreement or any other
Credit Document that is necessary to effect the provisions of this Section 2.24
and any such collateral and other documentation shall be deemed “Credit
Documents” hereunder and may be memorialized in writing by the Administrative
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.
 
(c)           Notwithstanding the foregoing, no Incremental Term Loan Commitment
or Incremental Revolving Commitment shall become effective under this Section
2.24 unless (i) on the date of such effectiveness, to the extent required by the
relevant Incremental Assumption Agreement, the conditions set forth in Section
3.2(a)(iii) shall be satisfied and the Administrative Agent shall have received
an Officer’s Certificate to that effect dated such date and (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 3.1 and such additional customary documents and
filings (including amendments to the Deeds of Trust and other Collateral
Documents and title endorsement bringdowns) as the Administrative Agent may
reasonably request to assure that the Incremental Term Loans and/or Revolving
Loans in respect of Incremental Revolving Com-
 
 
 
83

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
mitments are, if applicable, secured by the Collateral ratably with (or, to the
extent set forth in the applicable Incremental Assumption Agreement, junior to)
one or more Classes of then-existing Term Loans and Revolving Loans.
 
(d)           Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Term Loans), when originally
made, are included in each Borrowing of the outstanding applicable Class of Term
Loans on a pro rata basis, and (ii) all Revolving Loans in respect of
Incremental Revolving Commitments, when originally made, are included in each
Borrowing of the applicable Class of outstanding Revolving Loans on a pro rata
basis.  The Borrower agrees that Section 2.18(c) shall apply to any conversion
of Eurodollar Rate Loans to Base Rate Loans reasonably required by the
Administrative Agent to effect the foregoing.
 
(e)           Notwithstanding anything to the contrary in this Agreement,
including Section 2.17 (which provisions shall not be applicable to clauses (e)
through (i) of this Section 2.24), pursuant to one or more offers made from time
to time by the Borrower to all Lenders of any Class of Term Loans and/or
Revolving Commitments, on a pro rata basis (based, in the case of an offer to
the Lenders under any Class of Term Loans, on the aggregate outstanding Term
Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, on the aggregate outstanding Revolving Commitments under
such Revolving Facility, as applicable) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans).  For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Commitments of such Revolving Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same.  Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by an agreement extending an
existing Term Loan (such extended Term Loan, an “Extended Term Loan”) or
extending an existing Revolving Commitment (such extended Revolving Commitment,
an “Extended Revolving Commitment”) (an “Extension Agreement”).  Each Pro Rata
Extension Offer shall specify the date on which the Borrower proposes that the
Extended Term Loan shall be made, which shall be a date not earlier than five
Business Days after the date on which notice is delivered to the Administrative
Agent (or such shorter period agreed to by the Administrative Agent in its
reasonable discretion).
 
(f)           The Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an Extension Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Extended
Term Loans and/or Extended Revolving Commitments of such Extending Lender.  Each
Extension Agreement shall specify the
 
 
 
84

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
terms of the applicable Extended Term Loans and/or Extended Revolving
Commitments; provided, that (x) no Potential Event of Default or Event of
Default shall have occurred and be continuing at the time of such Extension and
(y) (i) except as to interest rates, fees, any other pricing terms,
amortization, final maturity date and participation in prepayments and
commitment reductions (which shall, subject to clauses (ii) and (iii) of this
proviso, be determined by the Borrower and set forth in the Pro Rata Extension
Offer), the Extended Term Loans shall have (x) the same terms as an existing
Class of Term Loans or (y) such other terms as shall be reasonably satisfactory
to the Administrative Agent, (ii) the final maturity date of any Extended Term
Loans shall be no earlier than the latest Term Facility Maturity Date in effect
on the date of incurrence, (iii) the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Class of Term Loans to which such offer relates, (iv) except
as to interest rates, fees, any other pricing terms, participation in mandatory
prepayments and commitment reductions and final maturity (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), any
Extended Revolving Commitment shall have (x) the same terms as an existing Class
of Revolving Commitments or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent, (v) the final maturity date of any
Extended Revolving Loans shall be no earlier than the latest Revolving Facility
Maturity Date in effect on the date of incurrence and (vi) any Extended Term
Loans and/or Extended Revolving Commitments may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder.  Upon the
effectiveness of any Extension Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Commitments evidenced thereby
as provided for in Section 10.5(e).  Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.  If
provided in any Extension Agreement with respect to any Extended Revolving
Commitments, and with the consent of the Swing Line Lender and the Issuing Bank,
participations in Swing Line Loans and Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Commitments in the manner specified in
such Extension Agreement, including upon effectiveness of such Extended
Revolving Commitment or upon or prior to the maturity date for any Class of
Revolving Commitments.
 
(g)           Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Commitment will be automatically
designated an Extended Revolving Commitment.
 
(h)           Notwithstanding anything to the contrary set forth in this
Agreement or any other Credit Document (including without limitation this
Section 2.24), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Commitments will not be included in the calculation of the Incremental
Amount, (ii) the Extended Term Loans and Extended Revolving Commitments being
requested shall be in minimum increments of $5,000,000 and a minimum amount of
$100,000,000, or, in each case, such lesser amount approved by the
Administrative Agent) (iii) any Extending Lender may extend all or any portion
of its Term Loans and/or Revolving Commitment pursuant to one or more Pro Rata
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Commitment), (iv) there shall be no condition to any
Extension
 
 
 
85

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
of any Loan or Commitment at any time or from time to time other than as
specified in clause (f)(x) above and notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving
Commitment implemented thereby, (v) all Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Obligations of the
relevant Credit Parties under this Agreement and the other Credit Documents that
are secured by the Collateral on a pari passu basis with all other Obligations
of the relevant Credit Parties under this Agreement and the other Credit
Documents, (vi) neither the Issuing Bank nor the Swing Line Lender shall be
obligated to provide Swing Line Loans or issue Letters of Credit under such
Extended Revolving Commitments unless it shall have consented thereto and (vii)
there shall be no obligor in respect of any such Extended Term Loans or Extended
Revolving Commitments that is not a Credit Party.
 
(i)           Each Extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.
 
(j)           Notwithstanding anything to the contrary in this Agreement,
including Section 2.17 (which provisions shall not be applicable to the
establishment of Refinancing Term Loans pursuant to clauses (j) through (o) of
this Section 2.24), the Borrower may by written notice to the Administrative
Agent establish one or more additional tranches of term loans under this
Agreement (such loans, “Refinancing Term Loans”) pursuant to an amendment (a
“Refinancing Amendment”), the Net Debt Proceeds of which are used to refinance
in whole or in part any Class of Term Loans.  Each such notice shall specify the
date (each, a “Refinancing Effective Date”) on which the Borrower proposes that
the Refinancing Term Loans shall be made, which shall be a date not earlier than
five Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:
 
(i)           before and after giving effect to the borrowing of such
Refinancing Term Loans on the Refinancing Effective Date each of the conditions
set forth in Section 3.1 shall be satisfied to the extent required by the
relevant Refinancing Amendment governing such Refinancing Term Loans;
 
(ii)           the final maturity date of the Refinancing Term Loans shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans;
 
(iii)           the Weighted Average Life to Maturity of such Refinancing Term
Loans shall be no shorter than the then-remaining Weighted Average Life to
Maturity of the refinanced Term Loans;
 
(iv)           the aggregate principal amount of the Refinancing Term Loans
shall not exceed the outstanding principal amount of the refinanced Term Loans
plus amounts used to pay fees and expenses (including original issue discount)
and accrued interest associated therewith;
 
 
 
86

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(v)           all other terms applicable to such Refinancing Term Loans (other
than provisions relating to original issue discount, upfront fees, interest
rates or any other pricing terms and optional prepayment or mandatory prepayment
or redemption terms, which shall be as agreed between the Borrower and the
Lenders providing such Refinancing Term Loans) taken as a whole shall be
substantially similar to, or not materially less favorable to the Borrower and
its Subsidiaries than, the terms, taken as a whole, applicable to the Term B
Loans (except to the extent such covenants and other terms apply solely to any
period after the Term B Facility Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent), as determined by the Borrower in good
faith.  In addition, notwithstanding the foregoing, the Borrower may establish
Refinancing Term Loans to refinance and/or replace all or any portion of a
Revolving Commitment (regardless of whether Revolving Loans are outstanding
under such Revolving Commitments at the time of incurrence of such Refinancing
Term Loans), so long as (i) the aggregate amount of such Refinancing Term Loans
does not exceed the aggregate amount of Revolving Commitments terminated at the
time of incurrence thereof, (ii) if the Revolving Exposure outstanding on the
Refinancing Effective Date would exceed the aggregate amount of Revolving
Commitments outstanding in each case after giving effect to the termination of
such Revolving Commitments, the Borrower shall take one or more actions such
that such Revolving Exposure does not exceed such aggregate amount of Revolving
Commitments in effect on the Refinancing Effective Date after giving effect to
the termination of such Revolving Commitments (it being understood that (x) such
Refinancing Term Loans may be provided by the Lenders holding the Revolving
Commitments being terminated and/or by any other person that would be a
permitted assignee hereunder and (y) the proceeds of such Refinancing Term Loans
shall not constitute Net Debt Proceeds hereunder), (iii) the Weighted Average
Life to Maturity of the Refinancing Term Loans shall be no shorter than the
remaining life to termination of the terminated Revolving Commitments, (iv) the
final maturity date of the Refinancing Term Loans shall be no earlier than the
termination date of the terminated Revolving Commitments and (v) all other terms
applicable to such Refinancing Term Loans (other than provisions relating to
original issue discount, upfront fees, interest rates or any other pricing terms
and optional prepayment or mandatory prepayment or redemption terms, which shall
be as agreed between the Borrower and the Lenders providing such Refinancing
Term Loans) taken as a whole shall be substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than, the terms,
taken as a whole, applicable to the Term B Loans (except to the extent such
covenants and other terms apply solely to any period after the Term B Facility
Maturity Date or are otherwise reasonably acceptable to the Administrative
Agent), as determined by the Borrower in good faith;
 
(vi)           (X) with respect to Refinancing Term Loans secured by Liens on
the Collateral that rank junior in right of security to an existing Class of
Term Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement and (Y) with respect to Refinancing Term Loans that are unsecured,
such Refinancing Term Loans will be subject to a subordination agreement the
terms of which are consistent with market terms governing subordination
arrangements for loans that are unsecured at the time such subordination
agreement is proposed to be established, as determined by the Administrative
Agent in the reasonable exercise of its judgment;
 
 
 
87

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(vii)           there shall be no obligor in respect of such Refinancing Term
Loans that is not a Credit Party; and
 
(viii)           the Refinancing Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) than the
Term B Loans in any prepayment hereunder.
 
(k)           The Borrower may approach any Lender or any other person that
would be a permitted assignee pursuant to Section 10.6 to provide all or a
portion of the Refinancing Term Loans; provided that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan.  Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Amendment governing such Refinancing Term Loans,
be designated as an increase in any previously established Class of Term Loans
made to the Borrower.
 
(l)           Notwithstanding anything to the contrary in this Agreement,
including Section 2.17 (which provisions shall not be applicable to clause (l)
through (o) of this Section 2.24), the Borrower may by written notice to the
Administrative Agent establish one or more additional Loan Facilities providing
for revolving commitments (“Replacement Revolving Commitments” and the revolving
loans thereunder, “Replacement Revolving Loans”) pursuant to a Refinancing
Amendment, which replace in whole or in part any Class of Revolving Commitments
under this Agreement.  Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower proposes
that the Replacement Revolving Commitments shall become effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its reasonable discretion); provided that:  (i)
before and after giving effect to the establishment of such Replacement
Revolving Commitments on the Replacement Revolving Facility Effective Date, each
of the conditions set forth in Section 3.2 shall be satisfied to the extent
required by the relevant Incremental Assumption Agreement governing such
Replacement Revolving Commitments; (ii) after giving effect to the establishment
of any Replacement Revolving Commitments and any concurrent reduction in the
aggregate amount of any other Revolving Commitments, the aggregate amount of
Revolving Commitments shall not exceed the aggregate amount of the Revolving
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date; (iii) no Replacement Revolving Commitments
shall have a final maturity date (or require commitment reductions or
amortizations) prior to the Revolving Facility Maturity Date in effect at the
time of incurrence for the Revolving Commitments being replaced; (iv) all other
terms applicable to such Replacement Revolving Loan (other than provisions
relating to (x) fees, interest rates and other pricing terms and prepayment and
commitment reduction and optional redemption terms which shall be as agreed
between the Borrower and the Lenders providing such Replacement Revolving
Commitments and (y) the amount of any letter of credit sublimit and swing line
commitment under such Replacement Revolving Loan, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving
Commitments, the Administrative Agent and the replacement issuing bank and
replacement swing line lender, if any, under such Replacement Revolving
Commitments) taken as a whole shall be substantially similar to, or not
 
 
 
88

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
materially less favorable to the Lenders providing such Replacement Revolving
Commitments than, those, taken as a whole, applicable to the Initial Revolving
Loans (except to the extent such covenants and other terms apply solely to any
period after the latest Revolving Facility Maturity Date in effect at the time
of incurrence or are otherwise reasonably acceptable to the Administrative
Agent); (v) there shall be no obligor in respect of such Replacement Revolving
Loan that is not a Credit Party and (vi) the Replacement Revolving Commitments
may participate on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) than the Initial Revolving Loans in (x) any
voluntary or mandatory prepayment or commitment reduction hereunder and (y) any
Borrowing at the time such Borrowing is made.  In addition, the Borrower may
establish Replacement Revolving Commitments to refinance and/or replace all or
any portion of a Term Loan hereunder (regardless of whether such Term Loan is
repaid with the proceeds of Replacement Revolving Loans or otherwise), so long
as the aggregate amount of such Replacement Revolving Commitments does not
exceed the aggregate amount of Term Loans repaid at the time of establishment
thereof (it being understood that such Replacement Revolving Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
Person that would be a permitted assignee hereunder) so long as (i) before and
after giving effect to the establishment such Replacement Revolving Commitments
on the Replacement Revolving Facility Effective Date each of the conditions set
forth in Section 3.2 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Commitments, (ii) the weighted
average life to termination of such Replacement Revolving Commitments shall be
not shorter than the Weighted Average Life to Maturity then applicable to the
refinanced Term Loans, (iii) the final termination date of the Replacement
Revolving Commitments shall be no earlier than the Term Facility Maturity Date
of the refinanced Term Loans, (iv) the Replacement Revolving Loans are secured
by Liens on Collateral on a pari passu basis with the Revolving Loans.
 
(m)           The Borrower may approach any Lender or any other person that
would be a permitted assignee of a Revolving Commitment pursuant to Section 10.6
to provide all or a portion of the Replacement Revolving Commitments; provided
that any Lender offered or approached to provide all or a portion of the
Replacement Revolving Commitments may elect or decline, in its sole discretion,
to provide a Replacement Revolving Commitment.  Any Replacement Revolving
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Commitments for all purposes of this
Agreement; provided that any Replacement Revolving Commitments may, to the
extent provided in the applicable Refinancing Amendment, be designated as an
increase in any previously established Class of Revolving Commitments.
 
(n)           On any Replacement Revolving Facility Effective Date, subject to
the satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Commitments of such Class shall purchase from each of the
other Lenders with Replacement Revolving Commitments of such Class, at the
principal amount thereof, such interests in the Replacement Revolving Loans and
participations in Letters of Credit and Swing Line Loans under such Replacement
Revolving Commitments of such Class then outstanding on such Replacement
Revolving Facility Effective Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, the Replacement Revolving
Loans and participations of such Replacement Revolving Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Commitments.
 
 
 
89

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(o)           Notwithstanding anything to the contrary set forth in this
Agreement or any other Credit Document (including without limitation this
Section 2.24), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Commitments will not be included in the calculation of the
Incremental Amount, (ii) the Refinancing Term Loans and Replacement Revolving
Commitments being requested shall be in minimum increments of $5,000,000 and a
minimum amount of $100,000,000, or, in each case, such lesser amount approved by
the Administrative Agent) (iii) there shall be no condition to any incurrence of
any Refinancing Term Loan or Replacement Revolving Commitment at any time or
from time to time other than those set forth in clauses (j) or (l) above, as
applicable, and (iv) all Refinancing Term Loans, Replacement Revolving
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Credit Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under this Agreement and the
other Credit Documents or, if agreed by the Lender providing such Refinancing
Term Loans or Replacement Revolving Commitments, on a junior basis or unsecured.
 
(p)           Notwithstanding anything in the foregoing to the contrary, (i) for
the purpose of determining the number of Interest Periods with respect to
Eurodollar Rate Loans upon the incurrence of any Incremental Term Loans or
Incremental Revolving Loans, (x) to the extent the last date of Interest Periods
for multiple Eurodollar Rate Borrowings under the Term Facilities fall on the
same day, such Eurodollar Rate Borrowings shall be considered a single
Eurodollar Rate Borrowing and (y) to the extent the last date of Interest
Periods for multiple Eurodollar Rate Borrowings under the Revolving Facilities
fall on the same day, such Eurodollar Rate Borrowings shall be considered a
single Eurodollar Rate Borrowing and (ii) the initial Interest Period with
respect to any Eurodollar Rate Borrowing of Incremental Term Loans or
Incremental Revolving Loans may, at the Borrower’s option, be of a duration of a
number of Business Days that is less than one month, and the Adjusted Eurodollar
Rate with respect to such initial Interest Period shall be the same as the
Adjusted Eurodollar Rate applicable to any then-outstanding Eurodollar Rate
Borrowing as the Borrower may direct, so long as the last day of such initial
Interest Period is the same as the last day of the Interest Period with respect
to such outstanding Eurodollar Rate Borrowing.
 
SECTION 3.   CONDITIONS PRECEDENT
 
3.1.   Conditions to Effectiveness.  The effectiveness of this amendment and
restatement of the Existing Credit Agreement in the form of this Agreement is
subject to the satisfaction of the conditions precedent set forth in Section 8
of the Amendment Agreement.
 
3.2.   Conditions to the Making of Loans.
 
(a)           Conditions Precedent.  The obligation of each Lender to make any
Loan on any Credit Date is subject to the satisfaction, or waiver in accordance
with Section 10.5, of the following conditions precedent:
 
(i)           Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be, in each case
signed by the chief executive officer, the principal financial officer, chief
accounting officer, the president or the treasurer of Borrower or of the
managing member of Borrower or by any ex-
 
 
 
90

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ecutive officer or senior vice president of Borrower or managing member
designated by any of the above-described officers on behalf of Borrower in a
writing delivered to the Administrative Agent; provided, however, that the
Administrative Agent may rely upon the direct telephonic notice (not a voicemail
or message) from such authorized officer of Borrower to an authorized
representative of the Administrative Agent, so long as written notice from such
authorized officer of Borrower is received by Administrative Agent at least one
Business Day prior to funding for Eurodollar Rate Loans and on the funding date
prior to funding for Base Rate Loans;
 
(ii)           after making the Credit Extensions requested on such Credit Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
 
(iii)           as of such Credit Date:
 
 
(1)
the representations and warranties contained herein and in the other Credit
Documents shall be true, correct and complete in all material respects on and as
of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date;

 
 
(2)
no event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Funding Notice that would
constitute an Event of Default or a Potential Event of Default;

 
 
(3)
no order, judgment or decree of any court, arbitrator or governmental authority
shall purport to enjoin or restrain any Lender from making the Loans to be made
by it on that Credit Date; and

 
 
(4)
the Administrative Agent shall have received those documents, certificates and
deliverables specified in Sections 8(i) and 9(a)-(e) of the Amendment Agreement
required to be delivered as of such Credit Date.

 
(b)           Notices.  Any Notice shall be executed by an authorized officer in
a writing delivered to Administrative Agent.  In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance.  Neither Administrative Agent nor any Lender shall incur any liability
to Borrower in acting upon
 
 
 
91

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
any telephonic notice referred to above that Administrative Agent believes in
good faith to have been given by a duly authorized officer or other person
authorized on behalf of Borrower or for otherwise acting in good faith.
 
3.3.   Conditions to Letters of Credit.  The issuance of any Letter of Credit
hereunder (whether or not the applicable Issuing Bank is obligated to issue such
Letter of Credit) on or after the Closing Date is subject to the following
conditions precedent:
 
(a)           Issuance Notice.  On or before the date of issuance of such Letter
of Credit, Administrative Agent shall have received, in accordance with the
provisions of Section 2.4(b), an originally executed Issuance Notice, in each
case signed by the chief executive officer, the chief financial officer or the
treasurer of Borrower or the managing member of Borrower or by any executive
officer of Borrower or managing member designated by any of the above-described
officers on behalf of Borrower in a writing delivered to the Administrative
Agent, together with all other information specified in Section 2.4(b) and such
other documents or information as the applicable Issuing Bank may reasonably
require in connection with the issuance of such Letter of Credit.
 
(b)           Other Conditions Precedent.  On the date of issuance of such
Letter of Credit, all conditions precedent described in Section 3.2 shall be
satisfied to the same extent as if the issuance of such Letter of Credit were
the making of a Loan.
 
SECTION 4.   REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct:
 
4.1.   Organization; Requisite Power and Authority; Qualification.  Each Credit
Party (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
 
4.2.   Equity Interests and Ownership.  The Equity Interests of Borrower and the
Material Subsidiaries have been duly authorized and validly issued and (to the
extent applicable under local law) are fully paid and non-assessable.  Except as
set forth on Schedule 4.2, as of the Closing Date, there is no existing option,
warrant, call, right, commitment or other agreement to which Borrower or any of
the Material Subsidiaries is a party requiring, and there is no membership
interest or other Equity Interests of Borrower or any of the Material
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Borrower or any of the Material Subsidiaries of any additional
membership interests or other Equity Interests of
 
 
 
92

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Borrower or any of the Material Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Borrower or any of the Material
Subsidiaries.  Schedule 4.2 correctly sets forth the ownership interest of
Borrower and each of its Subsidiaries in its respective Subsidiaries as of the
Closing Date.
 
4.3.   Due Authorization.  The execution and delivery of the Credit Documents
and the performance of the obligations thereunder have been duly authorized by
all necessary action on the part of each Credit Party that is a party thereto.
 
4.4.   No Conflict.  The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Borrower or any of the Material Subsidiaries, (ii) any of the
Organizational Documents of Borrower or any of the Material Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Borrower or any of the Material Subsidiaries; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrower or any of the Material
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower or any of the Material
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties, and Liens permitted
under Section 6.2(x) if not granted under the Collateral Documents); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Borrower or any of the
Material Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders and
except for any such violations, conflicts, breaches, defaults, approvals or
consents the failure of which to obtain will not have a Material Adverse Effect.
 
4.5.   Governmental Consents.  Except as set forth on Schedule 4.5, execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Closing Date.
 
4.6.   Binding Obligation.  Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
4.7.   Historical Financial Statements.  The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position (on a consolidated basis and, to the extent
expressly provided hereinabove, consolidat-
 
 
 
93

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ing basis), of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows (on a
consolidated basis, and, to the extent expressly provided hereinabove,
consolidating basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.  As of the Closing
Date, except for obligations under the Operative Documents, Borrower does not
(and will not following the funding of the initial Loans) have any contingent
obligation, or contingent liability for taxes, long-term lease or unusual
forward or long-term commitment that is not reflected in the foregoing financial
statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, or condition
(financial or otherwise) of Borrower and the Restricted Subsidiaries taken as a
whole.
 
4.8.   Projections. On and as of the Closing Date, the projections of Borrower
and its Subsidiaries for the period of Fiscal Year 2013 through and including
Fiscal Year 2018 (the “Projections”) are based on good faith estimates and
assumptions made by the management of Borrower; provided, the Projections are
not to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Closing Date,
management of Borrower believed that the Projections were reasonable and
attainable.
 
4.9.   No Material Adverse Change.  Since December 31, 2012, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
 
4.10.   Adverse Proceedings, etc.  As of the Closing Date, there are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect.  Neither Borrower nor any of the Material
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) is subject to or in default with respect
to any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
4.11.   Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Borrower required to be filed by it have
been timely filed, and all material Taxes due and payable have been paid when
due and payable other than any Taxes the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided on
the books of Borrower.  Borrower has not received written notification of any
proposed tax assessment against Borrower or any of its properties, other than
any assessment that is being actively contested in good faith by appropriate
proceedings and/or for which adequate reserves have been established in
accordance with GAAP in Borrower’s books and records.
 
4.12.   Properties.
 
 
 
94

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(a)           Title.  The Credit Parties have (i) good, sufficient and legal
title to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective material properties and assets reflected in
their respective Historical Financial Statements referred to in Section  4.7 or
in the most recent financial statements delivered pursuant to Section 5.1, in
each case, except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section  6.7.  Except as permitted by this Agreement, all such properties and
assets (or the interests or rights of the Credit Parties therein) are free and
clear of Liens.
 
(b)           Real Estate.  As of the Closing Date, Schedule 4.12 contains a
true, accurate and complete list of (i) all Material Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Material Real Estate Asset of any Credit Party, regardless of
whether such Credit Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment.  As
of the Closing Date, each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect, and except as set forth on
Schedule 4.12, Borrower does not have knowledge of any default that has occurred
and is continuing thereunder, and each such agreement constitutes the legally
valid and binding obligation of each applicable Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles.
 
4.13.   Environmental Matters.  Neither Borrower nor any other Credit Party nor
any PA Subsidiary nor any of their respective Facilities or operations is
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  Neither Borrower nor
any of the Material Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  To Borrower’s and the Material Subsidiaries’
knowledge, there are and have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of the Material Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any of the Material Subsidiaries
nor, to any Credit Party’s knowledge, any predecessor of Borrower or any of the
Material Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of the Material Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  To the Credit Parties’ knowledge, no event or condition has
 
 
 
95

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
occurred or is occurring with respect to Borrower or any of the Material
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.
 
4.14.   No Defaults.  No Credit Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained under the Credit Documents, any LVSC Debt Document with respect to
LVSC Debt that is guaranteed by such Credit Party, any FF&E Facility Agreements,
any documents related to LVSC Aircraft Financing to which such Credit Party is a
party, or any of its other Contractual Obligations, and no condition exists
which, with the giving of notice or the lapse of time or both, could constitute
such a default, except where the consequences, direct or indirect, of such
default or defaults, if any, could not reasonably be expected to have a Material
Adverse Effect.
 
4.15.   Material Contracts. Schedule 4.15 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon or as could not reasonably be expected to have a Material
Adverse Effect, all such Material Contracts are in full force and effect and no
defaults currently exist thereunder.
 
4.16.   Governmental Regulation.  Neither Borrower nor any of its Restricted
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur the Indebtedness contemplated hereby, as applicable, other than
the Nevada Gaming Laws or which may otherwise render all or any portion of the
Secured Obligations unenforceable.  Neither Borrower nor any of its Restricted
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.  Incurrence of the Secured Obligations under the Credit Documents and the
other documents governing the same complies with all applicable provisions of
the Nevada Gaming Laws.
 
4.17.   Margin Stock.  No Credit Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors.
 
4.18.   Employee Matters.  Neither Borrower nor any of the Material Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against Borrower or any of the Material Subsidiaries, or to Borrower’s
knowledge, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
the Material Subsidiaries or to Borrower’s knowledge, threatened against any of
them, (b) to Borrower’s knowledge, no strike or work stoppage in existence or
threatened involving Borrower or any of the Material Subsidiaries, and (c) to
Borrower’s knowledge, no union representation question
 
 
 
96

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
existing with respect to the employees of Borrower or any of the Material
Subsidiaries and, to Borrower’s knowledge, no union organization activity that
is taking place, except (with respect to any matter specified in clause (a) ,
(b) or (c) above, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.
 
4.19.   Employee Benefit Plans.  No material liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any plan participant,
or any Employee Benefit Plan or any trust established under Title IV of ERISA
(other than with respect to the payment of benefits thereunder) has been or is
reasonably expected to be incurred by Borrower, any of its Subsidiaries or any
of their ERISA Affiliates.  No ERISA Event has occurred or is reasonably
expected to occur.  As of the Closing Date, other than an amount not to exceed
$5,000,000, the present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Borrower, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension
Plan.  As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Borrower,
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is not greater than $50,000,000.  Borrower, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.
 
4.20.   Certain Fees.  No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated hereby, except as payable to the
Lenders in connection with the Amendment Agreement and to the Arrangers in
connection with the transactions contemplated by the Amendment Agreement, and
Borrower hereby indemnifies Lenders against, and agrees that it will hold
Lenders harmless from, any claim, demand or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any expenses (including reasonable fees, expenses and disbursements of
counsel) arising in connection with any such claim, demand or liability.
 
4.21.   Solvency.  The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
 
4.22.   Matters Relating to Collateral.
 
(a)           Creation, Perfection and Priority of Liens.  The execution and
delivery of the Collateral Documents by the Credit Parties, together with the
actions taken on or prior to the Closing Date pursuant to the Existing Credit
Agreement and the Amendment Agreement are effective to create in favor of
Collateral Agent for the benefit of the Secured Parties, as security for the
Secured Obligations, subject to the exceptions contained in the Security
Agreement, a valid and perfected First Priority Lien on all of the Collateral,
and all filings and other actions neces-
 
 
 
97

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
sary to perfect and maintain the perfection and priority status of such Liens
have been duly made or taken and remain in full force and effect, other than the
periodic filing of UCC continuation statements in respect of UCC financing
statements or Intellectual Property Security Agreements filed by or on behalf of
the Collateral Agent.  As of the Closing Date, no filing, recordation, re-filing
or re-recording other than those listed on Exhibit Q is necessary to perfect and
maintain the perfection of the interest, title or Liens of the Collateral
Documents.
 
(b)           Permits.  No authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority is required for either
(i) the pledge or grant by  the Credit Parties of the Liens purported to be
created in favor of any Secured Party pursuant to any of the Collateral
Documents or (ii) the exercise by any Secured Party of any rights or remedies in
respect of any Collateral (whether specifically granted or created pursuant to
any of the Collateral Documents or created or provided for by applicable law),
except for filings or recordings contemplated by Section  4.22(a) or as set
forth in Schedule 4.22(b).
 
(c)           Absence of Third Party Filings.  Except such as may have been
filed in favor of Administrative Agent or Collateral Agent as contemplated by
Section 4.22(a) or filed to perfect a Lien permitted under Section 6.2, no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office.
 
(d)           Information Regarding Collateral.  All information supplied to
Administrative Agent or Collateral Agent by or on behalf of Borrower with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.
 
4.23.   Compliance with Statutes, etc.  Borrower and the Material Subsidiaries
are in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of their business and the ownership of their property (including
compliance with all applicable Environmental Laws with respect to any material
Real Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such material Real
Estate Asset or the operations of Borrower or any of its Subsidiaries), except
such non-compliance that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
 
4.24.   Disclosure.  None of the factual information (other than projections and
pro forma financial information, forward looking information and information of
a general economic nature, as to which no representation is made under this
subsection), taken as a whole, furnished by or on behalf of Borrower or any
other Credit Party in writing to Documentation Agents, Administrative Agent,
Issuing Bank or any Lender for inclusion in the confidential information
memorandum delivered to the Lenders contains any untrue statement of a material
fact or omitted to state any material fact necessary to make such information,
taken as a whole, not misleading.
 
4.25.   Patriot Act.  To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the
 
 
 
98

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto; (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”), as amended, and regulations and
guidance relating thereto.  No part of the proceeds of the Loans will be used,
directly or indirectly, (x) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or (y)
to fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. State
Department.
 
SECTION 5.   AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms hereof) of all Letters of Credit, each Credit Party shall perform, and
shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 5.
 
5.1.   Financial Statements and Other Reports.  Borrower will deliver to
Administrative Agent (who will promptly deliver to the Lenders):
 
(a)           Quarterly Financial Statements.  As soon as available, and in any
event within 50 days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter) of each Fiscal Year, commencing with the Fiscal Quarter in which
the Closing Date occurs:
 
(i)           the quarterly report on Form 10-Q for such Fiscal Quarter of LVSC
filed with the Securities and Exchange Commission, so long as such report
includes a condensed consolidating financial information note that contains a
column covering only the Credit Parties under the title “Guarantor Subsidiaries”
or “Restricted Subsidiaries” pursuant to the rules and regulations of the
Securities and Exchange Commission; or
 
(ii)           if such quarterly report does not contain all relevant
information set forth in clause (i), either because the condensed consolidating
financial information note set forth in clause (i) is no longer required under
Rule 3-10 of Regulation S-X under the Securities Exchange Act of 1934, as
amended, or because the guarantors referenced in such note are no longer
identical to the Credit Parties, or for any other reason (it being understood,
however, that the requirements of clause (i) shall apply at all times when the
guarantors covered by the note referenced therein are identical to the Credit
Parties), then, the quarterly report on Form 10-Q for such Fiscal Quarter of
LVSC filed with the Securities and Ex-
 
 
 
99

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
change Commission, which quarterly report shall include an additional
substantially similar note, setting forth equivalent information to that set
forth in the note described in clause (i), covering only the Credit Parties; or
 
(iii)           if such quarterly reports are no longer filed with the
Securities and Exchange Commission, or if the Securities and Exchange Commission
objects to the inclusion of the additional note required by clause (ii), at
Borrower’s option:  (A) the consolidated balance sheets of the Credit Parties as
at the end of such Fiscal Quarter and the related consolidated statements of
operations and cash flows of the Credit Parties for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, or (B) the financial statements of Borrower and its
Subsidiaries provided to the Nevada Gaming Authorities for such Fiscal Quarter,
which financial statements shall include accompanying consolidating information
providing the consolidating balance sheet, statement of operations and statement
of cash flows with respect to the Credit Parties separate from Borrower and its
Subsidiaries, in each case (x) together with a Financial Officer Certification
and a Narrative Report with respect thereto, and (y) which information shall be
made publicly available if at the time of delivery LVSC continues to have any
outstanding public securities;
 
(b)           Annual Financial Statements.  As soon as available, and in any
event within 90 days after the end of each Fiscal Year, commencing with the
Fiscal Year in which the Closing Date occurs:
 
(i)           the annual report on Form 10-K for such Fiscal Year of LVSC filed
with the Securities and Exchange Commission, so long as such report includes a
condensed consolidating financial information note that contains a column
covering only the Credit Parties under the title “Guarantor Subsidiaries” or
“Restricted Subsidiaries” pursuant to the rules and regulations of the
Securities and Exchange Commission; or
 
(ii)           if such annual report does not contain all relevant information
set forth in clause (i), either because the condensed consolidating financial
information note set forth in clause (i) is no longer required under Rule 3-10
of Regulation S-X under the Securities Exchange Act of 1934, as amended, or
because the guarantors referenced in such note are no longer identical to the
Credit Parties, or for any other reason (it being understood, however, that the
requirements of clause (i) shall apply at all times when the guarantors covered
by the note referenced therein are identical to the Credit Parties), then, the
annual report on Form 10-K for such Fiscal Year of LVSC filed with the
Securities and Exchange Commission, which annual report shall include an
additional substantially similar note, setting forth equivalent information to
that set forth in the note described in clause (i), covering only the Credit
Parties; or
 
 
 
 
100

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(iii)           if such annual reports are no longer filed with the Securities
and Exchange Commission, or if the Securities and Exchange Commission objects to
the inclusion of the additional note required by clause (ii), at Borrower’s
option:  (A) the consolidated balance sheets of the Credit Parties as at the end
of such Fiscal Year and the related consolidated statements of operations and
stockholders’ equity and cash flows of the Credit Parties for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail, or (B) the financial statements
of Borrower and its Subsidiaries provided to the Nevada Gaming Authorities for
such Fiscal Year, which financial statements shall include accompanying
consolidating information providing the consolidating balance sheet, statement
of operations, and statement of cash flows with respect to the Credit Parties
separate from Borrower and its Subsidiaries, in each case (x) together with a
Financial Officer Certification and a Narrative Report with respect thereto, and
(y) which information shall be made publicly available if at the time of
delivery LVSC continues to have any outstanding public securities;
 
(iv)           with respect to such financial statements specified in
clause (i), (ii) or (iii) above, (A) a report thereon of Deloitte and Touche LLP
or other independent public accounting firm of recognized national standing
selected by Borrower, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to scope of audit, shall express no doubts about
the ability of the Persons covered thereby to continue as a going concern, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of LVSC and its
Subsidiaries or Borrower and the Restricted Subsidiaries, as applicable, as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) and (B) to the extent in conformity with the guidelines of
the Public Company Accounting Oversight Board and the American Institute of
Certified Public Accountants, a written statement by such independent public
accounting firm stating (1) that their audit examination has included a review
of the terms of this Agreement as they relate to accounting matters, and
(2) whether, in connection with their audit examination, any condition or event
that constitutes an Event of Default or Potential Event of Default has come to
their attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default or Potential Event of Default that would not be
disclosed in the course of their audit examination;
 
(c)           Compliance Certificate.  Together with each delivery of financial
statements of LVSC and its Subsidiaries (or Borrower and the Restricted
Subsidiaries, as the case may be) pursuant to Sections 5.1(a) and (b), (i) a
duly executed and completed Officer’s Certificate of Borrower stating that the
signers, on behalf of Borrower, have re-
 
 
 
101

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
viewed the terms of this Agreement and have made, or caused to be made under
their supervision, a review in reasonable detail of the transactions and
condition of the Credit Parties during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Borrower has taken, is
taking and proposes to take with respect thereto; and (ii) a duly executed and
completed Compliance Certificate demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods covered by
Section 6.6;
 
(d)           Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of LVSC and its Subsidiaries (or Borrower and
the Restricted Subsidiaries, as the case may be) delivered pursuant to
Section 5.1(a) , (b) or (j) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, (i) (A) consolidated financial statements of the Credit Parties for
the current Fiscal Year to the effective date of such change and the two full
Fiscal Years immediately preceding the Fiscal Year in which such change is made,
in each case, prepared on a pro forma basis as if such change had been in effect
during such periods and (B) of one or more statements of reconciliation for all
such prior financial statements in form and substance reasonably satisfactory to
Administrative Agent and (ii) a written statement of the chief accounting
officer or chief financial officer of Borrower setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 6.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;
 
(e)           Accountants’ Reports.  Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all final reports
submitted to Borrower by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Borrower and the Restricted Subsidiaries made by such accountants, including
(unless specifically restricted by such accountants or the term of the letter)
any comment letter submitted by such accountants to management in connection
with their annual audit;
 
(f)           SEC Filings and Other Financial Reports.  Promptly upon their
becoming available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by LVSC or any of its
Subsidiaries to their security holders, (ii) all material regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by LVSC or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
similar Governmental Authority and (iii) to the extent prepared, any financial
statements and reports concerning any Credit Party not delivered pursuant to
Section 5.1(a) or
 
 
 
102

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(b).  In each case, the delivery requirements of this clause (f) shall be deemed
satisfied if and when such documents are filed with the Securities and Exchange
Commission.
 
(g)           Notice of Default.  Promptly upon any officer of Borrower
obtaining knowledge (i) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to Administrative Agent) or taken any other action
with respect to a claimed Event of Default or Potential Event of Default,
(ii) that any Person has given any notice to any Credit Party or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 8.1(b) or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;
 
(h)           Notice of Litigation.  Promptly upon any officer of Borrower
obtaining knowledge of (i) the non-frivolous institution of, or threat of, any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting the Credit
Parties, or any property of the Credit Parties (collectively, “Proceedings”) not
previously disclosed in writing by Borrower to Lenders or (ii) any material
development in any Proceeding that, in any case (A) has a reasonable possibility
of giving rise to a Material Adverse Effect; or (B) seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby and written notice thereof
together with such other information as may be reasonably available to Borrower
to enable Lenders and their counsel to evaluate such matters;
 
(i)           ERISA.  (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
 
(j)           Financial Plan.  As soon as practicable and in any event no later
than 90 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the earlier of (i) the final maturity date of the Loans and
(ii) the next five Fiscal Years (a “Financial
 
 
 
103

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Plan”), including (A) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of the Credit Parties for each
such Fiscal Year, together with an explanation of the assumptions on which such
forecasts are based, (B) forecasted consolidated statements of income and cash
flows of the Credit Parties for each quarter of the next succeeding Fiscal Year
and (C) forecasts demonstrating projected compliance with the requirements of
Section 6.6 through the next three Fiscal Years;
 
(k)           Insurance Report.  As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by the Credit Parties and all material
insurance coverage planned to be maintained by the Credit Parties in the
immediately succeeding Fiscal Year;
 
(l)           Certain Notices.  Promptly upon receipt, copies of all material
notices provided to Borrower by the Nevada Gaming Authorities and the equivalent
authorities in Macau, Pennsylvania or Singapore; and
 
(m)           Ratings.  Borrower will furnish to Administrative Agent prompt
written notice of any public announcement of a change in LVSC’s or Borrower’s
Corporate Ratings by Moody’s, S&P or Fitch or any successor rating agencies.
 
(n)           [Intentionally Omitted]
 
(o)           Other Information.  With reasonable promptness, such other
information and data with respect to Borrower or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender.
 
(p)           Public Information.  Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Borrower shall indicate whether such document or notice contains material
Nonpublic Information.  Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material Nonpublic Information with respect to LVSC, its Subsidiaries or its
securities) and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency or another substantially equivalent website (the
“Platform”), any document or notice that Borrower has indicated contains
material Nonpublic Information shall not be posted on that portion of the
Platform designated for such public-side Lenders.  If Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.1 contains
material Nonpublic Information, Administrative Agent shall post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material Nonpublic Information with respect to LVSC, its Subsidiaries or
its securities.
 
5.2.   Existence.  Except as otherwise permitted under Section 6.7, each Credit
Party will at all times preserve and keep in full force and effect its existence
and all rights and franchises, licenses and permits material to its business;
provided, no Credit Party (other than Borrower with respect to existence) shall
be required to preserve any such existence, right or
 
 
 
104

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person.
 
5.3.   Payment of Taxes and Claims.
 
(a)           Each Credit Party will pay all material Taxes, assessments and
other governmental charges imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (i) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(ii) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.
 
(b)           No Credit Party will file or consent to the filing of any
consolidated income tax return with any Person (other than any other Credit
Party) unless such Person shall have entered into the Tax Sharing Agreement or
another tax sharing agreement, in form and substance reasonably satisfactory to
Administrative Agent.
 
5.4.   Maintenance of Properties.  Each Credit Party will maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Credit Parties, and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof except to the extent that
Borrower determines in good faith not to maintain, repair, renew or replace such
property if such property is no longer desirable in the conduct of their
business and the failure to do so is not disadvantageous in any material respect
to any Credit Party or the Lenders.  Borrower will operate the Venetian Facility
and the Palazzo Facility at standards of operation at least substantially
equivalent to the standards of operation of the Venetian Facility on the Closing
Date.
 
5.5.   Insurance.  Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, property insurance and business interruption
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Credit Parties as is required by its
Material Contracts, and as may from time to time customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry and which either (x) comply with the Cooperation
Agreement with respect to loss payees and additional insureds or (y) not later
than thirty (30) days after the Closing Date, name the Collateral Agent as
mortgagee and loss payee (in the case
 
 
 
105

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
of property insurance) or additional insured (in the case of liability
insurance) on behalf of the Secured Parties (in the case of liability
insurance); provided that deductibles in accordance with the Cooperation
Agreement shall be deemed customary for purposes of this sentence.  Borrower
shall (a) apply Net Loss Proceeds to restore, replace or rebuild the Resort
Complex in accordance with the Cooperation Agreement and (b) apply any Net Loss
Proceeds not applied as provided in clause (a) in accordance with
Section 2.14(b) hereof.
 
If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Credit Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.
 
5.6.   Books and Records; Inspections.  Each Credit Party will keep proper books
of record and accounts in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities.  Each
Credit Party will permit authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Credit
Party once per calendar year (unless an Event of Default has occurred and is
continuing, in which case authorized representatives of any Lender shall have
the right to such visitation and inspection as often as may reasonably be
requested, as coordinated by the Administrative Agent in a manner intended to
not unreasonably disrupt normal business operations), to inspect, copy and take
extracts from its and their financial and accounting records (to be used subject
to customary confidentiality restrictions and to the extent permitted by law),
and to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, if requested by Administrative
Agent (provided that any designated representatives of Borrower may, if they so
choose, be present at or participate in such discussion), all upon reasonable
notice and at such reasonable times during normal business hours.
 
5.7.   Lenders Meetings.  Borrower will, upon the reasonable request of
Syndication Agents, Administrative Agent or Requisite Lenders, participate in a
meeting of Syndication Agents, Administrative Agent and Lenders once during each
Fiscal Year to be held at Borrower’s corporate offices (or at such other
location as may be agreed to by Borrower and Administrative Agent) at such time
as may be agreed to by Borrower, Syndication Agents and Administrative Agent.
 
5.8.   Compliance with Laws.
 
(a)           Each Credit Party will comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
 
 
106

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party shall, from time to time obtain, maintain,
retain, observe, keep in full force and effect and comply in all material
respects with the terms, conditions and provisions of all Permits as shall now
or hereafter be necessary under applicable laws except any thereof the
noncompliance with which could not reasonably be expected to have a Material
Adverse Effect.
 
5.9.   Environmental.
 
(a)           Environmental Disclosure.  Borrower will deliver to Administrative
Agent and Lenders:
 
(i)           as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Restricted
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to material environmental matters at any Facility or
with respect to any material Environmental Claims;
 
(ii)           promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Borrower or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which is reasonably likely to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, are reasonably
likely to result in a Material Adverse Effect, and (3) Borrower’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
any Facility that could reasonably be expected to cause such Facility or any
part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws; and
 
(iii)           as soon as practicable following the sending or receipt thereof
by Borrower or any of its Restricted Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to give rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Restricted Subsidiaries may be potentially responsible
for any Hazardous Materials Activity.
 
(b)           Hazardous Materials Activities, Etc.  Each Credit Party shall
promptly take, and shall cause each of its Restricted Subsidiaries promptly to
take, any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Restricted Subsidiaries that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Restricted
Subsidiaries and discharge any obligations it
 
 
 
107

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
5.10.   Compliance with Material Contracts. Each Credit Party shall comply, duly
and promptly, in all material respects with its respective obligations and
enforce all of its respective rights under all Material Contracts and all Resort
Complex Operative Documents except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
 
5.11.   Subsidiaries.  In the event that any Person becomes a Wholly Owned
Domestic Subsidiary (other than an Excluded Subsidiary or an Immaterial
Subsidiary) of Borrower, Borrower shall (a) promptly (and in any event within 10
Business Days) cause such Wholly Owned Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Security Agreement by executing and delivering
to Administrative Agent and Collateral Agent a Counterpart Agreement, and
(b) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 8(b)-(e) and (i) and 9(a)-(f) of the
Amendment Agreement and as may be required hereby and by the Collateral
Documents to cause the Lien created by the Collateral Documents to be duly
perfected to the extent required by such agreement in accordance with all
applicable law.  With respect to each such Wholly Owned Domestic Subsidiary,
Borrower shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Wholly Owned Domestic Subsidiary of Borrower, and (ii) all of the data required
to be set forth in Schedule 4.2 with respect to all Subsidiaries of Borrower;
and such written notice shall be deemed to supplement Schedule 4.2 for all
purposes hereof.
 
5.12.   Additional Material Real Estate Assets.  In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned or
leased on the Closing Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates similar to those described in
Sections 3.1(f) and 3.1(g) of the 2007 Credit Agreement with respect to each
such Material Real Estate Asset that Collateral Agent shall reasonably request
to create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid and, subject to any filing and/or recording referred to herein, perfected
First Priority security interest in such Material Real Estate Assets.
 
5.13.   FF&E.  Borrower agrees that it will use commercially reasonable efforts
to maintain the eligibility of any Specified FF&E which a Credit Party has
purchased with the proceeds of a FF&E Facility as collateral under such FF&E
Facility.
 
5.14.   [Intentionally Omitted]
 
5.15.   Further Assurances. Without expense or cost to Administrative Agent,
Collateral Agent, or the Lenders, each Credit Party shall, from time to time
hereafter, execute, acknowledge, file, record, do and deliver all and any
further acts, deeds, conveyances, mortgag-
 
 
 
108

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
es, deeds of trust, deeds to secure debt, security agreements, hypothecations,
pledges, charges, assignments, financing statements and continuations thereof,
notices of assignment, transfers, certificates, assurances and other instruments
as Administrative Agent or Collateral Agent may from time to time reasonably
require in order to carry out more effectively the purposes of this Agreement or
the other Credit Documents, including to subject any items of Collateral,
intended to now or hereafter be covered, to the Liens created by the Collateral
Documents, to perfect and maintain such Liens (in the case of any aircraft
constituting Collateral acquired by a Credit Party, it being understood that
such Credit Party shall perfect such Liens within 90 days of the date of such
acquisition), and to assure, convey, assign, transfer and confirm unto
Administrative Agent or Collateral Agent the property and rights hereby conveyed
and assigned or intended to now or hereafter be conveyed or assigned or which
any Credit Party may be or may hereafter become bound to convey or to assign to
Administrative Agent or Collateral Agent or for carrying out the intention of or
facilitating the performance of the terms of this Agreement, or any other Credit
Documents or for filing, registering or recording this Agreement or any other
Credit Documents.  In addition to the foregoing, Borrower shall, at the request
of Collateral Agent, deliver, from time to time, to Collateral Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.  Promptly upon a
reasonable request each Credit Party shall execute and deliver, and hereby
authorizes the Agent to execute and file in the name of such Credit Party, to
the extent the Administrative Agent or Collateral Agent may lawfully do so, one
or more financing statements, chattel mortgages or comparable security
instruments to evidence more effectively the Liens of the Collateral Documents
upon the Collateral.
 
5.16.   Maintenance of Ratings.  At all times, Borrower shall use commercially
reasonable efforts to maintain (i) ratings by not less than two of Moody’s, S&P
and Fitch with respect to the credit facilities hereunder, and (ii) corporate
family ratings by not less than two of Moody’s, S&P and Fitch with respect to
Borrower.
 
5.17.   PA Sale Proceeds.  Borrower shall cause each PA Subsidiary that receives
proceeds from a sale or other transfer of all or any portion of a PA Project to
apply all such net after-tax proceeds (net of the share of such proceeds that
would be payable to other equity holders in such PA Subsidiary in accordance
with its Organizational Documents) first, to repay in full all amounts
outstanding under the PA Investment Note owed by it and second, to make
dividends or other distributions to the Credit Parties, in each case, within
five Business Days of the receipt thereof.  Upon receipt of such proceeds, the
Credit Parties shall be required to prepay and permanently reduce Revolving
Commitments hereunder in accordance with Section 2.15(c).
 
5.18.   Real Estate Matters. No later than 60 days following each incurrence of
secured New Senior Notes, Borrower shall, if reasonably requested by Collateral
Agent (or may, with the consent of the Collateral Agent), deliver or cause to be
delivered the following:
 
(i)           amendments to the Security Agreement or any other Collateral
Document for purposes of securing any New Senior Notes thereunder and reflecting
the terms of the First Lien Intercreditor Agreement and to each Deed of Trust to
which a Credit Party is then party (except to the extent the Administrative
Agent determines such amendment is not required) for purposes of providing the
benefit of the security interest of such Deed of Trust for the benefit of the
holders of such New Senior Notes on substan-
 
 
 
109

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
tially the same basis as is provided under the Security Agreement (and with such
other changes as are reasonably acceptable to the Collateral Agent and
Borrower);
 
(ii)           executed legal opinions, in form and substance reasonably
satisfactory to the Collateral Agent, with respect to such amended Deed of
Trust; and
 
(iii)           title policy endorsements, opinions and flood hazard
determinations and evidence of insurance consistent with those required pursuant
to Sections 8(i) and 9(a)-(e) of the Amendment Agreement.
 
SECTION 6.   NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms of this Agreement) of all Letters of Credit, such Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 6.
 
6.1.   Indebtedness.  No Credit Party shall, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:
 
(a)           the Secured Obligations and other Indebtedness created hereunder
(including pursuant to Section 2.24);
 
(b)           subject to the last sentence of this Section 6.1, (i) Indebtedness
existing on the Closing Date in an aggregate principal amount for all such
Indebtedness of less than $25,000,000 and (ii) other Indebtedness existing on
the Closing Date and set forth on Schedule 6.1 and, in each case, refinancing of
such Indebtedness in a principal amount not in excess of that which is
outstanding on the Closing Date (as such principal amount has been permanently
reduced following the Closing Date) (plus Refinancing Fees);
 
(c)           the Credit Parties may become and remain liable with respect to
Investments permitted by Section 6.3 to the extent constituting Indebtedness;
 
(d)           any Credit Party may become and remain liable for Indebtedness
represented by FF&E Facilities or any refinancing thereof pursuant to the terms
hereof in an aggregate principal amount not to exceed at any time the greater of
(i) 6.70% of Consolidated Total Assets and (ii) $250,000,000 (plus, in
connection with any refinancing of such FF&E Facilities, Refinancing Fees);
 
(e)           Indebtedness of any Guarantor to Borrower or to any other
Guarantor, or of Borrower to any Guarantor; provided, (i) all such Indebtedness
in the form of loans shall be evidenced by the Intercompany Note, which shall be
subject to a First Priority Lien pursuant to the Security Agreement, (ii) all
such Indebtedness in the form of loans shall be unsecured and subordinated in
right of payment to the payment in full of the Secured Obligations pursuant to
the terms of the Intercompany Note, and (iii) any payment by any such Guarantor
under any guaranty of the Secured Obligations shall result in a pro
 
 
 
110

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Borrower or to any of its Subsidiaries for whose benefit such payment is made;
 
(f)           any Credit Party may become and remain liable for Non-Recourse
Financing used to finance the construction, installation, purchase or lease of
personal or real property for use in the business of a Credit Party (and any
refinancing of such Indebtedness); provided that the Indebtedness incurred
pursuant to this clause (f) shall not exceed the greater of (i) 2.00% of
Consolidated Total Assets and (ii) $75,000,000 (plus Refinancing Fees)
outstanding at any time;
 
(g)           to the extent that such incurrence does not result in the
incurrence by any Credit Party of any obligation for the payment of borrowed
money of others, Indebtedness of any Credit Party incurred solely in respect of
(i) performance bonds, completion guarantees, standby letters of credit or
bankers’ acceptances, letters of credit in order to provide security for
workers’ compensation claims, payment obligations in connection with
self-insurance or similar requirements, surety and similar bonds, statutory
claims of lessors, licensees, contractors, franchisees or customers, bonds
securing the performance of judgments or a stay of process in proceedings to
enforce a contested liability or in connection with any order or decree in any
legal proceeding, provided, that such Indebtedness was incurred in the ordinary
course of business of such Credit Party and in an aggregate principal amount
outstanding under this clause (i) at any one time of less than the greater of
(x) 2.30% of Consolidated Total Assets and (y) $85,000,000 and (ii) bonds
securing the performance of judgments or a stay of process in proceedings to
enforce a contested liability or in connection with any order or decree in any
legal proceeding, to the extent that such Indebtedness is in an aggregate
principal amount outstanding under this clause (ii) at any one time of less than
$100,000,000;
 
(h)           so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom (other than any Potential
Event of Default or Event of Default that would be cured by the incurrence
thereof) on the date of incurrence thereof, any Credit Party may become and
remain liable with respect to (x) unsecured Indebtedness; provided that at the
time of incurrence, (i) Borrower’s Consolidated Senior Leverage Ratio does not
exceed 5.50:1.00 on a pro forma basis after giving effect to the incurrence of
such Indebtedness and the use of proceeds therefrom; (ii) the weighted average
life shall be no earlier than a date six months following the latest Term
Facility Maturity Date; (iii) the applicable final maturity date of such
Indebtedness shall be a date not earlier than six months following the latest
Term Facility Maturity Date; and (iv) the covenants, defaults (and events of
default), redemption and other prepayment events, remedies, acceleration rights,
subordination provisions and other material terms applicable to such
Indebtedness shall not be materially more restrictive to the Credit Parties,
taken as a whole, than such provisions contained in this Agreement, as
reasonably determined by the board of directors of Borrower and (y) any
refinancing of such Indebtedness;
 
(i)           so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom on the date of incurrence
thereof, any Credit Party may become and remain liable with respect to (x) other
Indebtedness in an aggregate principal amount not to exceed, at any time
outstanding the greater of (i) 1.35% of
 
 
 
111

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Consolidated Total Assets and (ii) $50,000,000 and (y) any refinancing of such
Indebtedness;
 
(j)           the incurrence by any Credit Party of Indebtedness (which may
include Capital Lease obligations, mortgage financings or purchase money
obligations), in each case incurred for the purpose of financing all or any part
of the purchase price or cost of construction, installation and/or improvement
of property, plant or equipment used in the business of Borrower or the
construction, installation, purchase or lease of real or personal property or
equipment  (including any refinancings thereof), in an aggregate principal
amount not to exceed, at any time outstanding, the greater of (i) 2.30% of
Consolidated Total Assets and (ii) $85,000,000 (plus any Refinancing Fees);
 
(k)           Indebtedness arising from any agreement entered into by any Credit
Party providing for indemnification, purchase price adjustment or similar
obligations, in each case, incurred or assumed in connection with an Asset Sale;
 
(l)           to the extent they constitute Indebtedness, obligations under
Hedging Agreements that are incurred (i) with respect to any Indebtedness that
is permitted by the terms of this Agreement to be outstanding, (ii) for the
purpose of fixing or hedging currency exchange rate risk with respect to any
currency exchanges, or (iii) for the purpose of fixing or hedging commodities
risk in connection with commodities to which a Credit Party has actual exposure
and not for speculative purposes;
 
(m)           guaranties of any LVSC Debt in an aggregate principal amount not
to exceed $250,000,000 at any time outstanding;
 
(n)           guaranties of LVSC Aircraft Financing;
 
(o)           guaranties of up to $50,000,000 in aggregate principal amount of
Indebtedness at any one time outstanding of the PA Subsidiaries; provided such
Indebtedness of the PA Subsidiaries is not prohibited from being incurred
pursuant to the terms of the PA Investment Note;
 
(p)           subject to the conditions set forth in Section 6.3(h) (other than
clause (iv) thereof) or 6.3(n), as applicable, guaranties (which guaranties
shall reduce amounts available pursuant to the Section 6.3(h) or 6.3(n), as
applicable, on a dollar-for-dollar basis), made on behalf of Excluded
Subsidiaries or Joint Ventures, so long as (i) both before and after giving
effect to the incurrence of such guaranty, no Potential Event of Default or
Event of Default has occurred or is continuing, and (ii) the applicable dollar
limitations set forth in Section 6.3(h) or Section 6.3(n), as the case may be,
would not be exceeded after giving effect to such incurrence when aggregated
(without duplication) with all Indebtedness incurred pursuant to this clause in
reliance on the applicable clause of Section 6.3 if such guaranty was instead
being incurred as an Investment thereunder;
 
(q)           to the extent they constitute Indebtedness, indemnities under the
Project Documents and the Resort Complex Operative Documents;
 
 
 
112

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
(r)           so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom (other than any Potential
Event of Default or Event of Default that would be cured by the incurrence
thereof) on the date of incurrence thereof, any Credit Party may become and
remain liable with respect to (x) Indebtedness in the form of secured or
unsecured notes; provided that at the time of incurrence, (i) Borrower’s
Consolidated Senior Secured Leverage Ratio does not exceed 4.00:1.00 on a pro
forma basis after giving effect to the incurrence of such Indebtedness and the
use of proceeds therefrom (provided net cash proceeds of such Indebtedness
incurred at such time shall not be netted against the applicable amount of
Consolidated Total Senior Debt or Consolidated Total Debt, as applicable, and,
if such Indebtedness is unsecured, it shall be deemed to be secured, in each
case, for purposes of such calculation of the Consolidated Senior Secured
Leverage Ratio); (ii) the weighted average life shall be no earlier than a date
six months following the latest Term Facility Maturity Date; (iii) the
applicable final maturity date of such Indebtedness shall be a date not earlier
than six months following the latest Term Facility Maturity Date; (iv) the
covenants, defaults (and events of default), redemption and other prepayment
events, remedies, acceleration rights, subordination provisions and other
material terms applicable to such Indebtedness shall not be materially more
restrictive to the Credit Parties, taken as a whole, than such provisions
contained in this Agreement, as reasonably determined by the board of directors
of Borrower and (v)(i) if such Indebtedness ranks pari passu with the Term B
Loans it shall be subject to the First Lien Intercreditor Agreement and (ii) if
such Indebtedness ranks junior to the Term B Loans it shall be subject to a
Permitted Junior Intercreditor Agreement and (y) any refinancing of such
Indebtedness; and
 
(s)           New Senior Notes and refinancings, renewals, refundings,
defeasances and substitutions thereof that do not increase the outstanding
principal amount thereof (plus Refinancing Fees) and guaranties thereof.
 
Notwithstanding the foregoing, any permitted refinancing (in each case, the “New
Indebtedness”) of Indebtedness expressly contemplated by clause (b) or (s) of
this Section 6.1 shall only be permitted if (i) after giving effect to such New
Indebtedness, no Potential Event of Default or Event of Default has occurred and
is continuing, (ii) the aggregate scheduled installments of amortization of
principal (net of any increases in principal due to the capitalization of
Refinancing Fees) of such New Indebtedness in any Fiscal Year shall not exceed
the scheduled installments of  amortization of principal of the Indebtedness
being refinanced in each such Fiscal Year (on a cumulative basis taking into
account any such amortization in any prior Fiscal Years scheduled under such
Indebtedness being refinanced), (iii) the covenants, defaults, redemption and
other prepayment provisions, remedies and acceleration provisions of such New
Indebtedness (other than interest rate and redemption premiums) shall not be
materially more restrictive to the Credit Parties, taken as a whole, than the
Indebtedness being refinanced (in the case of clause (s), as determined by the
Board of Directors of Borrower and evidenced by an Officer’s Certificate
delivered to the Administrative Agent), (iv) the applicable final maturity date
of such Indebtedness shall not be earlier than the applicable final maturity
date of the Indebtedness being refinanced and (v) in the case of clause (s)
above, all the requirements of the proviso to the definition of the term “New
Senior Notes” (other than the requirement to comply with Section 2.14(c)) are
met with respect to such New Indebtedness.
 
 
 
113

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Further, for purposes of determining compliance with this Section 6.1, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.1(a) through (s) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.1(a) through
(s), the Borrower shall, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.1 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses; provided, that all Indebtedness outstanding on the Closing Date under
this Agreement shall at all times be deemed to have been incurred pursuant to
clause (a) of this Section 6.1.  In addition, with respect to any Indebtedness
that was permitted to be incurred hereunder on the date of such incurrence, any
Increased Amount of such Indebtedness shall also be permitted hereunder after
the date of such incurrence.
 
6.2.   Liens and Other Matters.  No Credit Party shall directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of such Credit Party, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
except:
 
(a)           Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
 
(b)           Liens for Taxes, assessments or governmental claims if obligations
with respect thereto are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;
 
(c)           statutory Liens of landlords, statutory Liens of banks and rights
of set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case, incurred
in the ordinary course of business or in connection with the development,
construction or operation of the Resort Complex (i) for amounts not yet overdue,
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 5 days) are being contested in good faith by
appropriate proceedings, so long as (A) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (B) in the case of a Lien with respect to any
portion of the Collateral, such contest proceedings conclusively operate to stay
the sale of any portion of the Collateral on account of such Lien or (iii) with
respect to Liens of mechanics, repairmen, workmen and materialmen, with respect
to which Borrower has obtained a title insurance endorsement insuring against
losses arising therewith or Borrower has bonded such Lien within a reasonable
time after becoming aware of the existence thereof;
 
(d)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-
 
 
 
114

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money), incurred in the ordinary course of business or in
connection with the development, construction or operation of the Resort Complex
(i) for amounts not yet overdue, (ii) for amounts that are overdue and that (in
the case of any such amounts overdue for a period in excess of five days) are
being contested in good faith by appropriate proceedings, so long as (A) such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts and (B) in the case of a
Lien with respect to any portion of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral on
account of such Lien or (iii) with respect to Liens of mechanics, repairmen,
workmen and materialmen, with respect to which Borrower has obtained a title
insurance endorsement insuring against losses arising therewith or Borrower has
bonded such Lien within a reasonable time after becoming aware of the existence
thereof;
 
(e)           easements, rights-of-way, avagational servitudes, restrictions,
encroachments, and other defects or irregularities in title, in each case, which
do not and will not interfere in any material respect with the ordinary conduct
of the business of the Credit Parties;
 
(f)           leases or subleases granted to third parties in accordance with
any applicable terms of this Agreement and the Collateral Documents and not
interfering in any material respect with the ordinary conduct of the business of
the Credit Parties and any leasehold mortgage in favor of a party financing the
lessee under any such lease, provided no Credit Party is liable for the payment
of any principal of, or interest, premiums or fees on, such financing (except to
the extent permitted under Section 6.1(p));
 
(g)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
 
(h)           Liens solely on any cash earnest money deposits made by any Credit
Party in connection with any letter of intent or purchase agreement permitted
hereunder;
 
(i)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(j)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(k)           any zoning or other law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(l)           licenses of patents, copyrights, trademarks and other intellectual
property rights granted by Credit Parties in the ordinary course of business and
not interfering in any respect with the ordinary conduct of or materially
detracting from the value of the business of such Credit Party;
 
 
 
115

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(m)           Liens described in Schedule 6.2 or any Mortgage Policy delivered
pursuant hereto or pursuant to the Amendment Agreement;
 
(n)           Liens securing Indebtedness permitted pursuant to Sections 6.1(f)
and/or (j); provided that such Liens extend only to the real property and/or
personal property (including Specified FF&E) that is constructed, purchased,
leased, financed or refinanced with the proceeds of such Indebtedness and to any
related assets and rights, including proceeds of such property or Indebtedness
and related collateral accounts in which such proceeds are held and any related
assets or rights;
 
(o)           (i) Liens to secure a stay of process in proceedings to enforce a
contested liability, or required in connection with the institution of legal
proceedings or in connection with any other order or decree in any such
proceeding or in connection with any contest of any Tax or other governmental
charge, or deposits with a Governmental Authority entitling any Credit Party to
maintain self-insurance or to participate in other specified insurance
arrangements, or (ii) any attachment or judgment Lien not constituting an Event
of Default under Section 8.1(h); provided that such Liens referred to in this
clause (o) to the extent such liens secure Indebtedness, shall not exceed the
amounts specified in Section 6.1(g);
 
(p)           Liens on real property of Borrower arising pursuant to the
Harrah’s Shared Roadway Agreement or the Harrah’s Shared Garage Lease (as in
effect on the Closing Date) and any similar Liens arising pursuant to any
amendments thereto;
 
(q)           Liens created or contemplated under the Cooperation Agreement,
HVAC Services Agreements and the Walgreens’ Documents;
 
(r)           Liens on property of a Person existing at the time such Person
became a Credit Party, is merged into or consolidated with or into, or wound up
into, Borrower or any other Credit Party; provided, that such Liens were in
existence prior to the consummation of, and were not entered into in
contemplation of, such acquisition, merger or consolidation or winding up and do
not extend to any other assets other than those of the Person acquired by,
merged into or consolidated with Borrower or such other Credit Party;
 
(s)           Liens on property existing at the time of acquisition thereof by
Borrower or any other Credit Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;
 
(t)           Liens incurred in connection with the construction of pedestrian
bridges over (x) Las Vegas Boulevard and Sands Avenue and/or (y) Koval Lane and
Sands Avenue; provided that such Liens will not (i) materially interfere with,
impair or detract from the operation of the business of the Credit Parties or
the construction or operation of the Resort Complex or (ii) cause a material
decrease in the value of the Collateral;
 
(u)           Liens on cash deposits and Cash Equivalents incurred in connection
with Hedging Agreements;
 
 
 
116

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(v)           Liens incurred in connection with the exchange of property with a
governmental agency or adjoining property owner, or any other similar
transaction with respect to the Resort Complex in accordance with the terms of
Section 6.7(u);
 
(w)           Liens created by or contemplated under the documents governing the
use, management and operation of residential condominium units (or “condo-hotel”
or “timeshare” units) that are at or a part of the Resort Complex (including
condominium declarations and by-laws and CC&R’s);
 
(x)           Liens securing the New Senior Notes to the extent contemplated by
the Collateral Documents; provided the secured parties thereunder, or a trustee
or collateral agent on their behalf, shall have become a party to the First Lien
Intercreditor Agreement;
 
(y)           Liens on Specified FF&E securing obligations in respect of an FF&E
Facility; provided, the secured parties under such FF&E Facility or their
representative have entered into an intercreditor agreement on terms and
conditions substantially similar to the Amended and Restated Agreement Among
Creditors, dated as of May 23, 2007, among the collateral agent under the 2007
Credit Agreement and General Electric Capital Corporation, as administrative
agent under the FF&E Facility Credit Agreement, dated as of December 14, 2006,
by and among Borrower, VCR, LCR and General Electric Capital Corporation, or
otherwise reasonably satisfactory to the Administrative Agent;
 
(z)           easements, restrictions, rights of way, encroachments and other
minor defects or irregularities in title incurred in connection with the traffic
study relating to increased traffic on Las Vegas Boulevard and Sands Avenue as a
result of completion of the Resort Complex;
 
(aa)           (i) Liens securing any LVSC Debt permitted to be guaranteed
pursuant to Section 6.1(m); provided that such Liens are subject to the First
Lien Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable, and (ii) Liens in connection with any defeasance of any LVSC Debt
that is guaranteed by the Credit Parties, Liens in favor of any trustee on any
amounts held in a defeasance account pursuant to a defeasance trust agreement
and any proceeds held in such account for the benefit of the holders of such
LVSC Debt;
 
(bb)           Liens in connection with any defeasance of the New Senior Notes,
Liens in favor of a trustee on behalf of holders of New Senior Notes on any
amounts held in a defeasance account pursuant to a defeasance trust agreement
and any proceeds held in such account for the benefit of the holders of such New
Senior Notes;
 
(cc)           Liens created in the ordinary course of business in favor of any
bank or other financial institution over the credit balance of any bank account
of any Credit Party held at such bank or financial institution, as the case may
be;
 
(dd)           Liens securing Indebtedness permitted pursuant to Section 6.1(a);
 
(ee)           Liens securing Indebtedness permitted pursuant to Section 6.1(r);
and
 
 
 
117

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(ff)           other Liens securing Indebtedness and other obligations in an
aggregate amount not to exceed the greater of (i) 0.70% of Consolidated Total
Assets and (ii) $25,000,000 at any one time outstanding.
 
For purposes of determining compliance with this Section 6.2, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.2(a) through (ff) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.2(a) through (ff), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses;
provided that all Liens granted on the Closing Date in respect of clause (a)
hereof shall at all times be deemed to have been incurred pursuant to clause (a)
hereof.  In addition, with respect to any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.
 
6.3.   Investments; Joint Ventures; Formation of Subsidiaries.  No Credit Party
shall, directly or indirectly, make or own any Investment in any Person,
including any Joint Venture or otherwise Invest in any Excluded Subsidiary,
except:
 
(a)           Investments in Cash and Cash Equivalents;
 
(b)           Investments existing on the Closing Date and described in Schedule
6.3;
 
(c)           Investments (including the formation or creation of a Subsidiary
in compliance with the terms of this Agreement) by Borrower in any other Credit
Party or by any other Credit Party in Borrower or other Credit Parties;
 
(d)           any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with this Agreement;
 
(e)           receivables owing to any Credit Party if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that such trade terms may include such
concessionary trade terms as such Credit Party deems reasonable under the
circumstances;
 
(f)           payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
 
(g)           the Credit Parties may invest in any Excluded Subsidiary or in any
Joint Venture any cash or other property (x) contributed to Borrower in exchange
for common equity; provided such contribution is not being made pursuant to the
last sentence of the
 
 
 
118

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
definition of Consolidated Adjusted EBITDA, or (y) contributed to Borrower in
the form of Shareholder Subordinated Indebtedness;
 
(h)           so long as no Event of Default or Potential Event of Default shall
have occurred and be continuing or would result therefrom, any Credit Party may
form and make Investments in Excluded Subsidiaries and in Joint Ventures
(including Supplier Joint Ventures) of up to $2,100,000,000 in the aggregate
outstanding at any time (less any outstanding guaranties incurred pursuant to
Section 6.1(p)); provided that (i) outstanding Investments in Joint Ventures
and/or non-wholly owned Excluded Subsidiaries (excluding Excluded Subsidiaries
that are not wholly-owned solely due to minority interests held as required by
local law, or directors’ qualifying shares) shall not be permitted to exceed the
greater of (x) 14.10% of Consolidated Total Assets and (y) $525,000,000 at any
time, (ii) no such Joint Venture or Excluded Subsidiary shall own or operate or
possess any material license, franchise or right used in connection with the
ownership or operation of the Resort Complex or any material project assets of
any Credit Party, (iii) in the case of any Investment in a Supplier Joint
Venture, Borrower shall have delivered an Officer’s Certificate which certifies
that in the reasonable judgment of such officers the Investment in such Supplier
Joint Venture will result in an economic benefit to Borrower (taking into
account such Investment) as a result of a reduction in the cost of the goods or
services being acquired from the Supplier Joint Venture over the life of the
Investment; and (iv) in the case of an Excluded Subsidiary or Joint Venture,
none of the Credit Parties shall incur any liabilities or contingent obligations
in respect of the obligations of such Excluded Subsidiary or Joint Venture
except for (x) guaranties otherwise permitted hereunder, and (y) customary or
“market standard” non-recourse carve-out indemnities, including fraud and
environmental indemnities;
 
(i)           loans or advances to their employees or directors or former
employees or directors (A) to fund the exercise price of options granted under
LVSC’s stock option plans or agreements or employment agreements, as approved by
LVSC’s Board of Directors or (B) for other purposes in an amount not to exceed
$5,000,000 in the aggregate outstanding at any time;
 
(j)           Investments consisting of securities or other obligations received
in settlement of debt created in the ordinary course of business and owing to
such Credit Party or in satisfaction of judgments;
 
(k)           Investments out of the proceeds of the substantially concurrent
sale or issuance of Equity Interests of Borrower (or, to the extent the proceeds
of such issuance are contributed to Borrower or any other Credit Party as common
equity, of LVSC);
 
(l)           Investments pursuant to the PA Investment Note;
 
(m)           to the extent constituting Investments, transfers of Intellectual
Property permitted pursuant to Section  6.7(t); and
 
(n)           the Credit Parties may make Investments in an amount equal to the
sum of (1) 50% of (a) the Consolidated Net Income of the Credit Parties for the
period (taken as
 
 
 
119

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
one accounting period) from April 1, 2007, to the end of Borrower’s most
recently ended Fiscal Quarter for which internal financial statements are
available (or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit) less (b) the amount paid or to be paid in
respect of such period pursuant to Section 6.5(c) to shareholders or members
other than Borrower, plus (2) without duplication, 100% of the aggregate net
cash proceeds received by Borrower since the 2007 Closing Date from capital
contributions (other than cash equity contributions made by Adelson or any of
his Affiliates (x) to be included in Consolidated Adjusted EBITDA to meet the
financial covenants set forth in Section 6.6 or (y) to the extent that the
proceeds of such cash were deducted in determining Consolidated Total Debt on
the last day of any preceding Fiscal Quarter) or the issue or sale of Equity
Interests or debt Securities of Borrower that have been converted into or
exchanged for such Equity Interests of Borrower (other than Equity Interests or
such debt Securities of Borrower sold to another Credit Party) plus (3) to the
extent not otherwise included in the Credit Parties’ Consolidated Net Income,
100% of the cash dividends or other cash returns on capital or the amount of the
cash principal and interest payments received since April 1, 2007, by Borrower
or any other Credit Party from any Excluded Subsidiary or in respect of any
Joint Venture (other than dividends or distributions to pay obligations of or
with respect to such Excluded Subsidiary such as income taxes) until the entire
amount of Investments made in such Excluded Subsidiary made under this
Section 6.3 has been received or the entire amount of such Investment in a Joint
Venture made under this Section 6.3 has been returned, as the case may be, and
50% of such amounts thereafter, minus the aggregate amount of Restricted
Payments made pursuant to clause (y) of Section 6.5(g); provided, however that
in the event Borrower converts an Excluded Subsidiary to a Restricted
Subsidiary, Borrower may add back to this clause the aggregate amount of any
Investment in such Subsidiary that was an Investment made pursuant to
Section 6.3 at the time of such Investment;
 
(o)           the Credit Parties may make Investments in connection with the
design, development, construction, sale, operation or maintenance of the Palazzo
Condo Tower; provided that at the time any such Investment is made, Borrower’s
Consolidated Senior Secured Leverage Ratio does not exceed 4.00:1.00 on a pro
forma basis after giving effect to such Investment;
 
(p)           the Credit Parties may make Investments; provided that at the time
any such Investment is made, Borrower’s Consolidated Leverage Ratio does not
exceed 4.50:1.00 on a pro forma basis after giving effect to such Investment;
 
(q)           the Credit Parties may make Investments in the form of
contributions of Equity Interests in LVS (Nevada) International Holdings, Inc.,
LVS Management Services, LLC, LVS Development Holdings LLC, LVS Dutch Finance
C.V., MBS Holdings Pte. Ltd. and/or Sands China Ltd. and their respective
Subsidiaries to Affiliates of the Borrower; provided that the ratings for the
credit facilities hereunder shall not be lowered by two or more of Moody’s, S&P
and Fitch as a result of, or taking into account, such contribution; and
 
(r)           Investments consisting of Restricted Payments permitted under
Section 6.5;
 
 
 
 
120

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
in each case, it being understood that up to an aggregate of greater of (i)
6.70% of Consolidated Total Assets and (ii)  $250,000,000 of such Investments
pursuant to this Section 6.3, may instead be made through Restricted Payments to
LVSC as permitted by Section 6.5(l).
 
6.4.   Restrictions on Subsidiary Distributions.  Except as provided herein or
in the other Credit Documents, no Credit Party shall create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Restricted Subsidiary to (a) pay dividends or
make any other distributions on any of such Restricted Subsidiary’s Equity
Interests owned by any other Credit Party, (b) repay or prepay any Indebtedness
owed by such Restricted Subsidiary to any other Credit Party, (c) make loans or
advances to any other Credit Party, or (d) transfer, lease or license any of its
property or assets to any other Credit Party other than restrictions (i) in
agreements evidencing Indebtedness permitted by Sections 6.1(f), (i), (j) or (r)
or any related collateral documents that impose restrictions on the property so
acquired, (ii) by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement, (iv) as provided in any
FF&E Facility Agreements or the documentation governing any Pari Passu
Indebtedness, any LVSC Debt that is guaranteed by the Credit Parties or the New
Senior Notes (in each case, including any related guaranties, collateral
documents or intercreditor agreements) or any Permitted Subordinated
Indebtedness, (v) any instrument governing Indebtedness or equity securities of
a Person acquired by a Credit Party as in effect at the time of such acquisition
or of an Excluded Subsidiary at the time of its designation as a Restricted
Subsidiary (except to the extent such Indebtedness was incurred in connection
with or in contemplation of such acquisition or designation), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired or designated, (vi) restrictions on cash or other deposits or net worth
imposed under contracts entered into in the ordinary course of business,
(vii) with respect to restrictions of the type set forth in clause (d) above, as
set forth in any agreement relating to Indebtedness permitted to be secured by
Permitted Liens so long as such restrictions only extend to the assets secured
by such Permitted Liens, or (viii) as required by applicable law or any
applicable rule or order of any gaming authority.
 
6.5.   Restricted Payments.  The Credit Parties shall not, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment, except:
 
(a)           Borrower may make regularly scheduled or required payments of
interest in respect of Permitted Subordinated Indebtedness of Borrower in
accordance with the terms of, and only to the extent required by the agreement
pursuant to which such Permitted Subordinated Indebtedness was issued and such
payments are not otherwise prohibited by the terms of this Agreement; provided
that any such payments may be made only to the extent no Event of Default or
Potential Event of Default shall then exist and be continuing or would result
therefrom;
 
(b)           the Credit Parties may redeem or purchase any Equity Interests in
any Credit Party or any Indebtedness of any Credit Party to the extent required
by any Neva-
 
 
 
121

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
da Gaming Authority or any other applicable gaming authority in order to
preserve a material Gaming License;
 
(c)           Borrower and the other Credit Parties that are required or
permitted to file a consolidated tax return with LVSC shall be entitled to make
payments to LVSC pursuant to the Tax Sharing Agreement or another tax sharing
agreement entered into pursuant to Section 6.9(i);
 
(d)           the Credit Parties may make Restricted Payments to other Credit
Parties;
 
(e)           Borrower may make cash distributions to LVSC to enable LVSC to
make repurchases of its capital stock upon the death, disability or termination
of a director, officer or employee or former director, officer or employee of
LVSC or its subsidiaries or upon exercise of stock options, in each case, in
accordance with employment agreements or option plans or agreements in effect on
the Closing Date or approved by the Board of Directors of LVSC;
 
(f)           the Credit Parties may make cash Restricted Payments to LVSC to
enable LVSC (1) to pay franchise taxes, accounting, legal and other fees
required to maintain its corporate existence, (2) to provide for any other
reasonable and customary operating costs and overhead expenses, and (3) to
enable LVSC to pay customary and reasonable costs and expenses of a proposed
offering of securities or incurrence of Indebtedness of LVSC that is not
consummated;
 
(g)           Borrower may make other Restricted Payments so long as no Event of
Default or Potential Event of Default shall exist and be continuing or would
result therefrom, in an amount not to exceed, in the aggregate (x) $50,000,000,
plus (y) the sum of (1) 50% of (A) the Consolidated Net Income of the Credit
Parties for the period (taken as one accounting period) from April 1, 2007 to
the end of Borrower’s most recently ended Fiscal Quarter for which internal
financial statements are available (or, in the case such Consolidated Net Income
for such period is a deficit, minus 100% of such deficit) less (B) the amount
paid or to be paid in respect of such period pursuant to Section 6.5(c) to
shareholders or members other than Borrower, plus (2) without duplication, 100%
of the aggregate net cash proceeds received by Borrower since the 2007 Closing
Date from capital contributions (other than cash equity contributions made by
Adelson or any of his Affiliates (x) to be included in Consolidated Adjusted
EBITDA to meet the financial covenants set forth in Section 6.6 or (y) to the
extent that the proceeds of such cash were deducted in determining Consolidated
Total Debt on the last day of any preceding Fiscal Quarter) or the issue or sale
of Equity Interests or debt Securities of Borrower that have been converted into
or exchanged for such Equity Interests of Borrower (other than Equity Interests
or such debt Securities of Borrower sold to another Credit Party) plus (3) to
the extent not otherwise included in the Credit Parties’ Consolidated Net
Income, 100% of the cash dividends or other cash returns on capital or the
amount of the cash principal and interest payments received since April 1, 2007,
by Borrower or any other Credit Party from any Excluded Subsidiary or in respect
of any Joint Venture (other than dividends or distributions to pay obligations
of or with respect to such Excluded Subsidiary such as income taxes) until the
entire amount of Investments made in such Excluded Subsidiary
 
 
 
122

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
pursuant to Section 6.3 has been received or the entire amount of such
Investment in a Joint Venture pursuant to Section 6.3 has been returned, as the
case may be, and 50% of such amounts thereafter; minus the aggregate amount of
Investments made pursuant to Section 6.3(n);
 
(h)           Borrower may pay dividends or make distributions to LVSC to allow
LVSC to make scheduled principal and interest payments on any LVSC Debt and the
LVSC Aircraft Financing;
 
(i)           Borrower may make other cash dividends or distributions to LVSC up
to an aggregate amount not to exceed greater of (i) 0.70% of Consolidated Total
Assets and (ii) $25,000,000;
 
(j)           Sands Pennsylvania, Inc. (and any other Restricted Subsidiaries
formed or acquired after the 2007 Closing Date that are owned in part by
non-Credit Parties) may make dividends and other distributions to the holders of
its Equity Interests who are not Credit Parties as and when required by its
Organizational Documents;
 
(k)           to the extent constituting Restricted Payments, Borrower may make
transfers of Intellectual Property permitted by Section 6.7(t);
 
(l)           Borrower may make Restricted Payments, up to an aggregate of
greater of (i) 6.70% of Consolidated Total Assets and (ii) $250,000,000 for all
such Restricted Payments (and which Restricted Payments shall reduce amounts
available pursuant to the applicable clause of Section 6.3 on a
dollar-for-dollar basis), to LVSC, to allow LVSC to make Investments that would
otherwise be permitted to be made by the Credit Parties pursuant to Section 6.3;
provided the proceeds of such Restricted Payments are in fact utilized by LVSC
for such purpose;
 
(m)           Borrower may transfer its Equity Interests in Sands Expo to LVSC;
provided that Sands Expo continues to be a Restricted Subsidiary and Guarantor
hereunder, directly wholly-owned by LVSC, and bound by all provisions of the
Credit Documents to the same extent as if it were a Restricted Subsidiary
wholly-owned by Borrower;
 
(n)           the Credit Parties may make Restricted Payments; provided that at
the time of any such Restricted Payment, Borrower’s Consolidated Leverage Ratio
does not exceed 4.50:1.00 on a pro forma basis after giving effect to such
Restricted Payment;
 
(o)           the Credit Parties may make Restricted Payments consisting of the
Excluded Proceeds; provided that any such Restricted Payments may be made only
to the extent no Event of Default or Potential Event of Default shall then exist
and be continuing or would result therefrom; and
 
(p)           the Credit Parties may distribute Equity Interests in LVS (Nevada)
International Holdings, Inc., LVS Management Services, LLC, LVS Development
Holdings LLC, LVS Dutch Finance C.V., MBS Holdings Pte. Ltd. and/or Sands China
Ltd. and their respective Subsidiaries to Borrower or any Affiliate of Borrower;
provided that the
 
 
 
123

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ratings of the Credit Facilities hereunder shall not be lowered by two or more
of Moody’s, S&P and Fitch as a result of, or taking into account, such
distribution.
 
6.6.   Financial Covenants.
 
(a)           [Reserved].
 
(b)           Leverage Ratio.  Borrower shall not permit the Consolidated
Leverage Ratio to be greater than 5.50:1.00; provided that such restriction
shall only apply (i) at the time of incurrence of any Revolving Loan (including
any Swing Line Loan) and/or Letter of Credit (other than Letters of Credit in an
aggregate undrawn face amount of $2,500,000 or less or to the extent that such
Letters of Credit have been cash collateralized in a manner reasonably
satisfactory to the Issuing Bank) by looking back to the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or 5.1(b) to determine if the Borrower would have
been in compliance as of such date on a pro forma basis (provided that if such
incurrence would on a pro forma basis result in a Potential Event of Default or
an Event of Default, such incurrence shall not be permitted) and (ii) if any
Revolving Loan (including any Swing Line Loan) and/or Letter of Credit (other
than Letters of Credit in an aggregate undrawn face amount of $2,500,000 or less
or to the extent that such Letters of Credit have been cash collateralized in a
manner reasonably satisfactory to the Issuing Bank) are outstanding as of the
last day of any Fiscal Quarter.
 
6.7.   Fundamental Changes; Disposition of Assets. The Credit Parties shall not
alter the corporate, capital or legal structure (except with respect to changes
in capital structure to the extent a Change of Control does not occur as a
result thereof) of any Credit Party, or enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired (other than inventory in the ordinary course of
business), except:
 
(a)           the Credit Parties may sell Equity Interests in PCT;
 
(b)           the Credit Parties may dispose of obsolete, worn out or surplus
assets or assets no longer used or useful in the business of the Credit Parties
in each case to the extent in the ordinary course of business, provided that
either (i) such disposal does not materially adversely affect the value of the
Collateral or (ii) prior to or promptly following such disposal any such
property shall be replaced with other property of substantially equal utility
and a value at least substantially equal to that of the replaced property when
first acquired and free from any Liens other than Liens permitted under
Section 6.2 and by such removal and replacement the Credit Parties shall be
deemed to have subjected such replacement property to the Lien of the Collateral
Documents in favor of Lenders, as applicable;
 
(c)           the Credit Parties may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales;
 
 
 
124

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(d)           the Credit Parties may make Asset Sales of (x) assets other than
Core Assets, and (y) assets (so long as such sold assets do not include (i) any
Gaming License or (ii) any other material license or franchise used in
connection with the ownership or operation of the Resort Complex (other than
solely with respect to portions of the Resort Complex that are no longer, or
will no longer be following such sale, assets of a Credit Party)) having, in the
case of clause (y), a fair market value (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities,
and fair market value in the case of other non-Cash proceeds) not in excess of
the greater of (i) 4.05% of Consolidated Total Assets and (ii) $150,000,000;
provided, in each case, that (A) the consideration received for such assets
shall be in an amount at least equal to the fair market value (valued at the
principal amount thereof in the case of non-Cash proceeds consisting of notes or
other debt Securities, and fair market value in the case of other non-Cash
proceeds) thereof in the judgment of the Board of Directors of Borrower; and
(B) at least 75% of the consideration received shall be cash and/or Cash
Equivalents; provided, further, that for purposes of clause (B), each of the
following shall be deemed to be cash:  (a) the amount of any liabilities (as
shown on the Borrower’s or such other Credit Party’s most recent balance sheet
or in the notes thereto) that are assumed by the transferee of any such assets
or are otherwise cancelled in connection with such transaction, (b) any notes or
other obligations or other securities or assets received by the Borrower or such
other Credit Party from the transferee that are converted by the Borrower or
such other Credit Party into cash within 180 days after receipt thereof (to the
extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Borrower or any other Credit Party in such Disposition having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c) that has not been disposed of for Cash and/or Cash Equivalents,
not to exceed $25,000,000 as of the end of the fiscal quarter immediately prior
to the receipt of such Designated Non-Cash Consideration for which financial
statements have been delivered pursuant to Section 5.1(a) or 5.1(b) (with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value);
 
(e)           the Credit Parties may have an Event of Loss or incur any Lien
permitted under Section 6.2;
 
(f)           the Guarantors may issue equity Securities to Borrower or to any
other Guarantor;
 
(g)           the Credit Parties may (i) be a party to any lease in effect on
the Closing Date, each of which lease of real property is set forth on
Schedule 4.12 hereto (as such lease may be amended, modified or supplemented in
accordance with the terms of this Agreement) or (ii) enter into any lease in
connection with the business of the Credit Parties as may be permitted under
Section 6.11; provided that (A) no Event of Default shall exist and be
continuing at the time of such transaction or lease or would occur after or as a
result of entering into such transaction or lease (or immediately after any
renewal or extension thereof at the option of the Credit Parties), (B) such
transaction or lease will not materially interfere with, impair or detract from
the operation of the business of the Cred-
 
 
 
125

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
it Parties, (C) such transaction or lease contains terms such that the lease,
taken as a whole, is commercially reasonable and fair to the Credit Parties in
light of prevailing or comparable transactions in other casinos, hotels, hotel
attractions or shopping venues or other applicable venues, (D) no gaming or
casino operations (other than the operation of arcades and games for children)
may be conducted on any space that is subject to such transaction or lease other
than by the Credit Parties, (E) no lease may provide that the Credit Parties may
subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee (except as provided in the Casino Level Mall Lease),
and (F) the tenant under such lease (other than any lease for a term of 21 days
or less) shall provide Administrative Agent on behalf of the Lenders with a
Subordination, Non-Disturbance and Attornment Agreement substantially in the
form of Exhibit O hereto with such changes as Administrative Agent may approve,
which approval shall not be unreasonably withheld or delayed, or Administrative
Agent shall be satisfied that such lease contains reasonably comparable (or
better) terms as to subordination, attornment and non-disturbance with respect
to its tenant as would be obtained under an agreement in the form of Exhibit O.
 
(h)           any Guarantor may be merged or consolidated with (or liquidated
into) (x) any other Guarantor or Borrower or (y) any Subsidiary of Borrower or
any Guarantor provided the surviving Person becomes a Guarantor;
 
(i)           (A) the Credit Parties may sell, lease or otherwise transfer
assets to each other, and (B) the Credit Parties may sell, lease or otherwise
transfer assets to Excluded Subsidiaries and Joint Ventures on an arm’s-length
basis or to the extent constituting Investments permitted by Section 6.3;
 
(j)           Borrower may dedicate space for the purpose of the construction of
(i) a mass transit system, (ii) a pedestrian bridge over Las Vegas Boulevard and
Sands Avenue or similar structures to facilitate pedestrian traffic, (iii) a
pedestrian bridge over Koval Lane and Sands Avenue to facilitate pedestrian
traffic between the land owned east of Koval Lane along Sands Avenue (“Sands Off
Site Land”) and the Resort Complex, (iv)  right turn lanes or other roadway
dedications at or near the Resort Complex, the Sands Off Site Land or other off
site land that may be acquired in the future and (v) other improvements relating
to vehicular, mass transit and/or pedestrian access or movement; provided, in
each case, that either (A) such dedication does not materially impair the use or
operations of either of the Palazzo Project or the Venetian Facility, or
(B) Borrower believes in its good faith judgment that the failure to so dedicate
such space would be reasonably likely to result in the taking or condemnation of
such space by a Governmental Authority, or the taking of another action adverse
to the Credit Parties by a Governmental Authority;
 
(k)           Borrower may license trademarks, trade names, patents, know-how
and other similar intangible assets in the ordinary course of business;
 
(l)           the Credit Parties may transfer any assets leased or acquired with
proceeds of a Non-Recourse Financing permitted under Section 6.1 or any other
financing permitted under Section 6.1 and secured by a Lien permitted under
Section 6.2 to the lender
 
 
 
126

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
providing such financing or its designee upon default, expiration or termination
of such Non-Recourse Financing or other financing;
 
(m)           Borrower may sell receivables for fair market value in the
ordinary course of business;
 
(n)           Borrower may merge into a holding company in order to create a new
holding company parent or to change its place of organization;
 
(o)           Borrower may merge into a holding company in order to create a new
holding company parent or to change its place of organization, and Borrower may
convert into a “C corporation” or a partnership so long as it gives the
Administrative Agent at least thirty days’ notice before it changes its name,
identity or corporate structure and shall execute and deliver such instruments
and documents as may reasonably be required by the Administrative Agent to
maintain a prior perfected security interest in the Collateral;
 
(p)           [Intentionally Omitted];
 
(q)           Sands Pennsylvania, Inc. may sell its equity interests in any PA
Subsidiary; provided that the proceeds thereof are applied in accordance with
the provisions of Section 2.15(c) to the extent required;
 
(r)           the Credit Parties may make exchanges of (x) assets other than
Core Assets, and (y) assets (so long as such assets do not include (i) any
Gaming License or (ii) any other material license, franchise or right used in
connection with the ownership or operation of the Resort Complex (other than
solely with respect to portions of the Resort Complex that are no longer, or
will no longer be following such exchange, assets of a Credit Party)) for either
assets or Equity Interests; provided that (A) the consideration received by the
Credit Parties in any such exchange have a fair market value (as determined in
good faith by Borrower) equal to the assets so exchanged; (B) in the case of
clause (y), the aggregate fair market value of all such exchanges does not
exceed the greater of (i) 4.70% of Consolidated Total Assets and (ii)
$175,000,000 during any calendar year; (C) the non-cash proceeds (other than
Equity Interests) from such exchange are pledged as Collateral to the extent
required by Section 5.15; (D) the cash portion of any proceeds received from
such exchange are applied as required by Section 2.14(a) ; and (E) no Potential
Event of Default or Event of Default is in existence at the time of any such
exchange or would be caused thereby;
 
(s)           the Credit Parties may make distributions permitted under
Section 6.5;
 
(t)           any Credit Party may contribute, distribute, transfer or assign
any of its Intellectual Property and related rights to LVSC or any Excluded
Subsidiary in connection with a reorganization of LVSC’s and its Subsidiaries’
portfolio of Intellectual Property;
 
(u)           the Credit Parties may transfer property to, or exchange property
with, a Governmental Authority or an adjoining property owner to facilitate the
development, construction, expansion or operation of the Resort Complex;
provided that such transfer
 
 
 
127

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
or exchange is in the best interests of the Credit Parties in the judgment of
the Board of Directors of Borrower;
 
(v)           the Credit Parties may dispose of Equity Interests in LVS (Nevada)
International Holdings, Inc., LVS Management Services, LLC, LVS Development
Holdings LLC, LVS Dutch Finance C.V., MBS Holdings Pte. Ltd. and/or Sands China
Ltd. and their respective Subsidiaries to Affiliates of the Borrower; provided
that the ratings of the Credit Facilities hereunder shall not be lowered by two
or more of Moody’s, S&P and Fitch as a result of, or taking into account, such
distribution; and
 
(w)           the Credit Parties may dispose of construction equipment with a
book value of no more than the greater of (i) 0.55% of Consolidated Total Assets
and (ii) $20,000,000 in the aggregate.
 
6.8.   Sale and Leasebacks.  The Credit Parties shall not, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which the Credit Parties have sold or transferred or are to sell
or transfer to any other Person or (ii) which the Credit Parties intend to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by the Credit Parties to any Person in connection with
such lease, except that the Credit Parties may enter into sale-leaseback
transactions in connection with any Non-Recourse Financing permitted hereunder.
 
6.9.   Transactions with Shareholders and Affiliates.  No Credit Party shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) involving aggregate consideration in excess of $25,000,000 with any
Affiliate of Borrower (other than any transaction between Credit Parties) on
terms that are less favorable to such Credit Party, except that the Credit
Parties may enter into and permit to exist:
 
(a)           transactions that are on terms that are not less favorable to that
Credit Party than those that might be obtained at the time from a Person who is
not such an Affiliate;
 
(b)           reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Borrower, Sands Expo and their
respective Subsidiaries;
 
(c)           employment, secondment, compensation, indemnification,
noncompetition or confidentiality arrangements with employees or directors of a
Credit Party or of LVSC entered into in the ordinary course of business or as
approved by a majority of the independent members of the Board of Directors of
Borrower or the relevant Restricted Subsidiary for officers and other employees
of Borrower, Sands Expo and their respective Subsidiaries (or a committee of
such board, the majority of which consists of independent directors) in its
reasonable determination;
 
 
 
128

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(d)           purchases of materials or services by the Credit Parties in the
ordinary course of business pursuant to the Procurement Services Agreement or
otherwise on arm’s length terms;
 
(e)           license agreements with any Excluded Subsidiary, Immaterial
Subsidiary or Joint Venture;
 
(f)           Shareholder Subordinated Indebtedness;
 
(g)           any agreement by an Excluded Subsidiary to pay management fees to
the Credit Parties directly or indirectly;
 
(h)           transactions and payments permitted by Sections 6.1, 6.3, 6.5, 6.7
and 6.12;
 
(i)           transactions contemplated by the Tax Sharing Agreement, or in lieu
thereof, another tax sharing agreement with LVSC in form and substance
(including any amendments thereto)  reasonably satisfactory to the
Administrative Agent;
 
(j)           transactions contemplated by (i) the LVSC Corporate Services
Agreement, (ii) one or more other management or services agreements among
Borrower, LVSC, and/or Interface Employee Leasing, LLC, approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
providing for certain corporate, managerial, sourcing, aviation and/or hotel
services, and (iii) any amendments, modifications or supplements to any of the
above, and the transactions contemplated thereby; provided that such amendments
or modifications are approved by the Administrative Agent, such approval not to
be unreasonably withheld or delayed (it being agreed that any increase or
decrease to the allocation of indirect costs to Borrower of less than 10% shall
be deemed to be reasonable and shall not require any approval);
 
(k)           transactions contemplated by (i) the Aircraft Agreements in
existence on the Closing Date, (ii) one or more other Aircraft Agreements, on
terms not materially worse, taken as a whole, to the Credit Parties or the
Lenders than the Aircraft Agreements in existence on the Closing Date or
otherwise approved by the Administrative Agent, such approval not to be
unreasonably withheld or delayed, and (iii) any amendments, modifications or
supplements to any of the above, and the transactions contemplated thereby;
provided that such amendments or modifications are not materially adverse to the
Credit Parties or the Lenders unless approved by the Administrative Agent;
 
(l)           the transactions contemplated by the PA Contribution Agreement
(including all exhibits thereto), the Organizational Documents of PA Retail and
PA Gaming, and the PA Investment Note;
 
(m)           the transactions and agreements set forth on Schedule 6.9;
 
(n)           registration rights agreements to provide for the registration
under the Securities Act of the capital stock interests held by Affiliates;
 
 
 
129

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(o)           the transactions contemplated by the Cooperation Agreement, each
Project Document and each HVAC Services Agreement;
 
(p)           transactions permitted by Sections 6.1(m), (n), (o), (p) and (r),
and Section 6.2(x); and
 
(q)           any transaction for the exchange of amounts denominated in
Dollars, Hong Kong Dollars, Macau Patacas, Singapore Dollars or any other
currency for amounts denominated in any other currencies among the Borrower and
its Affiliates, if (1) no fees are payable by the Borrower to such Affiliate and
(2) the rate of exchange for such transaction is determined as set forth on
Schedule 6.9 (q).
 
6.10.   Disposal of Subsidiary Stock.  Except in connection with a transaction
(including a liquidation, dissolution, conveyance, sale, lease, transfer or
other disposition) permitted by Section 6.5(m) or (p) or Section 6.7(a), (c),
(d), (h), (i) or (s)), Borrower shall not, directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any shares of capital stock or other
Equity Interests of any Guarantor, except (i) to qualify directors if required
by applicable law and (ii) to the extent required by any Nevada Gaming Authority
or any other gaming authority in order to preserve a material Gaming License;
provided, however, that the valuation of such Guarantor for purposes of
determining whether such sale, assignment, pledge or disposition is permitted
under Section 6.5(i) or Section 6.7(c), (d) or (i) as the case may be, shall be
the fair market value of such Guarantor as a going concern, as determined by the
board of directors of Borrower.
 
6.11.   Conduct of Business.  The Credit Parties shall not engage in any
business activity except those business activities engaged in on the Closing
Date and any activity or business incidental, related or similar thereto, or any
business or activity that is a reasonable extension, development or expansion
thereof or ancillary thereto, including any internet gaming, hotel,
entertainment, recreation, convention, trade show, meeting, travel, travel tour,
retail sales, residential condominium, “condo hotel,” “timeshare,” or other
activity or business designed to promote, market, support, develop, construct or
enhance the casino gaming, hotel, retail and entertainment mall and resort
business operated by the Credit Parties.
 
6.12.   Certain Restrictions on Changes to Certain Documents.
 
(a)           The Credit Parties shall not agree to any material amendment to,
or waive any of their material rights under, any Material Contract (excluding
any documents governing any Pari Passu Indebtedness, any LVSC Debt Documents,
the Aircraft Financing Documents, any FF&E Facility Agreements, and documents
governing or relating to the issuance of the New Senior Notes or Indebtedness
permitted pursuant to Section 6.1(f), (i) or (j)) or enter into new Material
Contracts (other than LVSC Debt Documents, Aircraft Financing Documents, FF&E
Facility Agreements, documents governing or relating to the issuance of the New
Senior Notes and new Project Documents permitted by, and in accordance with the
terms of, the Cooperation Agreement) without, in each case, obtaining the prior
written consent of Requisite Lenders if in any such case, such amendment or
waiver or new Material Contract or Permit could reasonably be expected to have a
Material Adverse Effect or otherwise adversely affect Lenders in any material
respect.
 
 
 
130

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(b)           The Credit Parties shall not amend or otherwise change the terms
of any documents governing Permitted Subordinated Indebtedness (except in
connection with a defeasance or permitted refinancing thereof) or permit the
termination thereof (other than in accordance with the terms thereof), or make
any payment consistent with an amendment thereof or change thereto (except in
connection with a defeasance or permitted refinancing thereof), if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of the Indebtedness evidenced thereby (or a
trustee or other representative on their behalf) which would be materially
adverse to the Credit Parties or the Lenders.
 
(c)           Notwithstanding the foregoing provisions of this Section 6.12, to
the extent not otherwise permitted pursuant to the terms of Section 6.12(a), on
or after the Closing Date, Borrower may enter into amendments to the Cooperation
Agreement (to cover the relationship between the Palazzo Condo Tower and the
rest of the Resort Complex, and to otherwise reflect the fact that the Resort
Complex includes the Palazzo Condo Tower), in each case, in form and substance
reasonably satisfactory to the Administrative Agent.
 
6.13.   Fiscal Year.  Borrower shall not change its Fiscal Year-end from
December 31.
 
6.14.   No Joint Assessment.  Without the prior written approval of
Administrative Agent, which approval may be granted, withheld, conditioned or
delayed in its sole discretion, the Credit Parties shall not suffer, permit or
initiate the joint assessment of any parcel of Mortgaged Property (other than
real property covered by the Cooperation Agreement, so long as arrangements
reasonably satisfactory to the Administrative Agent are made with respect to
such joint assessment) (a) with any other real property constituting a separate
tax lot or (b) with any portion of any parcel of Mortgaged Property which may be
deemed to constitute personal property, or any other procedure whereby the Lien
of any Taxes which may be levied against any such personal property shall be
assessed or levied or charged to such Mortgaged Property as a single Lien.
 
6.15.   No Further Negative Pledge.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or leases or to
be sold pursuant to an executed agreement with respect to an Asset Sale and
(b) restrictions by reason of customary anti-assignment provisions in contracts
and other agreements or provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements or restrictions
on cash or other deposits, in each case, entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), no Credit Parties shall enter into
any agreement prohibiting the creation or assumption of any Lien to secure the
Secured Obligations upon any of its properties or assets, whether now owned or
hereafter acquired other than (i) as provided herein or in the other Credit
Documents, (ii) as provided in any LVSC Debt Documents or any FF&E Facility and
the guarantees and collateral documents relating thereto, or in any agreement
relating to any LVSC Aircraft Financing, the New Senior Notes or to any other
Indebtedness permitted to be secured by Liens permitted under Section 6.2 other
than Indebtedness permitted to be incurred pursuant to Section 6.1(e) including
any refinancing thereof permitted hereunder provided that the provisions
regarding the creation or as-
 
 
 
131

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
sumption of Liens is not less favorable to the Credit Parties or the Lenders
than those set forth in the documents evidencing the Indebtedness being
refinanced, or (iii) as required by applicable law or any applicable rule or
order of any gaming authority.
 
6.16.   PCT.  For so long as PCT is an Excluded Subsidiary, Borrower shall not
permit PCT to have any material assets other than the Palazzo Condo Tower and
the Palazzo Condo Tower Parcel and assets related to or in connection with the
Palazzo Condo Tower and the Palazzo Condo Tower Parcel.
 
6.17.   Joint Venture Partners.  The Credit Parties shall not permit the
amendment or other modification of any Organizational Documents of any PA
Subsidiary, or permit the issuance of equity interests in any PA Subsidiary, if
the result thereof would be to decrease the ownership percentage of Sands
Pennsylvania, Inc. in PA Gaming to below the percentage ownership of Sands
Pennsylvania, Inc. as of the Closing Date, other than as permitted by
Section 6.7(q) or in connection with the sale of all or a part of the PA Project
in accordance with the provisions of Section 5.17.
 
SECTION 7.   GUARANTY
 
7.1.   Guaranty of the Obligations.  Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Secured Obligations when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).
 
7.2.   Contribution by Guarantors.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors (which right
shall not supersede any Beneficiary’s right to remaining unpaid amounts
guaranteed by such Contributing Guarantors) in an amount sufficient to cause
each Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of
such date.  “Fair Share” means, with respect to a Contributing Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Contributing Guarantor to
(ii) the aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the Guaranteed Obligations.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the Fair
Share Contribution Amount with respect to any Contributing Guarantor for
purposes of this
 
 
 
132

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Section 7.2, each of (A) any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder and
under any guaranty of other Indebtedness which guaranty contains a limitation as
to maximum amount similar to that set forth in this Section 7.2, pursuant to
which the liability of such Guarantor hereunder is included in the liabilities
taken into account in determining such maximum amount, and after giving effect
as assets to the value (as determined under the applicable provisions of the
fraudulent transfer or conveyance laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement (including any such
right of contribution under this Section 7.2), and (B) any liabilities of such
Guarantor in respect of intercompany indebtedness to Borrower or other
Affiliates of Borrower to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder, shall not be
considered as assets or liabilities of such Contributing Guarantor.  “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2.  The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor.  Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.  In no
event shall any Guarantor be required to contribute more than its Fair Share
Contribution Amount toward the payment of Obligations under its Guaranty.
 
7.3.   Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
 
7.4.   Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
 
 
133

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(a)           this Guaranty is a guaranty of payment when due and not of
collectibility.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)           Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
 
(c)           the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
 
(d)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
 
(e)           any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedging Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially
 
 
 
134

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Borrower or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or any
Hedging Agreements; and
 
(f)           this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them:  (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedging Agreements, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedging Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedging Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedging Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Borrower or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
 
7.5.   Waivers by Guarantors.  Each Guarantor hereby waives, for the benefit of
Beneficiaries:  (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Bene-
 
 
 
135

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedging
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
 
7.6.   Guarantors’ Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary.  In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2.  Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other
 
 
 
136

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor.  If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
 
7.7.   Subordination of Other Obligations.  Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.
 
7.8.   Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
indemnification obligations for which no claim has yet been made) shall have
been paid in full and the Revolving Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled or been cash
collateralized on terms satisfactory to the Issuing Bank.  Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
 
7.9.   Authority of Guarantors or Borrower.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
 
7.10.   Financial Condition of Borrower.  Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedging Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation or at the time such Hedging Agreement
is entered into, as the case may be.  No Beneficiary shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower.  Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents and the Hedging Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.
 
7.11.   Bankruptcy, etc.
 
 
 
137

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(a)           So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Guarantor.  The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
 
(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (A) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
 
7.12.   Discharge of Guaranty Upon Sale of Guarantor.  If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.  A Guarantor
designated as an Excluded Subsidiary shall be released and discharged from its
Guaranty.
 
7.13.   Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudu-
 
 
 
138

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
lent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section 7.13 shall remain in full force and
effect until a discharge of such Qualified ECP Guarantor’s Guaranteed
Obligations.  Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
SECTION 8.   EVENTS OF DEFAULT
 
8.1.   Events of Default.  If any one or more of the following conditions or
events shall occur:
 
(a)           Failure to Make Payments When Due.  Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five days after the
date due; or
 
(b)           Default in Other Agreements.  (i) Failure of any Credit Party to
pay when due any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) with an aggregate principal amount of $100,000,000 or
more, in each case, beyond the grace period, if any, provided therefor;
(ii) breach or default by any Credit Party with respect to any other material
term of (1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or mandatorily redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
or (iii) any breach or default by any party of the type referred to in Sections
8.1(b)(i) or (ii) above of (x) any documents related to the New Senior Notes,
(y) any documents related to the LVSC Aircraft Financing that are guaranteed by
any Credit Party or (z) any LVSC Debt Document that a Credit Party guarantees;
or
 
(c)           Breach of Certain Covenants.  (i) Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.1(g), 5.2 or Section 6 or (ii) the failure of any Credit Party or LVSC
to perform or comply with any term or condition contained in Section
10.6(j)(iv); provided that any failure to comply with Section 6.6 shall not
constitute an Event of Default with respect to the Term Loans until the earlier
of (such date, the “Springing Date”) (i) the date that is 90 days after the date
the Compliance Certificate is delivered which demonstrates such a failure to
comply (or, in the event of such failure to comply and no such Compliance
Certificate is delivered by Borrower, the date such Compliance Certificate is
required to be delivered in accordance with Section 5.1(c)) and (ii) the date on
which Administrative Agent, Collateral Agent or the Lenders holding a majority
of the Revolving Exposure exercise any remedies in ac-
 
 
 
139

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
cordance with this Section 8.1; and provided, further, that, at any time on or
prior to the Springing Date, any Event of Default under Section 6.6 may be
waived, amended or otherwise modified from time to time pursuant to
Section 10.5(b)(xi); or
 
(d)           Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
 
(e)           Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any other term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 8.1, and such default shall not have been
remedied or waived within thirty days after the earlier of (i) an officer of
such Credit Party becoming aware of such default or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or
 
(f)           Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any other Credit Party (other than an Immaterial Subsidiary) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Borrower or any other Credit Party (other than an Immaterial Subsidiary)
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any other Credit Party (other than an Immaterial
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Borrower or any other Credit Party
(other than an Immaterial Subsidiary) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any
other Credit Party (other than an Immaterial Subsidiary), and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or
 
(g)           Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Borrower
or any other Credit Party (other than an Immaterial Subsidiary) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Borrower or any other Credit
Party (other than an Immaterial Subsidiary) shall make any assignment for the
benefit of creditors; or
 
 
 
140

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(ii) Borrower or any other Credit Party (other than an Immaterial Subsidiary)
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of Borrower or any other Credit Party (other than an
Immaterial Subsidiary) (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.1(f); or
 
(h)           Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $100,000,000 (in either case to the extent not adequately covered
by insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Borrower or any other
Credit Party or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or
 
(i)           Dissolution.  Any order, judgment or decree shall be entered
against any Credit Party (other than an Immaterial Subsidiary) decreeing the
dissolution or split up of such Credit Party and such order shall remain
undischarged or unstayed for a period in excess of 60 days; or
 
(j)           Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect; or (ii) a Lien or security
interest under Section 430(k) of the Internal Revenue Code or under ERISA shall
be imposed on the assets of any Credit Party or any of its ERISA Affiliates
which Lien or security interest could reasonably be expected to have a Material
Adverse Effect; or
 
(k)           Change of Control.  A Change of Control shall occur; or
 
(l)           Guaranties, Collateral Documents and other Credit Documents.  At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Secured Obligations, shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void by a Governmental Authority of
competent jurisdiction, or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Secured
Obligations in accordance with the terms hereof) or shall be declared null and
void by a Governmental Authority of competent jurisdiction or the Collateral
Agent shall not have or shall cease to have a valid and perfected First Priority
Lien in the Collateral for any reason other than the failure of the Collateral
Agent to take any action within its control required to be taken under any
Credit Document, except as otherwise contemplated in any Credit Document,
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by the Collateral
 
 
 
141

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Documents or (iv) the subordination provisions in the Permitted Subordinated
Indebtedness or in any other instrument required under any provision of this
Agreement to be subordinated to the Secured Obligations shall cease to be
enforceable against the holder thereof; or
 
(m)           Default Under or Termination of Permits.  Borrower or any other
Credit Party shall fail to observe, satisfy or perform, or there shall be a
violation or breach of, any of the material terms, provisions, agreements,
covenants or conditions attaching to or under the issuance to such Person of any
material Permit, including the Gaming License issued by the Nevada Gaming
Authority held by Borrower or any such Permit or any material provision thereof
shall be terminated or fail to be in full force and effect or any Governmental
Authority shall challenge or seek to revoke any such Permit, but only if such
failure to perform, breach or termination could reasonably be expected to have a
Material Adverse Effect;
 
(n)           Conforming L/C.  Except as released as permitted under
Section 2.14(f), any Conforming L/C shall cease to be in full force and effect
at any time prior to twenty-four months from and after the date of its delivery
to the Administrative Agent other than following a drawing in full by the
Administrative Agent or, if permitted under the definition of Conforming L/C
Draw Event, the replacement of such Conforming L/C with a cash equity
contribution to Borrower in the amount of the Conforming L/C.
 
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence (and
continuance, if applicable) of any other Event of Default, at the request of (or
with the consent of) Requisite Lenders (it being understood that during any
period during which an Event of Default under Section 6.6 exists solely with
respect to the Revolving Commitments and Revolving Loans, Administrative Agent
may, and at the request of the Lenders holding a majority of the Revolving
Exposure shall, take any of the actions described below solely as they relate to
the Revolving Commitments and Revolving Loans), upon notice to Borrower by
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party:  (i) the unpaid principal amount of and
accrued interest on the Loans, (ii) an amount equal to the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (iii) all other Secured Obligations; provided, the foregoing shall not
affect in any way the obligations of Lenders under Section 2.3(b)(v) or
Section 2.4(e); (C) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Collateral
Documents; and (D) Administrative Agent shall direct Borrower to pay (and
Borrower hereby agrees upon receipt of such notice, or without notice upon the
occurrence of any Event of Default specified in Sections 8.1(f) and (g) to pay)
to Administrative Agent such additional amounts of cash as reasonably requested
by Issuing Bank, to be held as security for Borrower’s  reimbursement
Obligations in respect of Letters of Credit then outstanding.
 
 
 
142

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
 
Any amounts in respect of obligations described in clause (A) of Issuing Bank to
issue any Letter of Credit, when received by the Administrative Agent, shall be
held by the Administrative Agent pursuant to a cash collateral arrangement
reasonably satisfactory to the Administrative Agent.  Notwithstanding anything
contained in the preceding paragraph, if at any time within 60 days after an
acceleration of the Loans pursuant to clause (2) of such paragraph, Borrower
shall pay all arrears of interest and all payments on account of principal which
shall have become due otherwise than as a result of such acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified in this Agreement) and all Events of Default and
Potential Events of Default (other than non-payment of the principal of and
accrued interest on the Loans, in each case, which is due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 10.5,
then Requisite Lenders, by written notice to Borrower, may at their option
rescind and annul such acceleration and its consequences; but such action shall
not affect any subsequent Event of Default or Potential Event of Default or
impair any right consequent thereon.  The provisions of this paragraph are
intended merely to bind Lenders to a decision which may be made at the election
of Requisite Lenders and are not intended, directly or indirectly, to benefit
Borrower, and such provisions shall not at any time be construed so as to grant
Borrower the right to require Lenders to rescind or annul any acceleration
hereunder or to preclude Administrative Agent or Lenders from exercising any of
the rights or remedies available to them under any of the Credit Documents, even
if the conditions set forth in this paragraph are met.
 
SECTION 9.   AGENTS
 
9.1.   Appointment of Agents.  Barclays and Citi are each hereby appointed
Syndication Agents hereunder, and each Lender hereby authorizes each of Barclays
and Citi to act as Syndication Agents in accordance with the terms hereof and
the other Credit Documents.  Scotiabank is hereby appointed Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes Scotiabank to act as Administrative Agent and
Collateral Agent in accordance with the terms hereof and the other Credit
Documents.  Merrill Lynch, BNP Paribas and Goldman Sachs are hereby appointed
Documentation Agents hereunder, and each Lender hereby authorizes Merrill Lynch,
BNP Paribas and Goldman Sachs to act as Documentation Agents in accordance with
the terms hereof and the other Credit Documents. Barclays, Citi, Scotiabank,
Merrill Lynch, BNP Paribas and Goldman Sachs are each hereby appointed Arrangers
hereunder, and each Lender hereby authorizes each of Barclays, Citi, Scotiabank,
Merrill Lynch, BNP Paribas and Goldman Sachs to act as Arrangers in accordance
with the terms hereof and the other Credit Documents.  Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable.  The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and, except as set forth in Section
9.7, no Credit Party shall have any rights as a third party beneficiary of any
of the provisions thereof.  In performing its functions and duties hereunder,
each Agent shall act solely as an agent of Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for Borrower or any of its Subsidiaries.  Each of Syndication
Agents and Documentation Agents, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of
its Affiliates.  None of Barclays, Citi, Merrill Lynch, BNP Paribas and Goldman
Sachs in their capacities as an Arranger, Documentation Agent, or Syndication
Agent, shall have any obligations but shall be entitled to all benefits of this
Section 9.
 
 
 
143

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
9.2.   Powers and Duties.  Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.  No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.  Administrative Agent hereby agrees that it shall
(i) furnish to each Arranger, upon request, a copy of the Register, and
(ii) cooperate with each Arranger in granting access to any Lenders (or
potential lenders) who any Arranger identifies to the Platform.
 
9.3.   General Immunity.
 
(a)           No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, any Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Secured
Obligations or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, nor shall any Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Potential Event of Default or
to make any disclosures with respect to the foregoing.  Anything contained
herein to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.
 
(b)           Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct.  Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such
instructions.  Without prejudice to the generality of the foregoing, (i) each
Agent shall
 
 
 
144

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Borrower and/or other Credit
Parties), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).
 
(c)           Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by Administrative Agent, (i) such sub-agent shall be a third
party beneficiary under this Agreement with respect to all such rights, benefits
and privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
 
9.4.   Agents Entitled to Act as Lender.  The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity.  Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrower or any of its Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.
 
 
 
145

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
9.5.   Lenders’ Representations, Warranties and Acknowledgment.
 
(a)           Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
the Restricted Subsidiaries in connection with Credit Extensions hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Borrower and the Restricted Subsidiaries.  No Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.
 
(b)           Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement and funding its Term Loan and/or Revolving Loans on the
Closing Date or by the funding of any Incremental Term Loans or Incremental
Revolving Loans, as the case may be, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable, on the Closing Date and as of the date of funding of such
Incremental Term Loans or Incremental Revolving Loans.
 
9.6.   Right to Indemnity.  Each Lender, in proportion to its Pro Rata Share at
the time any claim therefor is made, severally agrees to indemnify each Agent,
to the extent that such Agent shall not have been reimbursed by any Credit Party
(but without limiting any Credit Party’s reimbursement obligations), for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Agent in any way relating to or
arising out of this Agreement or the other Credit Documents; provided, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct.  If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.
 
9.7.   Successor Administrative Agent, Collateral Agent and Swing Line
Lender.  Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to Lenders and Borrower, and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders.  Upon any such notice of resignation or any such removal,
Requisite Lenders, with reasonable consent of Borrower, shall have the right,
 
 
 
146

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
upon five Business Days’ notice to Borrower, to appoint a Lender as a successor
Administrative Agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder.  Except as provided in the
immediately preceding sentence, any resignation or removal of Scotiabank or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of Scotiabank or its successor as Collateral
Agent.  After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder.  Any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes
hereunder.  If Scotiabank or its successor as Administrative Agent pursuant to
this Section has resigned as Administrative Agent but retained its role as
Collateral Agent and no successor Collateral Agent has become the Collateral
Agent pursuant to the immediately preceding sentence, Scotiabank or its
successor may resign as Collateral Agent upon notice to Borrower and the
Requisite Lenders at any time.  Any resignation or removal of Scotiabank or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of Scotiabank or its successor as Swing Line Lender,
and any successor Administrative Agent appointed pursuant to this Section shall,
upon its acceptance of such appointment, become the successor Swing Line Lender
for all purposes hereunder.  In such event (a) Borrower shall prepay any
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (b) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
any Swing Line Note held by it to Borrower for cancellation, and (c) Borrower
shall issue, if so requested by successor Administrative Agent and Swing Line
Loan Lender, a new Swing Line Note to the successor Administrative Agent and
Swing Line Lender, in the principal amount of the Swing Line Loan Sublimit then
in effect and with other appropriate insertions.
 
9.8.   Collateral Documents and Guaranty.
 
(a)           Agents under Collateral Documents and Guaranty.  Each Secured
Party hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Secured Obligations with respect to any Rate Protection Agreement or Secured
Cash Management Services Obligations.  Subject to Section 10.5, without further
written consent or authorization from any
 
 
 
147

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Secured Party, Administrative Agent or Collateral Agent, as applicable, may
execute any documents or instruments necessary or reasonably requested by
Borrower to (i) in connection with a sale or disposition of assets permitted by
this Agreement to a Person that is not a Credit Party, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented, (ii) (x) release any Lien encumbering any item of Collateral in
connection with the incurrence of Indebtedness secured by a Lien on such
Collateral permitted under Section 6.2(n) to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of any other Lien on such assets and proceeds or (y) release the Liens
on the assets and property of any “Guarantors” under (and as defined in) the
Existing Credit Agreement that granted Liens on “Collateral” under (and as
defined in) the Existing Credit Agreement to the extent such “Guarantors” under
(and as defined in) the Existing Credit Agreement are not Guarantors hereunder,
(iii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented, or
(iv) subordinate the Liens of the Collateral Documents to Liens permitted under
Section 6.2(w) and the documents creating such Liens and to implement and/or
create customary arrangements and agreements in connection with residential
condominium (or “condo-hotel” or “timeshare”) units and associations otherwise
permitted hereunder.  In connection with any disposition or release of any
Collateral pursuant to the terms of any Credit Document, at Borrower’s request
and expense, the Administrative Agent or Collateral Agent, as applicable, shall
(without recourse and without any representation or warranty) execute and
deliver or cause to be executed and delivered to Borrower such documents
(including UCC-3 termination statements) as Borrower may reasonably request to
evidence or effect such release.
 
(b)           Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any collateral payable by Collateral Agent at such sale
or other disposition.
 
(c)           Rights under Hedging Agreements. No Hedging Agreement will create
(or be deemed to create) in favor of any Lender Counterparty that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 10.5(c)(v) of this Agreement and
Section 8 of the Security Agreement.
 
 
 
148

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
9.9.   Withholding Taxes.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  If the Internal Revenue Service
or any other Governmental Authority asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  The agreements
in this Section 9.9 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.  For the avoidance of doubt, the term
“Lender,” for purposes of this Section 9.9, shall include the Issuing Bank and
any Swing Line Lender.
 
9.10.   Intercreditor Agreements.
 
Each Lender hereby further authorizes the Administrative Agent and the
Collateral Agent, on behalf of and for the benefit of Lenders (and the other
Secured Parties), to enter into  the First Lien Intercreditor Agreement, any
Permitted Junior  Intercreditor Agreement and any other intercreditor agreements
on terms reasonably satisfactory to the Administrative Agent and Collateral
Agent with any holders of any secured Indebtedness permitted to be incurred
under Sections 6.1(d), (r) or (s) or, at the request of Borrower,
Sections 6.1(f) or (j), or otherwise consented to by the Lenders in accordance
with Section 10.5, and to amend the Collateral Documents as contemplated by
Section 5.18, and each Lender agrees to be bound by the terms of each such
agreement.
 
SECTION 10.   MISCELLANEOUS
 
10.1.   Notices.
 
(a)           Notices Generally.  Any notice or other communication herein
required or permitted to be given to a Credit Party, Syndication Agents,
Collateral Agent, Administrative Agent, Swing Line Lender, Issuing Bank or
Documentation Agents, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.  Except as otherwise set forth in paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex (provided that if such personal service, telefacsimile or
telex communication is not received during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient), or three
Business Days after depositing it in the United States mail with postage prepaid
and properly ad-
 
 
 
149

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
dressed; provided, no notice to any Agent shall be effective until received by
such Agent; provided further, any such notice or other communication shall at
the request of Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.3(c) hereto as designated by Administrative Agent from
time to time.
 
(b)           Electronic Communications.
 
(i)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.  Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(ii)           Each of the Credit Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of
Administrative Agent.
 
(iii)           The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the approved electronic
communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
approved electronic communications.
 
 
 
150

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(iv)           Each of the Credit Parties, the Lenders, the Issuing Banks and
the Agents agree that Administrative Agent may, but shall not be obligated to,
store any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.
 
10.2.   Expenses.  Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the documented actual and
reasonable costs and expenses of the Agents of preparation of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
(limited to (i) one primary counsel for the Agents as a group, (ii) one local
counsel in each appropriate jurisdiction for the Agents and Lenders as a group
and (iii) special gaming counsel to the Arrangers); (b) all the documented,
actual and reasonable costs of furnishing all opinions by counsel for Borrower
and the other Credit Parties; (c) without duplication of clause (a) above, the
documented, actual and reasonable fees, expenses and disbursements of counsel to
Agents in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Borrower (with respect to the negotiation, preparation and execution of the
Amendment Agreement, subject to Section 15 of the Amendment Agreement); (d) all
the documented actual costs and reasonable expenses of creating, perfecting and
recording Liens in favor of Collateral Agent, for the benefit of the Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and, without
duplication of clause (a) above, reasonable fees, expenses and disbursements of
counsel to the Agents as a group and of counsel providing any opinions that the
Agents or Requisite Lenders may reasonably request in respect of the Collateral
or the Liens created pursuant to the Collateral Documents; (e) all the
documented actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (f) all the documented actual
costs and reasonable expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by Collateral Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (g) all other documented actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (h) after
the occurrence of a Potential Event of Default or an Event of Default, all
documented costs and documented expenses, including reasonable attorneys’ fees
and costs of settlement, incurred by any Agent and Lenders in enforcing any
Secured Obligations or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Potential Event
of Default or Event of Default (including in connection with the sale, lease or
license of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
 
10.3.   Indemnity.
 
(a)           Each Credit Party agrees to indemnify and hold harmless the each
Agent and Lender, their affiliates and their respective officers, directors,
employees, agents, advisors, controlling persons, members and successors and
assigns (each, an “Indemnitee”) from and
 
 
 
151

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
against any and all losses, claims, damages, liabilities and expenses, joint or
several, to which any such Indemnitee may become subject arising out of or in
connection with this Agreement, the Amendment Agreement and the other Credit
Documents or any related transaction or any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any such
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by any Credit Party or any of affiliates or
shareholders of any Credit Party), and to reimburse each such Indemnitee upon
demand for any reasonable legal or other expenses incurred in connection with
investigating or defending any of the foregoing, provided that the foregoing
indemnity will not, as to any Indemnitee, apply to losses, claims, damages,
liabilities or related expenses to the extent they are found in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
(x) from the willful misconduct or gross negligence of such Indemnitee (or of
the affiliates, officers, directors, employees, agents, advisors, controlling
persons and members of such Indemnitee), or (y) from the material breach of such
Indemnitee’s obligations hereunder or under the other Credit
Documents.  Notwithstanding any other provision of this Agreement, no Indemnitee
shall be liable for any indirect, special, punitive or consequential damages in
connection with its activities related to any of the foregoing.
 
(b)           No Credit Party shall be required to indemnify any Indemnitee for
any amount paid or payable by any Indemnitee in the settlement of any action,
proceeding or investigation without such Credit Party’s prior written consent,
which consent will not be unreasonably withheld or delayed; provided, however
that such Credit Party’s indemnification obligation in respect of such action,
proceeding or investigation herein (other than such settlement payments made
without such Credit Party’s consent) shall continue in full force and
effect.  Promptly after receipt by any Indemnitee of notice of its involvement
in any action, proceeding or investigation, such Indemnitee shall, if a claim
for indemnification in respect thereof is to be made against any Credit Party
under this Section 10.3, notify such Credit Party in writing of such
involvement.  Failure by an Indemnitee to so notify such Credit Party shall
relieve such Credit Party from the obligation to indemnify such Indemnitee under
this Section 10.3 only to the extent that such Credit Party suffers material
prejudice to substantial rights and defenses as a result of such failure.
 
(c)           If any person is entitled to indemnification under this Section
10.3 with respect to any action or proceeding brought by a third party, the
Credit Parties shall be entitled to assume the defense of any such action or
proceeding with counsel reasonably satisfactory to such Indemnitee.  Upon
assumption by the Credit Parties of the defense of any such action or
proceeding, such Indemnitee shall have the right to participate in such action
or proceeding and to retain its own counsel but the Credit Parties shall not be
liable for any fees and legal expenses of other counsel or the fees or
disbursements of other providers of professional services subsequently incurred
by such Indemnitee in connection with the defense thereof unless (i) the Credit
Parties have agreed to pay such reasonable and documented fees and expenses,
(ii) the Credit Parties shall have failed to employ counsel reasonably
satisfactory to such Indemnitee in a timely manner, or (iii) such Indemnitee
shall have been advised by counsel that there are actual or potential
conflicting interests between the Credit Parties and such Indemnitee or among
Indemnitees, including situations in which there are one or more legal defenses
available to such Indemnitees that are different from or additional to those
available to the Credit Parties or other Indemnitees; provided, however, that
the Credit Parties shall not, in connection with any one such action or
proceeding or separate but substantially similar actions or proceedings arising
out of the same
 
 
 
152

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
general allegations, be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnitees, except to the extent
that local counsel (limited to one separate firm of attorneys in each separate
jurisdiction) and/or a single firm of attorneys acting as special gaming counsel
for all Indemnitees, in each case, in addition to regular counsel, are required
in order to effectively defend against such action or proceeding and, except in
the case of clause (iii) above, a separate firm of attorneys for such affected
Indemnitees.  The Credit Parties shall not consent to the terms of any
compromise or settlement of any action defended by the Credit Parties in
accordance with the foregoing without the prior written consent of each
applicable Indemnitee unless such compromise or settlement (i) includes an
unconditional release of each such Indemnitee from all liability arising out of
such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of each such Indemnitee.
 
10.4.   Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (A) such Lender shall have made any demand hereunder or (B) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 
10.5.   Amendments and Waivers.
 
(a)           Requisite Lenders’ Consent.  Subject to the additional
requirements of Sections 10.5(b) and 10.5(c), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of the Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement or any of the other Credit Documents to cure any
ambiguity, omission, mutual mistake among all parties hereto, defect or
inconsistency, so long as such amendment, modifica-
 
 
 
153

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
tion or supplement either (x) does not adversely affect the rights of any Lender
or Issuing Bank, or (y) reflects the intent of all parties to the applicable
Credit Document at the time of its execution.
 
(b)           Affected Lenders’ Consent.  Without the written consent of each
Lender (other than a Defaulting Lender) that would be directly and adversely
affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would:
 
(i)           extend the scheduled final maturity of any Loan or Note;
 
(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment);
 
(iii)           extend the stated expiration date of any Letter of Credit beyond
the expiration of the Availability Period;
 
(iv)           reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or any premium payable hereunder;
 
(v)           extend the time for payment of any such interest or fees;
 
(vi)           reduce or forgive the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;
 
(vii)           amend, modify, terminate or waive any provision of
Section 2.13(b)(ii), this Section 10.5(b), Section 10.5(c) or any other
provision of this Agreement that expressly provides that the consent of all
Lenders is required;
 
(viii)           amend the definition of “Requisite Lenders” or “Pro Rata Share”
or amend Section 2.16(c), 2.17, or 10.5(a) in a manner intended to effect such a
change; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Commitments and the Revolving Loans
are included on the Closing Date;
 
(ix)           release all or substantially all of the Collateral, or release
Guarantors comprising a material portion of the aggregate value of the
Guarantees from the Guaranty, except as expressly provided in the Credit
Documents;
 
(x)           consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document; or
 
(xi)           amend, waive or otherwise modify (a) any of the terms and
provisions (and related definitions) of Section 6.6, (b) any of the terms and
provisions of the proviso set forth in Section 8.1(c) or (c) with respect to any
Credit Extension after the Closing Date, any of the express terms and provisions
set forth in Section 3.2 without the written consent of the Lenders holding a
majority of the Revolving Exposure, taken as a
 
 
 
154

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
whole, and, notwithstanding anything else in this Agreement to the contrary, any
such amendment, waiver or other modification shall be effective for all purposes
of this Agreement with the written consent of only the Lenders holding a
majority of the Revolving Exposure, taken as a whole (or Administrative Agent
with the prior written consent thereof), on the one hand, and Borrower, on the
other hand.
 
(c)           Other Consents.  No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
 
(i)           increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant,
Potential Event of Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender;
 
(ii)           amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
 
(iii)           alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Lenders
holding more than 50% of the aggregate Term B Loans of all Lenders, Incremental
Term Loans of all Lenders or Revolving Exposure of all Lenders, as applicable,
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;
 
(iv)           amend, modify, terminate or waive any obligation of Revolving
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 2.4(e) without the written consent of Administrative Agent
and of Issuing Bank;
 
(v)           amend, modify or waive this Agreement or the Security Agreement so
as to alter the ratable treatment of Obligations arising under the Credit
Documents and Secured Obligations arising under Hedging Agreements or the
definition of “Lender Counterparty,” “Hedging Agreement,” “Obligations,” or
“Secured Obligations” in each case in a manner adverse to any Lender
Counterparty with Secured Obligations then outstanding and that treats such
Lender Counterparty differently than the Lenders without the written consent of
any such Lender Counterparty; or
 
(vi)           amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
 
(d)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) in accordance with the terms hereof with the written
consent of the Requisite Lenders, the Administrative Agent and the Borrower
(a)  to permit additional extensions of
 
 
 
155

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
credit to be outstanding hereunder from time to time and the accrued interest
and fees and other obligations in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
and the Revolving Loans and the accrued interest and fees and other obligations
in respect thereof and (b) to include appropriately the holders of such
extensions of credit in any determination of the requisite lenders required
hereunder, including Requisite Lenders.
 
(e)           Notwithstanding the foregoing, technical and conforming
modifications to the Credit Documents may be made with the consent of the
Borrower and the Administrative Agent (but without the consent of any Lender) to
the extent necessary to integrate any Incremental Term Loan Commitments or
Incremental Revolving Commitments in a manner consistent with Section 2.24,
including, with respect to Other Term Loans, as may be necessary to establish
such Incremental Term Loan Commitments as a separate Class or tranche from the
existing Term Loan Commitments or to effect the terms of any Extension Agreement
or Refinancing Amendment.
 
(f)           Execution of Amendments, etc.  Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
 
10.6.   Successors and Assigns; Participations.
 
(a)           Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders.  No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.  Subject
to Section 10.6(b) and Section 10.6(c), each Lender shall have the right at any
time to (i) sell, assign or transfer to any Eligible Assignee, or (ii) sell
participations to any Eligible Assignee or any other Person (and in the case of
any other Person, with the approval of Borrower) in all or any part of its
Commitments or any Loan or Loans made by it or its Letters of Credit or
participations therein or any other interest herein or in any other Obligations
owed to it; provided that no such sale, assignment, transfer or participation
shall, without the consent of Borrower, require Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify such
sale, assignment, transfer or participation under the securities laws of any
state; provided, further that no such sale, assignment or transfer described in
clause (i) above shall be effective unless and until an Assignment Agreement,
Affiliate Lender Assignment and Assumption or Settlement Confirmation effecting
such sale, assignment or transfer shall have been accepted by Administrative
Agent and recorded in the Register as provided in Sec-
 
 
 
156

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
tion 10.6(b) and provided, further that no such sale, assignment, transfer or
participation of any Letter of Credit or any participation therein may be made
separately from a sale, assignment, transfer or participation of a corresponding
interest in the Commitment and the Loans of the Lender effecting such sale,
assignment, transfer or participation.  Except as otherwise provided in this
Section 10.6, no Lender shall, as between Borrower and such Lender, be relieved
of any of its obligations hereunder as a result of any sale, assignment or
transfer of, or any granting of participations in, all or any part of its
Commitments or the Loans, the Letters of Credit or participations therein, or
the other Obligations owed to such Lender.
 
(b)           Register.  Upon its receipt of (x) an Assignment Agreement or an
Affiliate Lender Assignment and Assumption executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, or (y) if applicable,
a Settlement Confirmation representing that the assignee is an Eligible
Assignee, together with the processing and recordation fee referred to in
Section 10.6(c) if applicable, and any forms, certificates or other evidence
with respect to tax withholding matters that such assignee may be required to
deliver to the Administrative Agent pursuant to Section 2.20(g), Administrative
Agent shall, if Administrative Agent has consented to the assignment evidenced
thereby (to the extent such consent is required pursuant to Section 10.6(c),
(A) accept such Assignment Agreement or Affiliate Lender Assignment and
Assumption or, if applicable, Settlement Confirmation by executing a counterpart
thereof as provided therein (which acceptance shall evidence any required
consent of Administrative Agent to such assignment), (b) record the information
contained therein in the Register (on the same Business Day as it is received if
received by 12:00 noon and on the following Business Day if received after such
time) and (c) give prompt notice thereof to Borrower.  Administrative Agent
shall maintain a copy of each Assignment Agreement, Affiliate Lender Assignment
and Assumption and, if applicable, Settlement Confirmation delivered to and
accepted by it as provided in this Section 10.6(b).  The date of such execution
of a counterpart or recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.”
 
(c)           Right to Assign. Each Commitment, Loan, Letter of Credit or
participation therein, other Obligation or rights under this Agreement may in
whole or in part (i) be assigned, in any amount to another Lender, or to an
Affiliate of the assigning Lender or another Lender or Related Fund, or may be
pledged by a Lender in support of its obligations to such pledgee (without
releasing the pledging Lender from any of its obligations hereunder); provided
that the provisions of this clause (i) shall not apply to any Affiliate Lender
to the extent such Affiliate Lender becomes a “Lender” as a result of the
provisions of Section 10.6(j) or (ii) be assigned in an aggregate amount of not
less than $1,000,000 (or such lesser amount (A) if contemporaneous assignments
approved by Administrative Agent in its sole discretion aggregating not less
than $1,000,000 are being made by one or more Eligible Assignees which are
Affiliates or Related Funds or (B) as shall constitute the aggregate amount of
the Commitments, Loans, Letters of Credit and participations therein, and other
obligations of the assigning Lender) to any Eligible Assignee, in each case,
with the giving of notice to Borrower and Administrative Agent; provided that if
any assignment permitted by this clause (c) relates to Revolving Loans or
Revolving Loan Commitments, the assignee shall represent that it has the
financial resources to fulfill its commitments hereunder and such assignment is
consented to by Administrative Agent (in its sole discretion, not to be
unreasonably withheld or delayed), and, with respect to any assignment pursuant
to this clause (c), at any time other than when an Event of Default has occurred
and is continuing, such assignee shall be acceptable to Borrower, such consent
not to be unreasonably
 
 
 
157

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
withheld or delayed.  To the extent of any such assignment in accordance with
clause (i) or (ii) above, the assigning Lender shall be relieved of its
obligations with respect to its Commitments, Loans, Letters of Credit or
participations therein, other Obligations or rights under this Agreement, or the
portion thereof so assigned.  The assignor or assignee to each such assignment
shall execute and deliver to Administrative Agent, for its acceptance and
recording in the Register, an Assignment Agreement, together with a processing
and recordation fee of $2,000 in respect of assignments other than assignments
to or from any Arranger (it being understood only one such fee shall be payable
in the case of concurrent assignments by a Lender to one or more Affiliates or
Related Funds), and in each case such forms, certificates or other evidence, if
any, with respect to tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to the Administrative Agent
pursuant to Section 2.20(g); provided, however, in the event that Administrative
Agent, in its sole discretion, determines that Term Loans may be settled through
a Settlement Service (defined below) pursuant to Section 10.6(d), only a written
or electronic confirmation of such assignment issued by a Settlement Service (a
“ Settlement Confirmation”) shall be delivered with respect to assignments
settled through the Settlement Service.
 
(d)           Mechanics.  Administrative Agent has the right, but not the
obligation, to effectuate assignments of Term Loans via an electronic settlement
system acceptable to Administrative Agent as designated in writing from time to
time to the Lenders by Administrative Agent (the “Settlement Service”).  At any
time when Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6.  Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement
Service.  Administrative Agent’s and Borrower’s consent shall be deemed to have
been granted to the extent required pursuant to Section 10.6(c) with respect to
any transfer effected through the Settlement Service.  Assignments and
assumptions of Term Loans shall be effected by such manual execution until
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein.  Assignments and assumptions of Revolving Loans and Revolving Loan
Commitments shall only be effected by manual execution and delivery to
Administrative Agent of an Assignment Agreement at all times.  Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date.  Notwithstanding anything herein or in any Assignment Agreement
to the contrary and so long as no Potential Event of Default or Event of Default
has occurred and is continuing, payments in respect of the settlement of an
assignment of any Term Loan during periods when assignments may be settled
through a Settlement Service (but not any Revolving Loan or Revolving Loan
Commitment) and with respect to all unpaid interest and commitment fees if any,
which have accrued on such Term Loan, whether such interest and commitment fees
accrued before or after the applicable Assignment Effective Date, shall be made
in the manner provided for by the Settlement Service.  Any and all fees payable
to the Settlement Service shall be paid by the assigning Lender and/or its
assignee which becomes a Lender hereunder and Administrative Agent shall have no
responsibility whatsoever for payment thereof.
 
(e)           Representations and Warranties of Assignee.  Each Lender (other
than an Affiliate Lender), upon execution and delivery hereof or upon succeeding
to an interest in the
 
 
 
158

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or  loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).
 
(f)           Effect of Assignment.  Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.
 
(g)           Participations.
 
(i)           Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (or, with the consent of Borrower, any
other Person) (other than Borrower, any of its Subsidiaries or any of its
Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation or rights under this Agreement.
 
(ii)           The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the expiration of the Availa-
 
 
 
159

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
bility Period) in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Potential Event of Default or Event of Default
or of a mandatory reduction in the Commitment shall not constitute a change in
the terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating.
 
(iii)           Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless it shall have complied with the requirements of Section 2.20
including, without limitation, Section 2.20(g); provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation.  To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such participant agrees to be subject to Section 2.17 as though
it were a Lender.
 
(h)           Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.6 any
Lender may, without notice to or consent from the Administrative Agent or
Borrower, assign and/or pledge all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank or any central banking authority;
provided, that no Lender, as between Borrower and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further, that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.
 
(i)           Nevada Gaming Authorities.  Notwithstanding anything to the
contrary in this Section 10.6, the rights of the Lenders to make assignments of,
and grant participations in, any or all of its Commitments or any Loan or Letter
of Credit made or issued by it, or any interest therein, herein or in any other
Obligations owed to any such Lender, shall be subject to the lawful orders of
the Nevada Gaming Commission, to the extent required by the Nevada Gaming Laws.
 
 
 
160

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
(j)           Assignments to Affiliate Lenders.  Notwithstanding anything to the
contrary contained herein, any Lender may assign all or any portion of its Term
Loans  hereunder to LVSC, any Credit Party, their respective Subsidiaries or any
Related Party (LVSC, such Credit Party, their respective Subsidiaries or such
Related Party, in such capacity, an “Affiliate Lender”; in no event shall any
Debt Fund Affiliate Lender be subject to the restrictions of this Section
10.6(j) (other than subclause (vi) hereof) or Section 10.6(k) applicable to
Affiliate Lenders except as provided in the proviso to Section 10.6(k) and in
the proviso to the definition of Debt Fund Affiliate Lender) pursuant to open
market purchases or pursuant to Dutch auction procedures open to all Lenders of
the relevant Class of Term Loans on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent; provided that:
 
(i)           no Potential Event of Default or Event of Default has occurred or
is continuing or would result therefrom;
 
(ii)           the assigning Lender and Affiliate Lender purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement substantially in the
form of Exhibit A-2 hereto (an “Affiliate Lender Assignment and Assumption”) in
lieu of an Assignment Agreement;
 
(iii)           such assignment shall comply with the last proviso to the
definition of Eligible Assignee;
 
(iv)           if such Affiliate Lender is LVSC, a Credit Party or a respective
Subsidiary thereof, such Affiliate Lender shall immediately and irrevocably
forgive, cancel and forever discharge the Term Loans purchased by and assigned
to it;
 
(v)           Affiliate Lenders will be subject to the restrictions specified in
Section 10.6(k);
 
(vi)           Affiliate Lenders shall not purchase any Revolving Loans or
Revolving Commitments; and
 
(vii)           Affiliate Lenders shall not use proceeds of Revolving Loans
hereunder to effect the purchase of Term Loans.
 
(k)           Notwithstanding anything to the contrary in this Agreement, no
Affiliate Lender shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present, (ii)
receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives or (iii) vote on matters
requiring a Requisite Lender vote, and the Term Loans held by Affiliate Lenders
shall be disregarded in determining (x) matters to be determined by Requisite
Lender vote or (y) matters submitted to Lenders for consideration that do not
require the consent of each Lender or each affected Lender or do not adversely
affect such Affiliate Lender in any material respect as compared to other
Lenders that are not Affiliated
 
 
 
161

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
Lenders.  For purposes of any amendment, waiver or modification of any Credit
Document or any plan of reorganization pursuant to the Bankruptcy Code, that in
either case does not require the consent of each Lender or each affected Lender
or does not adversely affect such Affiliate Lender in any material respect as
compared to other Lenders, Affiliate Lenders will be deemed to have voted in the
same proportion as the Lenders that are not Affiliate Lenders voting on such
matter; and each Affiliate Lender hereby acknowledges, agrees and consents that
if, for any reason, its vote to accept or reject any plan pursuant to the
Bankruptcy Code is not deemed to have been so voted, then such vote will be (x)
deemed not to be in good faith and (y) “designated” pursuant to Section 1126(e)
of the Bankruptcy Code such that the vote is not counted in determining whether
the applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of the Bankruptcy Code; provided that for any Requisite Lender
vote, Debt Fund Affiliate Lenders cannot, in the aggregate, account for more
than 49.9% of the amounts included in determining whether the Requisite Lenders
(whether consenting or not) have consented to any amendment, waiver or other
action.
 
(l)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Facility
Percentage; provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
10.7.   Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Potential Event of Default or an Event of Default if
such action is taken or condition exists.
 
10.8.   Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
10.2, 10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17,
9.3(b) and 9.6 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.
 
 
 
162

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
10.9.   No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedging Agreements.  Any forbearance
or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
 
10.10.   Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Secured
Obligations.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
 
10.11.   Severability.  In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
10.12.   Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
 
10.13.   Headings.  Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
 
10.14.   APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
 
 
 
163

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
10.15.   CONSENT TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
 
10.16.   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY
 
 
 
164

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
10.17.   Confidentiality.  Each Agent (which term shall for the purposes of this
Section 10.17 include each Arranger), and each Lender (which term shall for the
purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding Borrower, Sands Expo and their respective
Subsidiaries and their businesses identified as such by Borrower and obtained by
such Lender pursuant to the requirements hereof  in accordance with such
Lender’s customary procedures for handling confidential information of  such
nature, it being understood and agreed by Borrower that, in any event, each
Agent and each Lender may make (i) disclosures of such information to Affiliates
of such Lender or Agent and to their respective partners, directors, officers,
employees, representatives, agents, advisors and trustees (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any pledgee referred to in Section 10.6(h) or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided, such assignees, transferees, participants, pledgees,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.17 or other provisions at least as restrictive as
this Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender, and
(iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information.  In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.
 
10.18.   Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In
 
 
 
165

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury
laws.  Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to Borrower.
 
10.19.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
10.20.   Effectiveness.  This Agreement shall become effective as provided in
the Amendment Agreement.
 
10.21.   Patriot Act.  Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act.
 
10.22.   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
10.23.   Gaming Authorities.  Arrangers, Administrative Agent and each Lender
agree to cooperate with the Nevada Gaming Authorities or any other applicable
gaming authority in connection with the administration of their regulatory
jurisdiction over the Credit Parties, including to the extent not inconsistent
with the internal policies of such Lender or Issuing Bank and any applicable
legal or regulatory restrictions the provision of such documents or other
information as may be requested by any such Nevada Gaming Authority or other
gaming authority relating to Arrangers, Administrative Agent or any of the
Lenders, or Borrower or any of its Subsidiaries, or to the Credit
Documents.  Notwithstanding any other provision of the Agreement, Borrower
expressly authorizes each Agent and Lender to cooperate with the Nevada Gaming
Authorities and such other gaming authorities as described above.
 
 
 
166

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
10.24.   Harrah’s Shared Garage Lease.  Notwithstanding any other provision
hereof or in the Collateral Documents, the Credit Parties shall not be obligated
to grant the Lenders a leasehold mortgage covering their leasehold interest in,
to and under the Harrah’s Shared Garage Lease unless and until the landlord
thereunder consents to such a mortgage. Instead, Borrower shall, within sixty
(60) days (or such longer period as may be agreed to by the Administrative
Agent) after request therefor by the Administrative Agent, cause VCR to assign
its interest in, to and under the Harrah’s Shared Garage Lease to the Collateral
Agent or a third party designated by the Collateral Agent, in either case on
behalf of the Lenders, in which event the Collateral Agent or such third party,
as applicable, shall simultaneously sublease all of the real property covered by
the Harrah’s Shared Garage Lease back to VCR, all pursuant to documents
reasonably satisfactory to the Collateral Agent.
 
10.25.   Certain Matters Affecting Lenders.
 
(a)           If (i) any Nevada Gaming Authority or Pennsylvania Gaming
Authority shall determine that any Lender does not meet suitability standards
prescribed under the Nevada Gaming Laws or Pennsylvania Gaming Laws or (ii) any
other gaming authority with jurisdiction over the gaming business of Borrower
shall determine that any Lender does not meet its suitability standards (in any
such case, a “Former Lender”), the Administrative Agent or Borrower shall have
the right (but not the duty) to designate bank(s) or other financial
institution(s) (in each case, a “Substitute Lender”) which may be any Lender or
Lenders that agree to become a Substitute Lender and to assume the rights and
obligations of the Former Lender, subject to receipt by the Administrative Agent
of evidence that such Substitute Lender is an Eligible Assignee.  The Substitute
Lender shall assume the rights and obligations of the Former Lender under this
Agreement.  Borrower shall bear the costs and expenses of any Lender required by
any Nevada Gaming Authority, or any other gaming authority with jurisdiction
over the gaming business of Borrower, to file an application for a finding of
suitability in connection with the investigation of any application by Borrower
for a license to operate a gaming establishment or for any other approval
required from the gaming authority.
 
(b)           Notwithstanding the provisions of Section 10.25(a), if any Lender
becomes a Former Lender, and if the Administrative Agent or Borrower fails to
find a Substitute Lender pursuant to Section 10.25(a) within any time period
specified by the appropriate gaming authority for the withdrawal of a Former
Lender (the “Withdrawal Period”), Borrower may prepay in full the outstanding
principal amount of Loans made by such Former Lender, together with accrued
interest thereon to the earlier of (x) the date of payment or (y) the last day
of any Withdrawal Period.
 
10.26.   Effect of Restatement.  This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Closing Date with respect to the transactions hereunder and with
respect to the Loans and Letters of Credit outstanding under the Existing Credit
Agreement as of the Closing Date.  The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Credit Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Obligations under the Existing Credit Agreement and the other
Credit Documents as in effect prior to the Closing Date, (b) such Obligations
are in all respects continuing with only the terms being modified as provided in
this Agreement and the other Credit Docu-
 
 
 
167

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
ments, (c) the liens and security interests in favor of the Collateral Agent for
the benefit of the Secured Parties securing payment of such Obligations are in
all respects continuing and in full force and effect with respect to all
Obligations and (d) all references in the other Credit Documents to the Existing
Credit Agreement shall be deemed to refer without further amendment to this
Agreement.
 
10.27.   No Fiduciary Duties.  In connection with all aspects of each
transaction contemplated hereby, each Credit Party acknowledges and agrees
that:  (a) the extensions of credit provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Credit Parties,
on the one hand, and the Agents and the Lenders, on the other hand, and the
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, each Agent and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any of the
Credit Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other person; (c) none of the Agents or any Lender has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of any
Credit Party with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether any Agent or any Lender has advised or is currently advising any Credit
Party or their respective Affiliates on other matters) and none of the Agents or
any Lender has any obligation to any Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;
(d) the Agents,  the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their respective Affiliates, and none of the Agents or any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Agents and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they deemed appropriate. The Credit
Parties and their respective Affiliates each hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Agents
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with the transactions contemplated by this
Agreement.
 
[remainder of page intentionally left blank]
 
 
 
 
168

Credit and Guaranty Agreement

--------------------------------------------------------------------------------

 
 
APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 
 
 
 
 
APPENDIX A-1-1
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 
 
 
APPENDIX A-2-1
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A-3
TO CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 
 
 
 
 
APPENDIX A-3-1
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A-4
TO CREDIT AND GUARANTY AGREEMENT
 
Revolving Commitments
 
Lender
Revolving Commitment
Pro Rata Share

 
 
 
 
 
APPENDIX A-4-1
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
 
Notice Addresses



 
 
 
 
APPENDIX B-1
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-1 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.
 
Assignor and Assignee hereby agree that, upon giving effect to the assignment
and assumption described above, (i) Assignee shall be a party to the Credit
Agreement and shall have all of the rights and obligations under the Credit
Documents, and shall be deemed to have made all of the covenants and agreements
contained in the Credit Documents, arising out of or otherwise related to the
Assigned Interest, and (ii) Assignor shall be absolutely released from any of
such obligations, covenants and agreements assumed or made by Assignee in
respect of the Assigned Interest.  Assignee hereby acknowledges and agrees that
the agreement set forth in this paragraph is expressly made for the benefit of
the Borrower, Administrative Agent, Assignor and the other Lenders and their
respective successors and permitted assigns.
 
1.
Assignor:
 

 
2.
Assignee:
 

 
and is an Eligible Assignees

 
3.
Borrower:
Las Vegas Sands, LLC

 
4.
Administrative Agent:
The Bank of Nova Scotia, as the administrative agent under the Credit Agreement

 
 
 
EXHIBIT A-1-1

--------------------------------------------------------------------------------

 
 
 
5.
Credit Agreement:
The $3,500,000,000 Second Amended and Restated Credit and Guaranty Agreement
dated as of December 19, 2013 among Las Vegas Sands, LLC, certain subsidiaries
of the Borrower as Guarantors, the Lenders parties thereto, The Bank of Nova
Scotia, as Administrative Agent, and the other agents parties thereto

 
6.
Assigned Interest:

 
Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned
of
Commitment/Loans1
______________2
$____________
$____________
$____________%
______________
$____________
$____________
$____________%
______________
$____________
$____________
$____________%





Effective Date:                     , 20       [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
7.
Notice and Wire Instructions:

 
 

 
[NAME OF ASSIGNOR]
 
[NAME OF ASSIGNEE]
         
Notices:
 
Notices:




                               
Attention:
Telecopier:
 
Attention:
Telecopier:
 

 
 
________________________
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Loan”, “Term B Loan”, etc.).
 
 
 
 
EXHIBIT A-1-2

--------------------------------------------------------------------------------

 

 

 
with a copy to:
 
with a copy to:




                               
Attention:
Telecopier:
 
Attention:
Telecopier:
 






 
Wire Instructions:
 
Wire Instructions:



 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT A-1-3

--------------------------------------------------------------------------------

 
 
 
The terms set forth in this Assignment are hereby agreed to:
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
 
By:
      Title:             

 

 
ASSIGNEE
[NAME OF ASSIGNEE]
         
 
By:
      Title:                     

 
[Consented to and]3 Accepted:
 
THE BANK OF NOVA SCOTIA, as
      Administrative Agent
           
By:
      Title:               

 
[Consented to:]4
 
LAS VEGAS SANDS, LLC
           
By:
      Title:               

 
 
________________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
 
EXHIBIT A-1-4

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
 
1.
Representations and Warranties.

 
 
1.1
Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; (b)
acknowledges that the Assignee makes no representation that it is not in
possession of material non-public information and (c) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment, or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 
 
1.2
Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) it has experience and
expertise in the making of or investing in loans such as the Loans, (iv) it has
acquired the Assigned Interest for its own account in the ordinary course of its
business and without a view to distribution of the Loans within the meaning of
the Securities Act or the Exchange Act or other federal securities laws, (v)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (vi) it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision, and (vii) if it is a Non-U.S. Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on

 
 
 
 
 
 
EXHIBIT A-1-5

--------------------------------------------------------------------------------

 
 
 
 
 
such documents and information as it shall deem appropriate at that time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.

 
2.
Payments.  All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

 
 
2.1
With respect to Assigned Interests for Term Loans, unless notice to the contrary
is delivered to the Lender from the Administrative Agent, payment to the
Assignor by the Assignee in respect of the Assigned Interest shall include such
compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date.  On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.

 
 
2.2
With respect to Assigned Interests for Revolving Loans, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 
3.
General Provisions.  This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  This Assignment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to conflict of laws principles thereof.

 
[Remainder of page intentionally left blank]
 


 
 
 
 
EXHIBIT A-1-6

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Affiliate Lender Assignment and Assumption Agreement (the “Affiliate Lender
Assignment”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Affiliate Lender Assignment as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Affiliate
Lender Assignment and the Credit Agreement, without representation or warranty
by the Assignor.
 
Assignor and Assignee hereby agree that, upon giving effect to the assignment
and assumption described above, (i) Assignee shall be a party to the Credit
Agreement and shall have all of the rights and obligations under the Credit
Documents, and shall be deemed to have made all of the covenants and agreements
contained in the Credit Documents, arising out of or otherwise related to the
Assigned Interest, and (ii) Assignor shall be absolutely released from any of
such obligations, covenants and agreements assumed or made by Assignee in
respect of the Assigned Interest.  Assignee hereby acknowledges and agrees that
the agreement set forth in this paragraph is expressly made for the benefit of
the Borrower, Administrative Agent, Assignor and the other Lenders and their
respective successors and permitted assigns.
 
1.
Assignor:
 

 
2.
Assignee:
 

 
and is an Affiliate Lender

 
3.
Borrower:
Las Vegas Sands, LLC

 
4.
Administrative Agent:
The Bank of Nova Scotia, as the administrative agent under the Credit Agreement

 
 
 
 
 
EXHIBIT A-2-1

--------------------------------------------------------------------------------

 
 
 
5.
Credit Agreement:
The $3,500,000,000 Second Amended and Restated Credit and Guaranty Agreement
dated as of December 19, 2013 among Las Vegas Sands, LLC, certain subsidiaries
of the Borrower as Guarantors, the Lenders parties thereto, The Bank of Nova
Scotia, as Administrative Agent, and the other agents parties thereto

 
 
6.
Assigned Interest:

 
Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned
of
Commitment/Loans1
______________2
$____________
$____________
$____________%
______________
$____________
$____________
$____________%
______________
$____________
$____________
$____________%





Effective Date:                     , 20       [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
7.
Notice and Wire Instructions:

 
 

 
[NAME OF ASSIGNOR]
 
[NAME OF ASSIGNEE]
         
Notices:
 
Notices:




                               
Attention:
Telecopier:
 
Attention:
Telecopier:
 

 
 
________________________
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term B
Loan”, “Other Term Loan”, etc.).

 
 
EXHIBIT A-2-2

--------------------------------------------------------------------------------

 
 
 

 
with a copy to:
 
with a copy to:




                               
Attention:
Telecopier:
 
Attention:
Telecopier:
 






 
Wire Instructions:
 
Wire Instructions:



 
 
 
 
 
 
 
 
 
 
EXHIBIT A-2-3

--------------------------------------------------------------------------------

 
 
 
The terms set forth in this Assignment are hereby agreed to:
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
 
By:
      Title:             

 

 
ASSIGNEE
[NAME OF ASSIGNEE]
         
 
By:
      Title:                     

 
[Consented to and]3 Accepted:
 
THE BANK OF NOVA SCOTIA, as
      Administrative Agent
           
By:
      Title:               

 
[Consented to:]4
 
LAS VEGAS SANDS, LLC
           
By:
      Title:               

 
 
________________________ 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
 
 
EXHIBIT A-2-4

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR AFFILIATE LENDER ASSIGNMENT
AND ASSUMPTION AGREEMENT
 
1.
Representations and Warranties.

 
 
1.1
Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Affiliate Lender Assignment and to consummate the transactions contemplated
hereby; (b) acknowledges that the Assignee makes no representation that it is
not in possession of material non-public information and (c) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Affiliate Lender Assignment, or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

 
 
1.2
Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Affiliate Lender Assignment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) it has
acquired the Assigned Interest for its own account and without a view to
distribution of the Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws, (v) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (vi) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Affiliate Lender Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision, (vii) it is sophisticated with respect to, capable of evaluating
and understanding, has participated in, is knowledgeable about and understands
credit agreements of a type similar to the Credit Agreement, (viii) it is
relying on the advice of its counsel and financial advisors with respect to this
Affiliate Lender Assignment and in evaluating the terms, risks and conditions of
the Credit Agreement, (ix) it

 
 
 
 
 
 
EXHIBIT A-2-5

--------------------------------------------------------------------------------

 
 
 
 
 
has performed a due diligence review of the Borrower and its Affiliates, the
Credit Agreement and the transactions contemplated thereby and is responsible
for its decision to participate in the Credit Agreement, (x) if it is a Non-U.S.
Lender, attached to the Affiliate Lender Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee and (xi) as of the Effective Date,
after giving effect to the assignment of the Assigned Interest pursuant to this
Affiliate Lender Assignment, the aggregate principal amount of all Term Loans
held by all Affiliate Lenders (other than Debt Fund Affiliate Lenders) does not
exceed 25% of the aggregate principal amount of the Term Loans outstanding; (b)
acknowledges the limitation on the rights of Lenders that are Affiliate Lenders
set forth in the Credit Agreement, including Section 10.6 thereof and (c) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at that time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

 
2.
Payments.  All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

 
 
2.1
With respect to Assigned Interests for Term Loans, unless notice to the contrary
is delivered to the Lender from the Administrative Agent, payment to the
Assignor by the Assignee in respect of the Assigned Interest shall include such
compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date.  On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.

 
 
2.2
With respect to Assigned Interests for Revolving Loans, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 
3.
General Provisions.  This Affiliate Lender Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  The parties hereto agree that, if such Affiliate Lender is LVSC, a
Credit Party or a respective Subsidiary thereof, the provisions of Section
10.06(j)(iv) of the Credit Agreement are incorporated by reference herein
mutatis mutandis as if stated herein in full.  This Affiliate Lender Assignment
may be executed in any number of counterparts, which

 
 
 
 
 
 
 
 
 
EXHIBIT A-2-6

--------------------------------------------------------------------------------

 
 
 
 
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Affiliate Lender Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this
Assignment.  This Affiliate Lender Assignment shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to conflict of laws principles thereof.

 
[Remainder of page intentionally left blank]
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT A-2-7

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


 
Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among Las
Vegas Sands, LLC (“Borrower”), certain subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, The Bank of Nova Scotia, as
Administrative Agent, Collateral Agent, Swing Line Lender and Issuing Bank
(“Scotiabank”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc.
(“Citi”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
BNP Paribas Securities Corp. (“BNP Paribas”), Goldman Sachs Bank USA (“Goldman
Sachs”) and Scotiabank, as Arrangers, Barclays and Citi, as Syndication Agents,
Merrill Lynch, BNP Paribas and Goldman Sachs, as Documentation Agents and Credit
Agricole Corporate & Investment Bank, Morgan Stanley Senior Funding, Inc., The
Royal Bank of Scotland and Sumitomo Mitsui Banking Corporation, as Senior
Managing Agents.
 
Pursuant to the provisions of Section 2.20(g)(ii)(2)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


 
 
 
EXHIBIT B-1-1

--------------------------------------------------------------------------------

 


 
[NAME OF LENDER]
           
By:
        Name:        Title:     

 
Date: ________ __, 20[  ]
 


 
 
 
 
 
 
 
 
 
EXHIBIT B-1-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


 
Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among Las
Vegas Sands, LLC (“Borrower”), certain subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, The Bank of Nova Scotia, as
Administrative Agent, Collateral Agent, Swing Line Lender and Issuing Bank
(“Scotiabank”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc.
(“Citi”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
BNP Paribas Securities Corp. (“BNP Paribas”), Goldman Sachs Bank USA (“Goldman
Sachs”) and Scotiabank, as Arrangers, Barclays and Citi, as Syndication Agents,
Merrill Lynch, BNP Paribas and Goldman Sachs, as Documentation Agents and Credit
Agricole Corporate & Investment Bank, Morgan Stanley Senior Funding, Inc., The
Royal Bank of Scotland and Sumitomo Mitsui Banking Corporation, as Senior
Managing Agents.
 
Pursuant to the provisions of Section 2.20(g)(ii)(2)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either
 
 
 
 
 
 
EXHIBIT B-2-1

--------------------------------------------------------------------------------

 
 
 
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
           
By:
        Name:        Title:     

 
Date: ________ __, 20[  ]
 
 
 
 
 
 
 
 
 
 
EXHIBIT B-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B-3 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among Las
Vegas Sands, LLC (“Borrower”), certain subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, The Bank of Nova Scotia, as
Administrative Agent, Collateral Agent, Swing Line Lender and Issuing Bank
(“Scotiabank”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc.
(“Citi”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
BNP Paribas Securities Corp. (“BNP Paribas”), Goldman Sachs Bank USA (“Goldman
Sachs”) and Scotiabank, as Arrangers, Barclays and Citi, as Syndication Agents,
Merrill Lynch, BNP Paribas and Goldman Sachs, as Documentation Agents and Credit
Agricole Corporate & Investment Bank, Morgan Stanley Senior Funding, Inc., The
Royal Bank of Scotland and Sumitomo Mitsui Banking Corporation, as Senior
Managing Agents.
 
Pursuant to the provisions of Section 2.20(g)(ii)(2)(C) of the Credit
Agreement,  the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
 
 
EXHIBIT B-3-1

--------------------------------------------------------------------------------

 

[NAME OF PARTICIPANT]
           
By:
        Name:        Title:     

 
Date: ________ __, 20[  ]
 


 


 
 
 
 
 
 
 
 
 
 
EXHIBIT B-3-2

--------------------------------------------------------------------------------

 

EXHIBIT B-4 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among Las
Vegas Sands, LLC (“Borrower”), certain subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, The Bank of Nova Scotia, as
Administrative Agent, Collateral Agent, Swing Line Lender and Issuing Bank
(“Scotiabank”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc.
(“Citi”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
BNP Paribas Securities Corp. (“BNP Paribas”), Goldman Sachs Bank USA (“Goldman
Sachs”) and Scotiabank, as Arrangers, Barclays and Citi, as Syndication Agents,
Merrill Lynch, BNP Paribas and Goldman Sachs, as Documentation Agents and Credit
Agricole Corporate & Investment Bank, Morgan Stanley Senior Funding, Inc., The
Royal Bank of Scotland and Sumitomo Mitsui Banking Corporation, as Senior
Managing Agents.
 
Pursuant to the provisions of Section 2.20(g)(ii)(2)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
 
 
 
 
 
 
 
EXHIBIT B-4-1

--------------------------------------------------------------------------------

 
 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


 
[NAME OF PARTICIPANT]
           
By:
        Name:        Title:     

 
Date: ________ __, 20[  ]


 
 
 
 
 
 
 
 
 
 
EXHIBIT B-4-2

--------------------------------------------------------------------------------

 
 
EXHIBIT C TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF COMPLIANCE CERTIFICATE
 
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
 
1.  I am the [_____] of LAS VEGAS SANDS, LLC (“Borrower”).
 
2.  I have reviewed the terms of that certain Second Amended and Restated Credit
and Guaranty Agreement, dated as of December 19, 2013 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Las Vegas Sands, LLC (“Borrower”), certain subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time, The Bank
of Nova Scotia, as Administrative Agent, Collateral Agent, Swing Line Lender and
Issuing Bank (“Scotiabank”), Barclays Bank PLC (“Barclays”), Citigroup Global
Markets Inc. (“Citi”), Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), BNP Paribas Securities Corp. (“BNP Paribas”), Goldman Sachs
Bank USA (“Goldman Sachs”) and Scotiabank, as Arrangers, Barclays and Citi, as
Syndication Agents, Merrill Lynch, BNP Paribas and Goldman Sachs, as
Documentation Agents and Credit Agricole Corporate & Investment Bank, Morgan
Stanley Senior Funding, Inc., The Royal Bank of Scotland and Sumitomo Mitsui
Banking Corporation, as Senior Managing Agents, and I have made, or have caused
to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Credit Parties during the accounting period
covered by the attached financial statements.
 
3.  The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in a separate attachment, if any, to
this Certificate, describing in detail, the nature of the condition or event,
the period during which it has existed and the action which Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.
 
The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [__________], 20[__] pursuant to Section
5.1(c) of the Credit Agreement.
 
 

 
LAS VEGAS SANDS, LLC
               
 
By:
      Name:       Title:  [_____]          

 


 
 
 
 
EXHIBIT D-1

--------------------------------------------------------------------------------

 
 
ANNEX A TO
COMPLIANCE CERTIFICATE
 
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].
 
 

1.   Consolidated Adjusted EBITDA: (i) - (ii) =
$[____,____,____]
        (i) (a) 
Consolidated Net Income:
$[____,____,____]
              (b) 
Consolidated Interest Expense:
$[____,____,____]
              (c) 
provisions for taxes based on income to the extent deducted in calculating
Consolidated Net Income:
$[____,____,____]
              (d) 
total depreciation expense:
$[____,____,____]
              (e) 
total amortization expense:
$[____,____,____]
              (f) 
total pre-opening and development expenses:
$[____,____,____]
             
(g)
 
total amortization of deferred gain and deferred rent incurred as a result of
the sale of the retail mall spaces within the Resort Complex:
$[____,____,____]
             
(h) 
 
expenses and charges related to the transactions contemplated by the Credit
Agreement and the other Credit Documents:
$[____,____,____]
              (i) 
expenses and charges paid to any Lender, any Agent or any indemnity pursuant to
Section 10.3 of the Credit Agreement or any comparable provision of any other
Credit Document:
$[____,____,____]
              (j) 
other non-cash items reducing Consolidated Net Income1:
$[____,____,____]
 

 
 
________________________
1 Excluding any such non-cash item to the extent that it represents an accrual
or reserve for potential cash items in any future period or amortization of a
non-extraordinary cash item prepaid in the ordinary course of business in a
prior period.
 
 
 
 
EXHIBIT D-2

--------------------------------------------------------------------------------

 
 
 

  (ii) 
other non-cash items increasing Consolidated Net Income2:
$[____,____,____]
            2.   Consolidated Interest Expense:
$[____,____,____]
        3.   Consolidated Net Income: (i) - (ii) =
$[____,____,____]
          (i) 
the net income (or loss) of the Credit Parties on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP
and before any reduction in respect of preferred stock dividends:
$[____,____,____]
              (ii) 
(a)
the income (or loss) of any Person (other than a Credit Party or a Restaurant
Joint Venture), except to the extent of the amount of dividends or other
distributions actually paid to the Credit Parties by such Person during such
period: 
$[____,____,____]
                 
(b)
any amounts accrued that are paid or payable to managers of Restaurant Joint
Ventures as management fees, or to equity owners (other than Credit Parties) in
Restaurant Joint Ventures in accordance with their percentage of Equity
Interests therein: 
$[____,____,____]
                 
(c)
the income (or loss) of any Person accrued prior to the date it is merged into
or consolidated with Borrower or any other Credit Party or that Person’s assets
are acquired by Borrower or any other Credit Party: 
$[____,____,____]
 

 
 
 
 
 
________________________
2 Excluding any such non-cash item to the extent it represents the reversal of
an accrual or reserve for potential cash item in any prior period.
 
 
 
 
EXHIBIT D-3

--------------------------------------------------------------------------------

 
 
 

  (d) 
any after-tax gains or losses attributable to (i) Asset Sales consummated
pursuant to Section 6.7(a), (d), (q) or (r) of the Credit Agreement, (ii)
returned surplus assets of any Pension Plan or (iii) the disposition of any
Securities or the extinguishment of any Indebtedness of any Person or any of its
restricted subsidiaries:
$[____,____,____]
 
            (e) 
dividends or distributions from any Excluded Subsidiary to Borrower or any other
Credit Party which are used to fund their share of any applicable tax payments
to be made under the Tax Sharing Agreement:
$[____,____,____]
 
            (f) 
the effect of non-cash accounting adjustments resulting from a change in the tax
status of a flow-through tax entity to a “C-corporation” or other entity taxed
similarly:
$[____,____,____]
 
            (g) 
any net extraordinary gains or net extraordinary losses:
$[____,____,____]
 
            (h) 
any refinancing (or, in the case of the Amendment Agreement, transaction) costs,
amortization or charges (including premiums, costs, amortization and charges
associated with the Amendment Agreement and the transactions contemplated
thereby or any permitted refinancing of the New Senior Notes, any LVSC Debt that
is guaranteed by the Credit Parties or any of the Obligations):
$[____,____,____]
 

 
 
 
 
 
 
 
 
 
EXHIBIT D-4

--------------------------------------------------------------------------------

 
 
 

    (i) 
any compensation charge or expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, or grants or
sales of stock, stock appreciation or similar rights, stock options, restricted
stock, preferred stock or other rights:
 
 
$[____,____,____]
 
            4.   Consolidated Total Debt: (i) + (ii) – (iii) =
$[____,____,____]
 
              (i)  the aggregate stated balance sheet amount of all Indebtedness
of the Credit Parties (other than any Shareholder Subordinated Indebtedness),
determined on a consolidated basis in accordance with GAAP:
$[____,____,____]
 
              (ii)  all LVSC Debt that is guaranteed by the Credit Parties:
$[____,____,____]
 
              (iii)  the aggregate stated balance sheet amount of unrestricted
Cash and Cash Equivalents (including, in any event, deposits received from
Palazzo Condo Tower Sales) of the Credit Parties determined on a consolidated
basis in accordance with GAAP as of such date:
$[____,____,____]
 
            5.   Consolidated Leverage Ratio3: (i)/(ii) =                   (i) 
Consolidated Total Debt:
$[____,____,____]
 

 
 
 
 
________________________
3 In any period of four consecutive Fiscal Quarters in which a Permitted
Acquisition or Significant Asset Sale occurs, the Consolidated Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.4 of the
Credit Agreement.

 
 
 
 
EXHIBIT D-5

--------------------------------------------------------------------------------

 
 
 

  (ii)  Consolidated Adjusted EBITDA for the period consisting of, if such date
is a Quarterly Date, the Fiscal Quarter ending on such date and each of the
three immediately preceding Fiscal Quarters, or if such date is not a Quarterly
Date, the four full Fiscal Quarters most recently ended for which financial
statements have been (or were required to be) delivered.:
$[____,____,____]
 
                 
Actual:
Required:
__.__:1.00
__.__:1.00
 







 
 
 
 
 
 
 
 
 
 
EXHIBIT D-6

--------------------------------------------------------------------------------

 
 
EXHIBIT E TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF CONVERSION/CONTINUATION NOTICE
 
Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among Las
Vegas Sands, LLC (“Borrower”), certain subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, The Bank of Nova Scotia, as
Administrative Agent, Collateral Agent, Swing Line Lender and Issuing Bank
(“Scotiabank”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc.
(“Citi”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
BNP Paribas Securities Corp. (“BNP Paribas”), Goldman Sachs Bank USA (“Goldman
Sachs”) and Scotiabank, as Arrangers, Barclays and Citi, as Syndication Agents,
Merrill Lynch, BNP Paribas and Goldman Sachs, as Documentation Agents and Credit
Agricole Corporate & Investment Bank, Morgan Stanley Senior Funding, Inc., The
Royal Bank of Scotland and Sumitomo Mitsui Banking Corporation, as Senior
Managing Agents.
 
Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [                    ]:
 
1.  Term B Loans:
 

 
$[____,____,____]
Eurodollar Rate Loans to be continued with Interest Period of [            ]
month(s)
 
$[____,____,____]
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[            ] month(s)
 
$[____,____,____]
Eurodollar Rate Loans to be converted to Base Rate Loans



2.  Revolving Loans:
 

 
$[____,____,____]
Eurodollar Rate Loans to be continued with Interest Period of [            ]
month(s)
 
$[____,____,____]
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[            ] month(s)
 
$[____,____,____]
Eurodollar Rate Loans to be converted to Base Rate Loans



 
 
 
 
EXHIBIT E-1

--------------------------------------------------------------------------------

 
 
 
[In the case of a conversion to Eurodollar Rate Loans, Borrower hereby certifies
that as of the date hereof, no event that would constitute an Event of Default
or a Potential Event of Default has occurred and is continuing.]1
 
 
Date: [________]
LAS VEGAS SANDS, LLC
               
 
By:
      Name:        Title:             

 


 
 
 
 
 
________________________

1 To be added only if requested in writing by the Requisite Lenders.
 
 
 
 
 
EXHIBIT E-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF COUNTERPART AGREEMENT
 
This COUNTERPART AGREEMENT, dated [                    ] (this “Counterpart
Agreement”) is delivered pursuant to that certain Second Amended and Restated
Credit and Guaranty Agreement, dated as of December 19, 2013 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Las Vegas Sands, LLC (“Borrower”), certain subsidiaries
of Borrower, as Guarantors, the Lenders party thereto from time to time, The
Bank of Nova Scotia, as Administrative Agent, Collateral Agent, Swing Line
Lender and Issuing Bank (“Scotiabank”), Barclays Bank PLC (“Barclays”),
Citigroup Global Markets Inc. (“Citi”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp. (“BNP Paribas”),
Goldman Sachs Bank USA (“Goldman Sachs”) and Scotiabank, as Arrangers, Barclays
and Citi, as Syndication Agents, Merrill Lynch, BNP Paribas and Goldman Sachs,
as Documentation Agents and Credit Agricole Corporate & Investment Bank, Morgan
Stanley Senior Funding, Inc., The Royal Bank of Scotland and Sumitomo Mitsui
Banking Corporation, as Senior Managing Agents.
 
Section 1.  Pursuant to Section 5.11 of the Credit Agreement, the undersigned
hereby:
 
2.           (a)           agrees that this Counterpart Agreement may be
attached to the Credit Agreement and that by the execution and delivery hereof,
the undersigned becomes a Guarantor under the Credit Agreement and agrees to be
bound by all of the terms thereof;
 
3.           (b)           represents and warrants that each of the
representations and warranties set forth in the Credit Agreement and each other
Credit Document and applicable to the undersigned is true and correct in all
material respects both before and after giving effect to this Counterpart
Agreement, except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct in all material respects as of such earlier date;
 
4.           (c)           no event has occurred or is continuing as of the date
hereof, or will result from the transactions contemplated hereby on the date
hereof, that would constitute an Event of Default or a Potential Event of
Default;
 
5.           (d)           agrees to irrevocably and unconditionally guaranty
the due and punctual payment in full of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) and in accordance with Section 7 of the Credit
Agreement; and
 
6.           (e)           the undersigned hereby (i) agrees that this
counterpart may be attached to the Security Agreement, (ii) agrees that the
undersigned will comply with all
 
 
 
 
 
 
EXHIBIT F-1

--------------------------------------------------------------------------------

 
 
 
the terms and conditions of the Security Agreement as if it were an original
signatory thereto, (iii) grants to Collateral Agent a security interest in all
of the undersigned’s right, title and interest in and to all “Collateral” (as
such term is defined in the Security Agreement) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and (iv)
delivers to Collateral Agent supplements to all schedules attached to the
Security Agreement.  All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Security Agreement.
 
Section 2.  The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Agreement.  Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except by an instrument in writing signed by
the party (including, if applicable, any party required to evidence its consent
to or acceptance of this Agreement) against whom enforcement of such change,
waiver, discharge or termination is sought.  Any notice or other communication
herein required or permitted to be given shall be given in pursuant to Section
10.1 of the Credit Agreement, and all for purposes thereof, the notice address
of the undersigned shall be the address as set forth on the signature page
hereof.  In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
EXHIBIT F-2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.
 
 
 
[NAME OF SUBSIDIARY]
               
 
By:
      Name:        Title:             


Address for Notices:
 

                   
Attention:
   
Telecopier
 



with a copy to:
 

                   
Attention:
   
Telecopier
 



ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
 
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent
           
By:
      Name:        Title:               

 
 
 
 
EXHIBIT F-3

--------------------------------------------------------------------------------

 
 
EXHIBIT G-1 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[FORM OF DEED OF TRUST (VENETIAN SITE)]
 
See execution version
 


 


 
 
 
 
 
 
 
 
 
EXHIBIT G-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G-2 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[FORM OF DEED OF TRUST (PALAZZO SITE)]
 
See execution version
 


 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT G-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G-3 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[FORM OF DEED OF TRUST (CENTRAL PARK WEST SITE)]
 
See execution version
 


 


 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT G-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G-4 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[FORM OF DEED OF TRUST (SECC SITE)]
 
See execution version
 


 


 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT G-4-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G-5 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 


 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT G-5-1

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT H-2 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF REVOLVING LOAN NOTE
 
$[ 1 ][____,____,____]
 
December [_], 2013 
New York, New York 

 
FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC, a Nevada limited liability company
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [                    ], the lesser of (a) [1][DOLLARS]
($[1][      ,      ,      ]) and (b) the unpaid principal amount of all advances
made by Payee to Borrower as Revolving Loans under the Credit Agreement referred
to below.
 
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 19,
2013 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Las Vegas Sands, LLC (“Borrower”),
certain subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent, Collateral
Agent, Swing Line Lender and Issuing Bank (“Scotiabank”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. (“Citi”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp.
(“BNP Paribas”), Goldman Sachs Bank USA (“Goldman Sachs”) and Scotiabank, as
Arrangers, Barclays and Citi, as Syndication Agents, Merrill Lynch, BNP Paribas
and Goldman Sachs, as Documentation Agents and Credit Agricole Corporate &
Investment Bank, Morgan Stanley Senior Funding, Inc., The Royal Bank of Scotland
and Sumitomo Mitsui Banking Corporation, as Senior Managing Agents.
 
This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $[      ,      ,      ] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Loans evidenced
hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment Agreement effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by
Administrative Agent and recorded in the Register, Borrower, each Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made
 
 
 
________________________
[1] Lender’s Revolving Credit Commitment
 
 
 
 
EXHIBIT H-2-2

--------------------------------------------------------------------------------

 
 
 
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
Borrower promises to pay all costs and expenses, including reasonable attorney’s
fees, to the extent provided in the Credit Agreement, incurred in the collection
and enforcement of this Note.  Borrower and any endorsers of this Note hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
EXHIBIT H-2-3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
 
 
 
LAS VEGAS SANDS, LLC
               
 
By:
      Name:        Title:             



 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-2-4

--------------------------------------------------------------------------------

 
 
 
TRANSACTIONS ON
REVOLVING LOAN NOTE
 
Date
 
Amount of Loan Made This Date
 
Amount of Principal Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
                                   





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-2-5

--------------------------------------------------------------------------------

 
 
EXHIBIT H-3 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF SWING LINE NOTE
 

$[ 1 ][____,____,____]    December [_], 2013   New York, New York 

 
FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC, a Nevada limited liability company
(“Borrower”), promises to pay to THE BANK OF NOVA SCOTIA, as Swing Line Lender
(“Payee”), on or before [                ]), the lesser of (a) [1][DOLLARS]
($[      ,      ,      ]) and (b) the unpaid principal amount of all advances
made by Payee to Borrower as Swing Line Loans under the Credit Agreement
referred to below.
 
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 19,
2013 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Las Vegas Sands, LLC (“Borrower”),
certain subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent, Collateral
Agent, Swing Line Lender and Issuing Bank (“Scotiabank”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. (“Citi”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp.
(“BNP Paribas”), Goldman Sachs Bank USA (“Goldman Sachs”) and Scotiabank, as
Arrangers, Barclays and Citi, as Syndication Agents, Merrill Lynch, BNP Paribas
and Goldman Sachs, as Documentation Agents and Credit Agricole Corporate &
Investment Bank, Morgan Stanley Senior Funding, Inc., The Royal Bank of Scotland
and Sumitomo Mitsui Banking Corporation, as Senior Managing Agents.
 
This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND
________________________
[1] Swing Line Sublimit

 
 
 
 
 
EXHIBIT H-3-1

--------------------------------------------------------------------------------

 
 
 
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
Borrower promises to pay all costs and expenses, including reasonable attorney’s
fees, to the extent provided in the Credit Agreement, incurred in the collection
and enforcement of this Note.  Borrower and any endorsers of this Note hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-3-2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
 
 
 
LAS VEGAS SANDS, LLC
               
 
By:
      Name:        Title:             



 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-3-3

--------------------------------------------------------------------------------

 
 
 
TRANSACTIONS ON
SWING LINE NOTE
 
Date
 
Amount of Loan Made This Date
 
Amount of Principal Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
                                   





 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-3-4

--------------------------------------------------------------------------------

 
 
EXHIBIT H-4 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF TERM B LOAN NOTE
 

$[ 1 ][____,____,____]    December [_], 2013   New York, New York 

 
FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC, a Nevada limited liability company
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [1][DOLLARS] ($[1][      ,      ,      ]) in the
installments referred to below.
 
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 19,
2013 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Las Vegas Sands, LLC (“Borrower”),
certain subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent, Collateral
Agent, Swing Line Lender and Issuing Bank (“Scotiabank”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. (“Citi”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp.
(“BNP Paribas”), Goldman Sachs Bank USA (“Goldman Sachs”) and Scotiabank, as
Arrangers, Barclays and Citi, as Syndication Agents, Merrill Lynch, BNP Paribas
and Goldman Sachs, as Documentation Agents and Credit Agricole Corporate &
Investment Bank, Morgan Stanley Senior Funding, Inc., The Royal Bank of Scotland
and Sumitomo Mitsui Banking Corporation, as Senior Managing Agents.
 
Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.
 
This Note is one of the “Term B Loan Notes” in the aggregate principal amount of
$[      ,      ,      ] and is issued pursuant to and entitled to the benefits
of the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment Agreement or Settlement Confirmation
effecting the assignment or transfer of the obligations evidenced hereby shall
have been accepted by Administrative Agent and recorded in the Register,
Borrower, each Agent and Lenders shall be entitled to deem and treat Payee as
the owner and holder of this Note and the obligations evidenced hereby.  Payee
hereby agrees, by its acceptance
________________________
[1] Lender’s Term B Loan Commitment

 
 
 
EXHIBIT H-4-1

--------------------------------------------------------------------------------

 
 
 
hereof, that before disposing of this Note or any part hereof it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Borrower hereunder with respect to payments of principal of
or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
Borrower promises to pay all costs and expenses, including reasonable attorney’s
fees, to the extent provided in the Credit Agreement, incurred in the collection
and enforcement of this Note.  Borrower and any endorsers of this Note hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 
[Remainder of page intentionally left blank]
 
 
 
 

 
 
 
EXHIBIT H-4-2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
 
 
 
LAS VEGAS SANDS, LLC
               
 
By:
      Name:        Title:             

 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-4-3

--------------------------------------------------------------------------------

 
 
EXHIBIT H-5 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 


 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-5-1

--------------------------------------------------------------------------------

 
 
EXHIBIT H-6 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF FIRST LIEN INTERCREDITOR AGREEMENT
 
See attached
 


 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT H-6-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF FUNDING NOTICE
 
Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among Las
Vegas Sands, LLC (“Borrower”), by and among Las Vegas Sands, LLC (“Borrower”),
certain subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, The Bank of Nova Scotia, as Administrative Agent, Collateral
Agent, Swing Line Lender and Issuing Bank (“Scotiabank”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. (“Citi”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp.
(“BNP Paribas”), Goldman Sachs Bank USA (“Goldman Sachs”) and Scotiabank, as
Arrangers, Barclays and Citi, as Syndication Agents, Merrill Lynch, BNP Paribas
and Goldman Sachs, as Documentation Agents and Credit Agricole Corporate &
Investment Bank, Morgan Stanley Senior Funding, Inc., The Royal Bank of Scotland
and Sumitomo Mitsui Banking Corporation, as Senior Managing Agents.
 
Pursuant to Section 2.1 or 2.2 or 2.3 of the Credit Agreement, Borrower desires
that Lenders make the following Loans to Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [               ]
(the “Credit Date”):
 

[ Term B Loans       o
Base Rate Loans:
$[      ,      ,      ]
      o
Eurodollar Rate Loans, with an initial
     Interest Period of _____ month(s):
 
 
$[      ,      ,      ] ]
      [ Revolving Loans       o
Base Rate Loans:
$[      ,      ,      ]
      o
Eurodollar Rate Loans, with an initial
     Interest Period of _____ month(s):
 
$[      ,      ,      ] ]
      [ Swing Line Loans
$[      ,      ,      ] ]





Borrower hereby certifies that:
 
(i)           after making the Loans requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;
 
 
 
EXHIBIT I-1

--------------------------------------------------------------------------------

 
 
 
(ii)           as of the Credit Date, the representations and warranties
contained in each of the Credit Documents are true, correct and complete in all
material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true, correct and complete in all material
respects on and as of such earlier date; and
 
(iii)           as of the Credit Date, no event has occurred and is continuing
or would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Potential Event of Default.
 
 
Date: [________]
LAS VEGAS SANDS, LLC
               
 
By:
      Name:        Title:             

 
 
 
 
 
 
 
 
 
EXHIBIT I-2

--------------------------------------------------------------------------------

 
 
EXHIBIT J TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF INTERCOMPANY SUBORDINATED DEMAND PROMISSORY NOTE
 

Note Number: [      ]  Dated:  December [_], 2013 

 
FOR VALUE RECEIVED, LAS VEGAS SANDS, LLC and each of its Restricted Subsidiaries
(collectively, the “Group Members” and each, a “Group Member”) which is a party
to this intercompany subordinated demand promissory note (the “Promissory Note”)
promises to pay to the order of such other Group Member as makes loans to such
Group Member (each Group Member which borrows money pursuant to this Promissory
Note is referred to herein as a “Payor” and each Group Member which makes loans
and advances pursuant to this Promissory Note is referred to herein as a
“Payee”), on demand, in lawful money of the United States of America, in
immediately available funds and at the appropriate office of the Payee, the
aggregate unpaid principal amount of all loans and advances heretofore and
hereafter made by such Payee to such Payor and any other indebtedness now or
hereafter owing by such Payor to such Payee as shown in the books and records of
such Payee.  The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor
hereunder.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings given such terms in the Second Amended and Restated Credit and
Guaranty Agreement, dated as of December 19, 2013 (as amended, restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), by and among Las Vegas Sands, LLC (“Borrower”), certain
subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, The Bank of Nova Scotia, as Administrative Agent, Collateral Agent, Swing
Line Lender and Issuing Bank (“Scotiabank”), Barclays Bank PLC (“Barclays”),
Citigroup Global Markets Inc. (“Citi”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp. (“BNP Paribas”),
Goldman Sachs Bank USA (“Goldman Sachs”) and Scotiabank, as Arrangers, Barclays
and Citi, as Syndication Agents, Merrill Lynch, BNP Paribas and Goldman Sachs,
as Documentation Agents and Credit Agricole Corporate & Investment Bank, Morgan
Stanley Senior Funding, Inc., The Royal Bank of Scotland and Sumitomo Mitsui
Banking Corporation, as Senior Managing Agents.
 
The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee; provided, that, at the Collateral
Agent’s option following the occurrence and during the continuation of an Event
of Default under the Credit Agreement (“Secured Debt Default”), overdue amounts
shall bear interest at the rate per annum then applicable to Base Rate Loans (as
defined in the Credit Agreement), plus 2.0% per annum.  Interest shall be due
and payable on the last day of each month commencing after the date hereof or at
such other times as may be agreed upon in writing from time to time by the
relevant Payor and Payee.  Upon demand for payment of any principal amount
hereof, accrued but unpaid interest on such principal amount shall also be due
and payable.  Interest shall be paid in lawful money of the United States of
America and in immediately available funds.  Interest shall be computed for the
actual number of days elapsed on the basis of a year consisting of 365 days.
 
 
 
 
 
 
EXHIBIT J-1

--------------------------------------------------------------------------------

 
 
 
Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
 
This Promissory Note has been pledged by each Payee to the Collateral Agent for
the benefit of the Secured Parties, as security for such Payee’s obligations, if
any, under the Credit Documents and any documents related to any Parri Passu
Indebtedness to which such Payee is a party.  Each Payor acknowledges and agrees
that the Collateral Agent and the other Secured Parties may exercise all the
rights of the Payees under this Promissory Note during the continuance of an
Event of Default (as defined in the Credit Agreement) and will not be subject to
any abatement, reduction, recoupment, defense, setoff or counterclaim available
to such Payor until the Obligations then due and payable have been paid in full.
 
Each Payee agrees that any and all claims of such Payee against any Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Secured Obligations
(as defined in the Security Agreement) until all of the Secured Obligations then
due and payable have been performed and paid in full in cash in immediately
available funds, no letters of credit are outstanding under any Credit Documents
and all commitments to extend credit under any Credit Document have been
terminated; provided, that each Payor may make payments to the applicable Payee
so long as no Secured Debt Default shall have occurred and be continuing; and
provided, further, that all loans and advances made by a Payee pursuant to this
Promissory Note shall be received by the applicable Payor subject to the
provisions of the Credit Documents.  Notwithstanding any right of any Payee to
ask, demand, sue for, take or receive any payment from any Payor, all rights,
Liens and security interests of such Payee, whether now or hereafter arising and
howsoever existing, in any assets of any Payor (whether constituting part of the
security or collateral given to the Collateral Agent or any other Secured Party
to secure payment of all or any part of the Secured Obligations or otherwise)
shall be and hereby are subordinated to the rights of the Collateral Agent or
any other Secured Party in such assets until all Secured Obligations (as defined
in the Security Agreement) then due and payable have been paid in full.  Except
as permitted by the Credit Documents, the Payees shall have no right to
possession of any such asset or to foreclose upon, or exercise any other remedy
in respect of, any such asset, whether by judicial action or otherwise, unless
and until all of the Secured Obligations (other than unmatured indemnification
obligations) shall have been performed and paid in full in cash in immediately
available funds, no letters of credit are outstanding under any Credit Documents
and all commitments have been expired or terminated.
 
If all or any part of the assets of any Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of any
Payor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any Payor is dissolved or if (except as permitted by the Credit Documents) all
or substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of such Payor to any Payee
(“Payor Indebtedness”) shall be paid or delivered directly to the Collateral
Agent for application to any of the Secured Obligations in accordance with the
terms
 
 
 
 
 
 
 
EXHIBIT J-2

--------------------------------------------------------------------------------

 
 
 
of the Credit Agreement, due or to become due, until the date on which the
Secured Obligations (other than unmatured indemnification obligations) shall
have been performed and paid in full in cash in immediately available funds, no
letters of credit shall be outstanding under any Credit Documents (unless cash
collateralized on terms reasonably satisfactory to the Issuing Bank) and all
commitments to extend credit under any Credit Document shall have expired or
been terminated.  Each Payee irrevocably authorizes, empowers and appoints the
Collateral Agent as such Payee’s attorney-in-fact (which appointment is coupled
with an interest and is irrevocable and is effective upon the occurrence of an
Event of Default) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Collateral Agent’s own name or in the name of such Payee or otherwise, as the
Collateral Agent may deem necessary or advisable for the enforcement of this
Promissory Note.  Each Payee also agrees to execute, verify, deliver and file
any such proofs of claim in respect of the Payor Indebtedness requested by the
Collateral Agent.  The Collateral Agent may vote such proofs of claim in any
such proceeding (and the applicable Payee shall not be entitled to withdraw such
vote), receive and collect any and all dividends or other payments or
disbursements made on Payor Indebtedness in whatever form the same may be paid
or issued and apply the same on account of any of the Secured Obligations in
accordance with the Credit Agreement.  Upon the occurrence and during the
continuance of any Secured Debt Default, should any payment, distribution,
security or other investment property or instrument or any proceeds thereof be
received by any Payee upon or with respect to Payor Indebtedness owing to such
Payee prior to such time as the Secured Obligations (other than unmatured
indemnification obligations) have been performed and paid in full in cash in
immediately available funds, no letters of credit are outstanding under any
Credit Document and all commitments to extend credit under any Credit Document
(unless cash collateralized on terms reasonably satisfactory to the Issuing
Bank) have expired or been terminated, such Payee shall receive and hold the
same in trust, as trustee, for the benefit of the Collateral Agent and the
Secured Parties, and shall forthwith deliver the same to the Collateral Agent,
for the benefit of the Secured Parties, in precisely the form received (except
for the endorsement or assignment of such Payee where necessary or advisable in
the Collateral Agent’s judgment), for application to any of the Secured
Obligations in accordance with the Credit Agreement, due or not due, and, until
so delivered, the same shall be segregated from the other assets of such Payee
and held in trust by such Payee as the property of the Collateral Agent, for the
benefit of the Secured Parties.  If such Payee fails to make any such
endorsement or assignment to the Collateral Agent, the Collateral Agent or any
of its officers, employees or representatives are hereby irrevocably authorized
to make the same.  Each Payee agrees that until the Secured Obligations (other
than unmatured indemnification obligations) have been performed and paid in full
in cash in immediately available funds, no letters of credit are outstanding
under any Credit Document (unless cash collateralized on terms reasonably
satisfactory to the Issuing Bank) and all commitments to extend credit under any
Credit Document have expired or been terminated, such Payee will not, except as
otherwise permitted by the Credit Agreement, (i) assign or transfer, or agree to
assign or transfer, to any Person (other than in favor of the Collateral Agent
for the benefit of the Secured Parties pursuant to the Collateral Documents or
otherwise) any claim such Payee has or may have against any Payor, (ii) discount
or extend the time for payment of any Payor Indebtedness, or (iii) otherwise
amend, modify, supplement, waive or fail to enforce any provision of this
Promissory Note.
 
 
 
 
 
 
EXHIBIT J-3

--------------------------------------------------------------------------------

 
 
 
The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.
 
This Note, the Credit Documents, and the exercise of all rights, powers and
remedies thereunder, are subject to all applicable provisions of the Nevada
Gaming Control Act, as amended from time to time, and the regulations of the
Commission promulgated thereunder, as amended from time to
time.  Notwithstanding anything to the contrary contained herein or in the
Credit Documents, nothing therein shall be construed at any time to constitute a
pledge of the shares of common stock of the Payor, any restriction on the
transfer of the shares of common stock of the Payor or any agreement not to
encumber the shares of common stock of the Payor.
 
Notwithstanding anything to the contrary contained herein, in any other Credit
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before the
date hereof by any Group Member to any other Group Member, and (ii) shall not be
deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.
 
THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
From time to time after the date hereof, additional subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional subsidiary, an “Additional Payor”).  Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof.  Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder.  This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.
 
This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
[Signature page follows]
 
 
 
 
 
 
 
EXHIBIT J-4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Payor has caused this Intercompany Subordinated Demand
Promissory Note to be executed and delivered by its proper and duly authorized
officer as of the date set forth above.
 
 

 
LAS VEGAS SANDS, LLC
               
 
By:
        Name        Title           

 
 

 
SANDS EXPO & CONVENTION CENTER, INC.
               
 
By:
        Name        Title           

 
 

 
SANDS PENNSYLVANIA, INC.
               
 
By:
        Name        Title           

 
 

 
VENETIAN CASINO RESORT, LLC
By: Las Vegas Sands, LLC,
       its Managing Member
               
 
By:
        Name        Title           

 
 

 
VENETIAN MARKETING, INC.
               
 
By:
        Name        Title           

 
 
 
EXHIBIT J-5

--------------------------------------------------------------------------------

 
 
 
FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to _______________ all of its right, title and interest in and to the
Intercompany Subordinated Demand Promissory Note, dated December [_], 2013 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Promissory Note”), made by Las Vegas Sands, LLC, a Nevada limited
liability company, (“Company”), and certain Subsidiaries of the Company or any
other Person that is or becomes a party thereto, and payable to the
undersigned.  This endorsement is intended to be attached to the Promissory Note
and, when so attached, shall constitute an endorsement thereof.
 
The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Secured Debt Documents on the date of the Promissory
Note.  From time to time after the date thereof, additional subsidiaries of the
Group Members may become parties to the Promissory Note (each, an “Additional
Payee”) and a signatory to this endorsement by executing a counterpart signature
page to the Promissory Note and to this endorsement.  Upon delivery of such
counterpart signature page to the Payors, notice of which is hereby waived by
the other Payees, each Additional Payee shall be a Payee and shall be as fully a
Payee under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof.  Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder.  This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder.
 
Dated: December [_], 2013
 
[Signature page follows]
 
 
 
 
 
 
 
 
 
EXHIBIT J-6

--------------------------------------------------------------------------------

 
 
 

 
LAS VEGAS SANDS, LLC
               
 
By:
        Name:        Title:           

 
 

 
SANDS EXPO & CONVENTION CENTER, INC.
               
 
By:
        Name:        Title:           

 
:

 
SANDS PENNSYLVANIA, INC.
               
 
By:
        Name:        Title:          

 
 

 
VENETIAN CASINO RESORT, LLC
By: Las Vegas Sands, LLC,
       its Managing Member
               
 
By:
        Name:        Title:           

 
 

 
VENETIAN MARKETING, INC.
               
 
By:
        Name:        Title:           

 
 
 
EXHIBIT J-7

--------------------------------------------------------------------------------

 


EXHIBIT K TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF ISSUANCE NOTICE
 
Reference is made to the Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among Las
Vegas Sands, LLC (“Borrower”), certain subsidiaries of Borrower, as Guarantors,
the Lenders party thereto from time to time, The Bank of Nova Scotia, as
Administrative Agent, Collateral Agent, Swing Line Lender and Issuing Bank
(“Scotiabank”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc.
(“Citi”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
BNP Paribas Securities Corp. (“BNP Paribas”), Goldman Sachs Bank USA (“Goldman
Sachs”) and Scotiabank, as Arrangers, Barclays and Citi, as Syndication Agents,
Merrill Lynch, BNP Paribas and Goldman Sachs, as Documentation Agents and Credit
Agricole Corporate & Investment Bank, Morgan Stanley Senior Funding, Inc., The
Royal Bank of Scotland and Sumitomo Mitsui Banking Corporation, as Senior
Managing Agents.
 
Pursuant to Section 2.4 of the Credit Agreement, Borrower desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [                ] (the “Credit Date”) in an aggregate face amount
of $[      ,      ,      ].
 
Attached hereto for each such Letter of Credit are the following:
 
(a)           the proposed date of issuance;
 
(b)           the stated amount of such Letter of Credit;
 
(c)           the name and address of the beneficiary;
 
(d)           the expiration date; and
 
(e)           either (i) the verbatim text of such proposed Letter of Credit, or
(ii) a description of the proposed terms and conditions of such Letter of
Credit, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.
 
Borrower hereby certifies that:
 
(i)           after issuing such Letter of Credit requested on the Credit Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
 
(ii)           as of the Credit Date, the representations and warranties
contained in each of the Credit Documents are true, correct and complete in all
material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such
 
 
 
EXHIBIT K-1

--------------------------------------------------------------------------------

 
 
 
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true, correct and complete in all
material respects on and as of such earlier date; and
 
(iii)           as of such Credit Date, no event has occurred and is continuing
or would result from the consummation of the issuance contemplated hereby that
would constitute an Event of Default or a Potential Event of Default.
 
 
Date: [________]
LAS VEGAS SANDS, LLC
               
 
By:
      Name:        Title:             

 
 
 
 
 
 
 
 
 
EXHIBIT K-2

--------------------------------------------------------------------------------

 
 
EXHIBIT L TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 
 
 
 
 
 
 
 
 
 
EXHIBIT L-1

--------------------------------------------------------------------------------

 
 
EXHIBIT M
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF SECURITY AGREEMENT
 
 
[see attached]
 


 
 
 
 
 
 
 
EXHIBIT M-1

--------------------------------------------------------------------------------

 
 
EXHIBIT N TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
[INTENTIONALLY OMITTED]
 




 
 
 
 
 
 
 
 
EXHIBIT N-1

--------------------------------------------------------------------------------

 
 
EXHIBIT O TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
LOAN NO. __________


TENANT:_______________________


[FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT]
 
A.                      THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT (this “Agreement”) is entered into by and among ____________________,
a ____________________ (“Tenant”), whose address is ____________________,
____________________ a ____________________ (“Landlord”), whose address is
____________________ and the BANK OF NOVA SCOTIA, in its capacity as Collateral
Agent under the Deed of Trust (as defined below) (in such capacity, the
“Collateral Agent”), whose address is (i) GWS - Loan Operations, 720 King Street
West, 2nd Floor, c/o The Bank of Nova Scotia, Toronto, Ontario M5V 2T3, Canada,
Attention: John Hall / Wendy Cheung.
 
WITNESSETH:
 
B.                      WHEREAS, Landlord, or its successor or designee, is the
owner in fee simple of the real property described in Exhibit A attached hereto,
together with the improvements thereon (collectively, the “Property”);
 
C.                      WHEREAS, Landlord (or its predecessor-in-title) and
Tenant have entered into a certain [Lease Agreement] (as the same may have been
or may hereafter be amended, modified, renewed, extended or replaced, the
“Lease”), dated _____________, leasing to Tenant a portion of the Property (the
“Premises”);
 
D.                      WHEREAS, it is contemplated that pursuant to a certain
Second Amended and Restated Credit and Guaranty Agreement dated as of December
19, 2013 (the “Credit Agreement”), among Las Vegas Sands, LLC (the “Borrower”),
certain subsidiaries of the Borrower, as Guarantors, the lenders listed from
time to time party thereto (the “Lenders”), the Bank of Nova Scotia, as
Administrative Agent for the Lenders thereunder (the “Administrative  Agent”),
and each of the other agents and arrangers party thereto, the Lenders will make
certain loans to the Borrower (the “Loans”), which may be evidenced by one or
more of the Borrower’s promissory notes (the “Note”), which will be guaranteed
by certain subsidiaries of the Borrower and secured by, among other things, a
certain Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing (the “Deed of Trust”) in favor of the
Collateral Agent encumbering the Property;
 
E.           WHEREAS, the Deed of Trust also secures certain other first
priority secured obligations of the Borrower and its subsidiaries;
 
 
 
 
EXHIBIT O-1

--------------------------------------------------------------------------------

 
 
 
F.           WHEREAS, Collateral Agent, Landlord and Tenant desire to confirm
their understanding with respect to the Lease and the Loans and the rights of
Tenant and the Lenders thereunder.
 
G.           NOW THEREFORE, in consideration of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Subordination.  Notwithstanding anything to the contrary set forth
in the Lease, Tenant hereby subordinates and subjects the Lease and the
leasehold estate created thereby and all of Tenant’s rights thereunder to the
Deed of Trust and the liens thereof and all advances of the Lenders and rights
of the Collateral Agent thereunder and to any and all renewals, modifications,
consolidations, replacements and extensions thereof, as fully and as if the Deed
of Trust and all of its renewals, modifications, consolidations, replacements
and extensions had been executed, delivered and recorded prior to execution of
the Lease. Without affecting the foregoing subordination, the Collateral Agent
and any other secured party under the Deed of Trust may, from time to time:  (a)
extend, in whole or in part, by renewal or otherwise, the terms of payment or
performance of any obligation secured by the Deed of Trust; (b) release,
surrender, exchange or modify any obligation secured by the Deed of Trust, or
any security for such obligation; or (c) settle or compromise any claim with
respect to any obligation secured by the Deed of Trust or against any person who
has given security for any such obligation.
 
2.           Non-Disturbance.  If, at any time, the Collateral Agent or any
person or entity or any of their successors or assigns who shall acquire the
interest of Landlord under the Lease through a foreclosure of the Deed of Trust,
the exercise of the power of sale under the Deed of Trust, a deed-in-lieu of
foreclosure, an assignment-in-lieu of foreclosure or otherwise (each, a “New
Owner”) shall succeed to the interests of Landlord under the Lease, so long as
the Lease is then in full force and effect, Tenant complies with this Agreement
and no default or event that, with the passage of time or giving of notice, or
both, would constitute a default on the part of Tenant (collectively, a
“Default”) exists under the Lease, the Lease shall continue in full force and
effect as a direct lease between the New Owner and Tenant, upon and subject to
all of the terms, covenants and conditions of the Lease, for the balance of the
term thereof. Tenant hereby agrees to attorn to and accept any such New Owner as
landlord under the Lease and to be bound by and perform all of the obligations
imposed by the Lease, and the Collateral Agent, or any such New Owner of the
Property, agrees that it will not disturb the possession of Tenant and will be
bound by all of the obligations imposed on the Landlord by the Lease; provided,
however, that any New Owner shall not be:
 
(a)           liable for any act or omission of a prior landlord (including
Landlord) arising prior to the date upon which the New Owner shall succeed to
the interests of Landlord under the Lease; or
 
 
 
 
 
 
EXHIBIT O-2

--------------------------------------------------------------------------------

 
 
 
(b)           subject to any claims, offsets or defenses which Tenant might have
against any prior landlord (including Landlord) arising prior to the date upon
which the New Owner shall succeed to the interests of Landlord under the Lease;
or
 
(c)           except as permitted by the Credit Agreement, bound by any rent or
additional rent which Tenant might have paid in advance to any prior landlord
(including Landlord) for a period in excess of one (1) month or by any security
deposit, cleaning deposit or other prepaid charge which Tenant might have paid
in advance to any prior landlord (including Landlord), except to the extent that
such New Owner actually comes into exclusive possession of the same; or
 
(d)           bound by any assignment (except as permitted by the Lease),
surrender, release, waiver, cancellation, amendment or modification of the Lease
made without the written consent of the Collateral Agent (acting at the
direction of the Administrative Agent); or
 
(e)           responsible for the making of any improvement to the Property or
repairs in or to the Property in the case of damage or destruction of the
Property or any part thereof due to fire or other casualty or by reason of
condemnation unless such New Owner shall be obligated under the Lease to make
such repairs and shall have received insurance proceeds or condemnation awards
sufficient to finance the completion of such repairs;
 
(f)           or obligated to make any payment to Tenant except for the timely
return of any security deposit actually received by such New Owner.
 
Nothing contained herein shall prevent the Collateral Agent from naming or
joining Tenant in any foreclosure or other action or proceeding initiated by the
Collateral Agent pursuant to the Deed of Trust to the extent necessary under
applicable law in order for the Collateral Agent to avail itself of and complete
the foreclosure or other remedy, but such naming or joinder shall not be in
derogation of the rights of Tenant as set forth in this Agreement.
 
3.           Cure by Lender of Landlord Defaults.  Tenant hereby agrees that
from and after the date hereof, in the event of any act or omission by Landlord
which would give Tenant the right, either immediately or after the lapse of
time, to terminate or cancel the Lease or to claim a partial or total eviction,
or to abate or reduce rent, Tenant will not exercise any such right until it has
given written notice of such act or omission to the Collateral Agent, and the
Collateral Agent has failed within thirty (30) days after both receipt of such
notice by the Collateral Agent and the time when the Collateral Agent shall have
become entitled under the Deed of Trust to remedy the same, to commence to cure
such act or omission within such period and thereafter diligently prosecute such
cure to completion, provided that in the event the Collateral Agent cannot
commence such cure without possession of the Property, Tenant will not exercise
any such right if the Collateral Agent commences judicial or non-judicial
proceedings to obtain possession within such period and thereafter diligently
prosecutes such efforts and cure to
 
 
 
 
 
EXHIBIT O-3

--------------------------------------------------------------------------------

 
 
 
completion; further, Tenant shall not, as to the Collateral Agent, require cure
of any such act or omission which is not susceptible to cure by the Collateral
Agent.
 
4.           Payments to Lender and Exculpation of Tenant. Tenant is hereby
notified that the Lease and the rent and all other sums due thereunder have been
collaterally assigned to the Collateral Agent. In the event that the Collateral
Agent or any future party to whom the Collateral Agent may assign the Deed of
Trust notifies Tenant of a default under the Deed of Trust and directs that
Tenant pay its rent and all other sums due under the Lease to the Collateral
Agent or to such assignee, Tenant shall honor such direction without inquiry and
pay its rent and all other sums due under the Lease in accordance with such
notice. Landlord agrees that Tenant shall have the right to rely on any such
notice from the Collateral Agent or any such assignee without incurring any
obligation or liability to Landlord, and Tenant is hereby instructed to
disregard any notice to the contrary received from Landlord or any third party.
 
5.           Estoppel. Tenant hereby states, declares, represents and warrants
as follows:
 
(a)           The description of the Lease in the recitals hereof is true,
correct and complete, including all amendments, supplements and modifications
thereto. Concurrently herewith, Tenant is delivering to Landlord a true, correct
and complete copy of the Lease, certified to be so pursuant to a Certificate in
the form attached hereto as Exhibit B, which is not intended to be recorded.
Tenant has properly executed the Lease and the Lease is in full force and
effect.
 
(b)           As of the date hereof, Tenant is occupying and paying rent on a
current basis for all of the Premises. The minimum monthly or base rent
currently being paid by Tenant is $________ per month. If applicable, percentage
rent due under the Lease has been paid through ________, and the amount of
percentage rent for the last period paid was $________.  Taxes, insurance,
common area maintenance, and any other applicable charges due under the Lease
have been paid through _______________.  No prepayments of rentals due under the
Lease have been made. Further, no security or deposits as security have been
made under the Lease, except for the sum of $________, in cash, which has been
deposited by Tenant with Landlord pursuant to the terms of the Lease. Tenant is
not entitled to any concession, abatement, allowance or free or reduced rent for
any period after the date hereof, except _______________________________.
 
(c)           Tenant has accepted possession of the Premises under the Lease,
and all items of an executory nature relating thereto to be performed by
Landlord have been completed, including, but not limited to, completion of
construction thereof (and all other improvements required under the Lease) in
accordance with applicable plans and specifications and applicable law and
within the time periods set forth in the Lease, and the payment by Landlord of
any contribution towards work to be performed by Tenant under the Lease, except
as follows (if none, so state):  _______________________.
 
(d)           The Premises shall be expanded by the addition of the following
space on the dates hereinafter indicated (if none, so
state).  _____________________.
 
 
 
 
 
 
EXHIBIT O-4

--------------------------------------------------------------------------------

 
 
 
(e)           Tenant acknowledges that the initial term of the Lease commenced
on __________ and is scheduled to expire on __________. Tenant has no option to
renew or extend the lease term, except as set forth in the Lease. Tenant has no
option to terminate the Lease except as set forth in the Lease.
 
(f)           No default or event that with the passage of time or notice would
constitute a default (a “Default”) on the part of Tenant exists under the Lease
in the performance of the terms, covenants and conditions of the Lease required
to be performed on the part of Tenant. To the knowledge of Tenant, no Default on
the part of Landlord exists under the Lease in the performance of the terms,
covenants and conditions of the Lease required to be performed on the part of
Landlord.
 
(g)           Tenant has not assigned, sublet, transferred, hypothecated or
otherwise disposed of its interest in the Lease and/or the Premises, or any part
thereof.
 
(h)           There have been no promises or representations made to Tenant by
Landlord concerning the Lease or the Premises not contained in the Lease.
 
(i)           Neither the Lease nor any obligations of Tenant thereunder have
been guaranteed by any person or entity, except as follows (if none, so state):
________________________________________________________________________
 
(j)           Tenant has no defense as to its obligations under the Lease and
asserts no setoff, claim or counterclaim against Landlord.
 
(k)           It is contemplated that Tenant will receive notice that the Lease
and the rent and all other sums due thereunder have been assigned or are to be
assigned to the Collateral Agent as security for the obligations secured by the
Deed of Trust. In the event that Tenant receives such notice and the Collateral
Agent (or any person or entity to whom the Deed of Trust may subsequently be
assigned) notifies Tenant of a default under the Deed of Trust and demand that
Tenant pay its rent and all other sums due under the Lease to the Collateral
Agent (or such future lender), Tenant shall honor such demand without inquiry
and pay its rent and all other sums due under the Lease directly to the
Collateral Agent (or such future lender) or as otherwise required pursuant to
such notice and shall not thereby incur any obligation or liability to Landlord.
Landlord has executed this Agreement to evidence its agreement with the
foregoing.
 
(1)           The agreements contained herein shall be binding upon and inure to
the benefit of the respective heirs, administrators, executors, legal
representatives, successors and assigns of the Collateral Agent, Landlord and
Tenant.
 
(m) To the best knowledge of Tenant, no hazardous substances are being (or have
been or will be during the term of the Lease) generated, used, handled, stored
or disposed of by Tenant on the Premises or on the Property in violation of any
applicable laws, rules or regulations or the terms of the Lease.
 
(n)           No rentals are accrued and unpaid under the Lease.
 
 
 
 
 
EXHIBIT O-5

--------------------------------------------------------------------------------

 
 
 
(o)           Tenant has no right or option of any nature whatsoever, whether
pursuant to the Lease or otherwise, to purchase the Premises or the Property, or
any portion thereof or any interest therein, and to the extent that Tenant has
had or hereafter acquires any such right or option, the same is hereby
acknowledged to be subject and subordinate to the Deed of Trust and is hereby
waived and released with respect to, and shall not be asserted against, any New
Owner.
 
(p)           There are no actions pending against Tenant or any guarantor of
Tenant’s obligations under the Lease pursuant to Bankruptcy, insolvency or other
similar laws of any jurisdiction.
 
Whenever requested by the Collateral Agent, Tenant shall, without charge,
execute and deliver to the Collateral Agent a written confirmation that the
representations contained in this Section 5 remain correct and complete (or
specifying any matter to the contrary).
 
6.           Attornment.  If the interest of Landlord under the Lease shall be
transferred by reason of foreclosure or other proceedings for enforcement of the
Deed of Trust and the obligations secured thereby or pursuant to a taking of a
deed in lieu of foreclosure (or similar device), Tenant shall be bound to the
successor and, except as otherwise provided in this Agreement, the successor
shall be bound to Tenant under all of the terms, covenants and conditions of the
Lease, for the unexpired balance of the term thereof remaining (and any
extensions, if exercised), with the same force and effect as if the successor
were the landlord, and Tenant does hereby (a) agree to attorn to the successor,
including the Collateral Agent, if it is the successor, as its landlord, (b) to
ratify and reaffirm its obligations under the Lease and (c) agree to make
payments of all sums due under the Lease to the successor, said attornment,
ratification, reaffirmation and agreement to be effective and self-operative
without the execution of any further instruments, upon the successor succeeding
to the interest of Landlord under the Lease and notice of such succession being
given to the Tenant in the manner set forth in Section 7 of this Agreement.
Tenant waives the provisions of any statute or rule of law now or hereafter in
effect that may give or purport to give it any right or election to terminate or
otherwise adversely affect the Lease or the obligations of Tenant thereunder by
reason of any foreclosure or other proceedings for enforcement of the Deed of
Trust or the taking of a deed in lieu of foreclosure (or similar device).
 
7.           Limitation of Liability.  Neither any Lender nor any agent,
including the Collateral Agent, shall, either by virtue of the Deed of Trust or
this Agreement, be or become a mortgagee-in-possession or be or become subject
to any liability or obligation under the Lease or otherwise until the Collateral
Agent shall have acquired the interest of Landlord in the Premises, by
foreclosure or otherwise, and then such liability or obligation of the
Collateral Agent under the Lease shall extend only to those liabilities or
obligations accruing subsequent to the date that the Collateral Agent has
acquired the interest of Landlord in the Premises as modified by the terms of
this Agreement.  In addition, upon such acquisition, neither any Lender nor any
agent, including the Collateral Agent, shall have any obligation, nor incur any
liability, beyond the Collateral Agent’s then equity interest, if any, in the
Premises. Furthermore, in the event of the
 
 
 
 
 
 
EXHIBIT O-6

--------------------------------------------------------------------------------

 
 
 
assignment or transfer of the interest of the Collateral Agent under this
Agreement, all obligations and liabilities of the Collateral Agent under this
Agreement shall terminate and, thereupon, all such obligations and liabilities
shall be the sole responsibility of the party to whom the Collateral Agent’s
interest is assigned or transferred.
 
8.           Notice. Any notice, demand, statement, request, consent or other
communication made hereunder shall be in writing and delivered (i) personally,
(ii) mailed by certified or registered mail, postage prepaid, return receipt
requested or (iii) by depositing the same with FedEx or another reputable
private courier service, postage prepaid, for next business day delivery, to the
parties at the respective address or addresses, as the case may be, of each
party first set forth above and shall be deemed given when delivered personally,
or four (4) Business Days after being placed in the United States mail, if sent
by certified or registered mail, or one (1) business day after deposit with such
private courier service. Rejection or other refusal to accept or the inability
to deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, demand or request sent. By
giving to the other parties hereto at least fifteen (15) days’ prior written
notice thereof in accordance with the provisions hereof, the parties hereto
shall have the right from time to time to change their respective addresses to
any other address within the United States of America. Tenant agrees to send a
copy of any notice or statement under the Lease to the Collateral Agent at the
same time such notice or statement is sent to Landlord.
 
9.           Miscellaneous.
 
(a)           In the event of any conflict or inconsistency between the
provisions of this Agreement and the Lease, the provisions of this Agreement
shall govern; provided, however, that the foregoing shall in no way diminish
Landlord’s obligations or liability to Tenant under the Lease. The Collateral
Agent’s enforcement of any provisions of this Agreement or the Deed of Trust
shall not entitle Tenant to claim any interference with the contractual
relations between Landlord and Tenant or give rise to any claim or defense
against any Lender or the Collateral Agent with respect to the enforcement of
such provisions.
 
(b)           Tenant agrees that this Agreement satisfies any condition or
requirement in the Lease relating to the granting of a non-disturbance
agreement.
 
(c)           Except as provided in the Credit Agreement, Tenant agrees that it
will not subordinate the Lease to the lien of any mortgage or deed of trust
other than the Deed of Trust for so long as the Deed of Trust shall remain a
lien on the Property.
 
(d)           This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns; provided, however, that the
interest of Tenant under this Agreement may not be assigned or transferred
without the prior written consent of the Collateral Agent.
 
 
 
 
 
 
EXHIBIT O-7

--------------------------------------------------------------------------------

 
 
 
(e)           The captions appearing under the paragraph number designations of
this Agreement are for convenience only and are not a part of this Agreement and
do not in any way limit or amplify the terms and provisions of this Agreement.
 
(f)           If any portion or portions of this Agreement shall be held invalid
or inoperative, then all of the remaining portions shall remain in full force
and effect, and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion or portions held to be invalid or
inoperative.
 
(g)           This Agreement shall be governed by and construed in accordance
with the laws of the State in which the Property is located.
 
(h)           This Agreement may be executed in any number of separate
counterparts, each of which shall be deemed an original, but all of which,
collectively and separately, shall constitute one and the same agreement.
 
(i)           This Agreement cannot be altered, modified, amended, waived,
extended, changed, discharged or terminated orally or by any act on the part of
Tenant, Landlord or the Collateral Agent, but only by an agreement in writing
signed by the party against whom enforcement of any alteration, modification,
amendment, waiver, extension, change, discharge or termination is sought.
 
H.                      IN WITNESS WHEREOF, the parties have executed this
Agreement as of the dates set forth adjacent to their signatures below to be
effective as of the date of the Deed of Trust.
 
[SEE ATTACHED SIGNATURE PAGES]
 
 
 
 
 
 
 
 
EXHIBIT O-8

--------------------------------------------------------------------------------

 
 
 
TENANT:
                       
By:
      Name:        Title:       

 

Date:    ,    

 

 







 


[Signatures continue on the following pages]
 
 
 
 
EXHIBIT O-9

--------------------------------------------------------------------------------

 
 
 
LANDLORD:
                       
By:
      Name:        Title:       

 

Date:    ,    

 

 







 


[Signatures continue on the following pages]
 
 
 
 
EXHIBIT O-10

--------------------------------------------------------------------------------

 
 
 
COLLATERAL AGENT:
         
THE BANK OF NOVA SCOTIA:
                       
By:
      Name:        Title:       

 

Date:    ,    

 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT O-11

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
PROPERTY DESCRIPTION
 


 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT O-12

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
CERTIFICATE REGARDING LEASE
 
LOAN NO. __________
 
CERTIFICATE REGARDING LEASE
 
I.                      The undersigned (“Tenant”), hereby certifies to
______________ (“Landlord”), its successors and assigns, that attached hereto is
a true, correct and complete copy of the Lease, including all amendments and
modifications thereto, if any, between Tenant, as tenant, and Landlord, or its
successor or designee, as landlord, with respect to the premises located at
______________________________.
 
J.                      Executed this ______, day of __________, ____.
 

 
[Tenant]
         
 
By:
        Name        Title           

 
 
 
 
 
 
 
 
EXHIBIT O-13

--------------------------------------------------------------------------------

 
 
EXHIBIT P-1 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF OPINION OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 


[see attached]
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT P-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT P-2 TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF OPINION OF LIONEL, SAWYER & COLLINS, LTD.
 


[see attached]
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT P-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT Q TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
FORM OF PERFECTION CERTIFICATE
 
Company
 
State of
Incorporation
 
Financing
Statement
 
Deed of
Trust
(Clark
County
Recorder,
Nevada)
 
UCC
Fixture
Filings
(Clark
County
Recorder,
Nevada)
U.S. Patent
&
Trademark
Office
 
Las Vegas Sands, LLC
Nevada
UCC-1 financing
statement on all
assets.
 
Leasehold interest in a
portion of Venetian
Casino/Hotel Complex
Leasehold interest in a
portion of Venetian
Casino/Hotel Complex
 
Venetian Casino Resort, LLC
Nevada
UCC-1 financing
statement on all
assets.
 
Central Park West
Central Park West
 
Venetian Casino Resort, LLC
Nevada
 
Venetian Casino/Hotel
Complex
 
Venetian Casino/Hotel
Complex
 
Venetian Casino Resort, LLC
Nevada
 
Palazzo Casino/Hotel
Complex
 
Palazzo Casino/Hotel
Complex
 
Sands Expo & Convention Center, Inc.
Nevada
UCC-1 financing
statement on all
assets.
 
SECC
SECC
Patent Security Agreement
Sands Pennsylvania, Inc.
Delaware
UCC- 1 financing
statement on all
assets.
 
     

 
 
 
EXHIBIT Q-1

--------------------------------------------------------------------------------

 
 
 
Venetian Marketing, Inc.
Nevada
UCC- 1 financing
statement on all
assets.
 
     



 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT Q-2

--------------------------------------------------------------------------------

 

EXHIBIT R TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
SOLVENCY CERTIFICATE
 
[see attached]
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT R-1

--------------------------------------------------------------------------------